EXHIBIT 10.5A

 

FPSO CHARTER CONTRACT

 

for

 

FPSO Hull No: 2284

 

between

 

Malaysia International Shipping Corporation Berhad

 

and

 

Murphy Sabah Oil Co., Ltd.

 

CONTRACT NUMBER

Murphy/Kikeh/K003A



--------------------------------------------------------------------------------

TABLE OF CONTENTS

 

ARTICLE 1 DEFINITIONS AND INTERPRETATIONS

   2

ARTICLE 2 FPSO TO BE CHARTERED

   16     

    2.1

  

CHARTER PERIOD/CLASS

   16     

    2.2

  

OWNER’S SERVICES

   17     

    2.3

  

COMPLIANCE WITH LAWS

   17     

    2.4

  

WORK AND SPECIFICATIONS/SAILAWAY DATE

   17     

    2.5

  

CHARTERER’S PERSONNEL ON BOARD

   19     

    2.6

  

FPSO NAME

   19     

    2.7

  

FIRST OIL/OWNERSHIP

   19     

    2.8

  

EXCLUSIVE USE

   19     

    2.9

  

OWNER SUPPLIED ITEMS

   19

ARTICLE 3 DELIVERY

   19     

    3.1

  

FPSO COMMISSIONING; DELIVERY DATE

   19     

    3.2

  

COMMENCEMENT OF HIRE

   21     

    3.3

  

PROGRESS REPORTS

   21     

    3.4

  

PERMITTED DELAY

   23     

    3.5

  

DELAYED READY FOR RISERS DATE/CANCELLATION

   23     

    3.6

  

ADJUSTMENTS TO READY FOR RISERS DATE

   24     

    3.7

  

NO COMMERCIAL USE PRIOR TO DELIVERY

   24     

    3.8

  

FPSO SITE

   25     

    3.9

  

DELIVERABLES

   25     

    3.10

  

OCIMF

   26

ARTICLE 4 OWNER’S OBLIGATIONS

   27     

    4.1

  

TIMELY PERFORMANCE

   27     

    4.2

  

PERFORMANCE OF THE SERVICES

   27     

    4.3

  

OWNER’S PERSONNEL

   27     

    4.4

  

SAFETY OF OWNER’S AND CHARTERER’S PERSONNEL

   28     

    4.5

  

ENGLISH COMMUNICATIONS

   28     

    4.6

  

PERFORMANCE DATA

   28     

    4.7

  

OWNER GUARANTEE

   28     

    4.8

  

[INTENTIONALLY LEFT BLANK]

   28     

    4.9

  

QUIET ENJOYMENT LETTER AND ESTOPPEL

   28     

    4.10

  

FPSO DOCUMENTATION ON BOARD AT DELIVERY

   29                      

    4.12

  

EVIDENCE OF AUTHORIZATIONS, APPROVALS, ETC.

   29     

    4.13

  

INSURANCE

   29     

    4.14

  

OPERATING AREA PERMITS

   29

ARTICLE 5 CHARTERER’S OBLIGATIONS

   30     

    5.1

  

CHARTERER’S INSTRUCTIONS

   30     

    5.2

  

GOVERNMENT APPROVALS

   30     

    5.3

  

[INTENTIONALLY LEFT BLANK]

   30     

    5.4

  

CHARTERER SUPPLIED ITEMS

   30            

ARTICLE 6 TERM OF CHARTER

   30     

    6.1

  

EARLY TERMINATION

   30     

    6.2

  

RENEWAL OPTION

   30     

    6.3

  

EXTENDED TERM

   30     

    6.4

  

LAY UP

   31     

    6.5

  

RELOCATION OF FPSO

   31     

    6.6

  

THIRD PARTY CRUDE OIL

   31

ARTICLE 7 RELATIONSHIP OF THE PARTIES

   31     

    7.1

  

OWNER GROUP PERSONNEL

   31     

    7.2

  

NEITHER PARTY MAY BIND OTHER PARTY

   31     

    7.3

  

NO CLAIMS AGAINST CO-VENTURERS

   31     

    7.4

  

CONTROL OF FPSO

   32     

    7.5

  

OWNER GROUP PERSONNEL’S WAGES

   32

 

i



--------------------------------------------------------------------------------

         7.6   

CHARTERER’S INSPECTION RIGHTS

   32          7.7   

HYDROCARBON DEPOSITS

   32          7.8   

ENVIRONMENTAL LAWS’ WAIVER

   32          7.9   

CONTROL OF CRUDE OIL PRODUCTION

   33

ARTICLE 8 UNDERTAKINGS, REPRESENTATIONS AND WARRANTIES

   33          8.1   

OWNER

   33          8.2   

OTHER REPRESENTATIONS AND UNDERTAKINGS OF OWNER

   33          8.3   

CHARTERER REPRESENTATIONS AND WARRANTIES

   36          8.4   

FPSO BUILDING, REFURBISHMENT AND CONVERSION CONTRACT

   37

ARTICLE 9 COMPENSATION

   38          9.1   

HIRE RATE ACCRUAL

   38          9.2   

HIRE RATE ADJUSTMENT; DOWNTIME/SHUTDOWN; ANNUAL MAINTENANCE ALLOWANCE

   39          9.3   

PRE-PAYMENTS

   42          9.4   

INSURANCE COSTS AND REIMBURSABLES

   44

ARTICLE 10 MANNER OF PAYMENT/SHUTDOWN

   44          10.1   

DATE AND MANNER; ACCRUED HIRE RATE; SHUTDOWN.

   44          10.2   

PAYMENT PERIOD

   48          10.3   

LATE PAYMENTS

   48          10.4   

NO WAIVER AS TO PAYMENTS

   49          10.5   

INVOICE DISPUTES

   49          10.6   

INVOICE CONTENTS

   49          10.7   

CHANGE OF OWNER BANK ACCOUNT

   49

ARTICLE 11 LIENS

   49          11.1   

NO LIENS

   49          11.2   

LIENS ARISING BY OPERATION OF LAW

   50          11.3   

CHARTERER’S QUIET ENJOYMENT

   50

ARTICLE 12 HEALTH, SAFETY AND ENVIRONMENTAL OBLIGATIONS

   50          12.1   

ENVIRONMENTAL LAWS

   50          12.2   

SAFETY LAWS

   50          12.3   

HELICOPTERS/SUPPLY BOATS

   50

ARTICLE 13 TAXES/DUTIES

   51          13.1   

TAXES AND DUTIES

   51          13.2   

STATUTORY EXEMPTIONS

   52          13.3   

CHARTERER’S TAX INDEMNITY

   52          13.4   

OWNER’S TAX INDEMNITIES

   52          13.5   

CERTAIN MALAYSIAN TAX AND CUSTOMS DUTIES REQUIREMENTS

   53          13.6   

CHARTERER’S TAX INDEMNITIES

   54          13.7   

OTHER TAX INDEMNITIES

   55          13.8   

TAX SAVINGS

   56

ARTICLE 14 CONFLICTS OF INTEREST; FEES; GOVERNMENT PAYMENTS

   56          14.1   

COMMISSIONS/FEES

   56          14.2   

CORRUPT PAYMENTS

   56          14.3   

ARTICLE 14 CLAIMS

   57

ARTICLE 15 OPTION TO PURCHASE THE FPSO

   57          15.1   

OPTION

   57          15.2   

EXERCISE OF OPTION

   57          15.3   

TERMS AND CONDITIONS OF SALE

   57          15.4   

CLOSING OF SALE

   57          15.5   

ASSIGNMENT OF PURCHASE RIGHT

   58

ARTICLE 16 PARTY REPRESENTATIVES

   58          16.1   

OWNER REPRESENTATIVE

   58          16.2   

CHARTERER REPRESENTATIVE

   58

ARTICLE 17 TERMINATION

   58          17.1   

TERMINATION BY CHARTERER

   58          17.2   

EARLY TERMINATION PAYMENT AND EXPENSES

   58          17.3   

CHARTERER’S OTHER GENERAL TERMINATION RIGHTS

   59          17.4   

OWNER’S TERMINATION RIGHTS

   61          17.5   

PARTIES’ OTHER TERMINATION OR CANCELLATION RIGHTS.

   62

 

ii



--------------------------------------------------------------------------------

         17.6   

OWNER’S MATERIAL BREACH - PROCEDURES.

   62          17.7   

TERMINATION WITHOUT PREJUDICE

   62          17.8   

SPECIFIC PERFORMANCE.

   63          17.9   

FPSO OPERATING AND MAINTENANCE AGREEMENT.

   63

ARTICLE 18 MAINTENANCE, REPAIRS AND DRYDOCKING

   63          18.1   

OBLIGATIONS

   63          18.2   

OTHER REPAIRS, INSPECTIONS, FPSO CLASSIFICATION CERTIFICATES, ETC.

   63          18.3   

DRYDOCKING DUE TO OWNER BREACH, ETC.

   64          18.4   

[INTENTIONALLY LEFT BLANK.]

   67          18.5   

FPSO OPERATING AND MAINTENANCE AGREEMENT

   67

ARTICLE 19 REPLACEMENT EQUIPMENT OR MACHINERY

   67          19.1   

EQUIPMENT REPLACEMENT

   67          19.2   

FPSO ASSISTANCE

   67

ARTICLE 20 REQUISITION OR SEIZURE

   68          20.1   

GOVERNMENT ACTION

   68          20.2   

INDEMNIFICATION

   68

ARTICLE 21 ACTUAL OR CONSTRUCTIVE TOTAL LOSS

   69          21.1   

TOTAL LOSS TERMINATION

   69          21.2   

REMOVAL OF WRECK AND/OR DEBRIS

   69          21.3   

MITIGATION OF EXPOSURE; REIMBURSEMENT

   69          21.4   

REPAIRS

   69

ARTICLE 22 AUDIT

   70

ARTICLE 23 VARIATIONS

   70          23.1   

GENERALLY

   70          23.2   

CHARTERER’S REQUEST FOR VARIATION

   71          23.3   

VARIATION PROPOSAL PROCEDURES

   71          23.4   

OWNER’S VARIATION PROPOSAL; VARIATION ORDER

   71          23.5   

INCREASE IN COMPENSATION

   72          23.6   

VARIATION ORDER COSTS

   72          23.7   

IMPLEMENTATION OF VARIATION ORDER

   72          23.8   

WRITTEN AUTHORIZATION

   72          23.9   

ALTERATION AND INSTALLATION OF ADDITIONAL EQUIPMENT

   72          23.10   

CHARTERER’S RIGHT OF AUDIT

   73          23.11   

VARIATION ORDER PROCEDURES AND FORMATS

   73

ARTICLE 24 ASSIGNMENT AND SUBCONTRACTING

   73          24.1   

ASSIGNMENT BY CHARTERER

   73          24.2   

CHARTERER’S OBLIGATIONS UPON ASSIGNMENT

   74          24.3   

ASSIGNMENT BY OWNER

   74          24.4   

TRANSFER OF THE FPSO; ASSIGNMENT TO AFFILIATE OF OWNER

   74          24.5   

NOVATION AGREEMENT

   74          24.6   

OWNER’S SUBCONTRACT RIGHTS

   74          24.7   

CHARTERER’S RIGHT TO REVIEW SUBCONTRACTS

   75          24.8   

BREACH OF CHARTER BY SUBCONTRACTOR OR CONTRACTOR

   75          24.9   

CHARTERER’S SUB-CHARTER RIGHTS

   75

ARTICLE 25 REDELIVERY OF FPSO

   75          25.1   

REDELIVERY

   75          25.2   

DEMOBILIZATION COSTS

   75          25.3   

CRUDE OIL AND PROCESSED OIL

   75          25.4   

CHARTERER SUPPLIED ITEMS

   76

ARTICLE 26 FORCE MAJEURE

   76          26.1   

FORCE MAJEURE

   76          26.2   

HIRE RATE DURING FORCE MAJEURE

   76          26.3   

CHARTERER’S FORCE MAJEURE TERMINATION RIGHT

   77          26.4   

OWNER’S FORCE MAJEURE TERMINATION RIGHT.

   77

ARTICLE 27 PATENT INDEMNIFICATION

   78          27.1   

OWNER’S INDEMNIFICATION OBLIGATION

   78          27.2   

CHARTERER’S INDEMNIFICATION OBLIGATION

   78          27.3   

INTELLECTUAL PROPERTY OWNERSHIP AND LICENSE

   78          27.4   

IMPROPER USE

   78

 

iii



--------------------------------------------------------------------------------

ARTICLE 28 INDEMNITIES AND LIABILITIES

   79    

    28.1

  

PRIOR TO DELIVERY DATE

   78    

    28.2

  

ON AND AFTER THE DELIVERY DATE AND DURING THE TERM

   79    

    28.3

  

POLLUTION

   81    

    28.4

  

WRECK REMOVAL

   82    

    28.5

  

NO CONSEQUENTIAL DAMAGES

   82    

    28.6

  

THIRD PARTY LIABILITY

   82    

    28.7

  

BOTH-TO-BLAME COLLISION CLAUSE

   84    

    28.8

  

GENERAL AVERAGE

   84    

    28.9

  

SURVIVAL OF INDEMNITIES

   84    

    28.10

  

INDEMNITIES ABSOLUTE

   84    

    28.11

  

INDEMNITIES COVERED BY INSURANCE

   85

ARTICLE 29 INSURANCES

   85    

    29.1

  

GENERAL

   85    

    29.2

  

POLICY PROVISIONS WITH RESPECT TO ALL POLICIES AND COVERAGES.

   86    

    29.3

  

INSURANCES AND COVERAGES

   87    

    29.4

  

OTHER REQUIRED INSURANCE PROVISIONS, LIMITS AND COVERAGES

   90    

    29.5

  

INSURANCES UNDER THE FPSO OPERATING AND MAINTENANCE AGREEMENT; NO DUPLICATION

   91    

    29.6

  

INSURANCE PROCEEDS.

   91

ARTICLE 30 NOTICES

   91

ARTICLE 31 APPLICABLE LAW AND ARBITRATION

   92    

    31.1

  

GOVERNING LAW

   92    

    31.2

  

DISPUTE RESOLUTION

   92    

    31.3

  

SMALL DISPUTES

   94    

    31.4

  

[INTENTIONALLY BLANK]

   94    

    31.5

  

ARBITRATION PROVISIONS SURVIVE

   94

ARTICLE 32 CONFIDENTIAL INFORMATION

   94    

    32.1

  

CONFIDENTIAL DATA

   94    

    32.2

  

PRESS RELEASES; ANNOUNCEMENTS

   96    

    32.3

  

CONFIDENTIALITY PROVISIONS SURVIVAL

   96

ARTICLE 33 ENTIRE AGREEMENT

   96

ARTICLE 34 SURVIVAL

   96

ARTICLE 35 RISK ZONE

   96    

    35.1

  

DANGEROUS LOCATION

   96    

    35.2

  

RISK ZONE PROCEDURES

   97

ARTICLE 36 ENGLISH LANGUAGE AND INTERPRETATION

   97    

    36.1

  

COMMUNICATIONS

   97    

    36.2

  

HEADINGS

   97    

    36.3

  

SINGULAR; PLURAL

   97    

    36.4

  

GENDER

   97

ARTICLE 37 SUCCESSORS AND ASSIGNS

   98

ARTICLE 38 WAIVER; CUMULATIVE REMEDIES

   98    

    38.1

  

NO WAIVER

   98    

    38.2

  

WAIVER IN WRITING

   98    

    38.3

  

POWERS CUMULATIVE

   98

ARTICLE 39 PARTIAL INVALIDITY

   98

ARTICLE 40 MODIFICATIONS

   98

ARTICLE 41 EXECUTION BY FACSIMILE AND/OR COUNTERPARTS

   99    

    41.1

  

FACSIMILE SIGNATURES

   99    

    41.2

  

COUNTERPARTS

   99

ARTICLE 42 RIGHTS OF THIRD PARTIES

   99

ARTICLE 43 CROSS REFERENCES

   99

ARTICLE 44 MISCELLANEOUS

   99    

    44.1

  

GENERAL PROVISIONS

   99

 

iv



--------------------------------------------------------------------------------

    44.2    GENERAL SURVIVAL    99    

44.3

   HOST COUNTRY REQUIREMENTS    100    

44.4

   WAIVER OF SOVEREIGN IMMUNITY    101    

44.5

   FTL.    101

 

APPENDICES

 

                                                                               
                                                                              
                                                                                
                                                                               
                                                                                
                                                                              
                                                                                
                                                      

1            

                                                                                
              

 

v



--------------------------------------------------------------------------------

This FPSO Charter Contract (together with all Appendices attached hereto, this
“Charter”) is made as of the 31st day of January, 2005.

 

BETWEEN:

 

Murphy Sabah Oil Co., Ltd., a company incorporated under the laws of The Bahamas
and having its place of business at the address set forth in Article 30 hereof
(referred to as “Charterer”);

 

and

 

Malaysia International Shipping Corporation Berhad, a Malaysian company with its
registered office at the address set forth in Article 30 hereof (referred to as
“Owner”).

 

This Charter consists of this Charter document and Appendices A through M
attached hereto and made a part hereof for all purposes.

 

RECITALS:

 

  (i) Charterer is engaged in oil and gas exploration activities offshore Sabah,
Malaysia pursuant to the Production Sharing Contract entered into with Petronas
(hereinafter defined);

 

  (ii) Charterer desires to charter from Owner the use of the “FPSO” (as
hereinafter defined) at the “Field” (as hereinafter defined) located offshore
Sabah, Malaysia or such other Field offshore Malaysia or other reasonable
location determined by Charterer from time to time;

 

  (iii) Charterer is desirous of having the Owner make certain modifications to
a very large crude oil carrier to convert it into an FPSO in accordance with the
Specifications to render it suitable as a FPSO for use at the Field prior to
delivery;

 

  (iv) Owner is willing to cause such modifications to be made and to charter
the use of the FPSO to Charterer;

 

  (v) As a condition of entering into this Charter, Charterer requires “Owner
Guarantor” (as hereinafter defined) to execute and deliver to Charterer the
“Owner Guarantee” (as hereinafter defined) which guarantees Owner’s obligations
under this Charter;

 

  (vi) As and from the Delivery Date and thereafter throughout the Term,
Charterer shall, unless otherwise provided herein, be responsible for the
manning, management, operation, maintenance and supervision associated with the
FPSO; and

 

  (vii) Concurrently with the execution and delivery of this Charter and of even
date herewith, Contractor and Charterer are entering into the FPSO Operating and
Maintenance Agreement (hereinafter defined).

 

1



--------------------------------------------------------------------------------

NOW, THEREFORE, in consideration of the premises and the mutual covenants set
forth below, IT IS AGREED as follows:

 

ARTICLE 1

DEFINITIONS AND INTERPRETATIONS

 

The following terms shall have the meaning set forth below for the purposes of
this Charter:

 

Actual Flow Rate    Has the meaning given to it in Clause 9.2(ii). Accrued Hire
Rate    The per Day sum (expressed in U.S. dollars) of (i) Daily Accrued Reduced
Hire Rate which accrued during both the First Reduced Hire Rate Period and the
Second Reduced Hire Rate Period, plus (ii) Daily Accrued Full Hire Rate which
accrued during the Full Hire Rate Accrual Period, which is payable, on a Day by
Day basis, pursuant to the provisions of Article 10. Additional Equipment   
Equipment for the FPSO that is provided and owned exclusively by Charterer,
including but not limited to Charterer Supplied Items (except the Fluid Transfer
Lines, DTU Riser Facilities and Umbilicals), Subsea Related Equipment and
Charterer’s Communications Equipment, but expressly excluding the FPSO.
Affiliate(s)    In relation to any Person, any entity (incorporated or
unincorporated) that controls that Person, is controlled by that Person or is
controlled by another entity which also controls that Person, and, “control” and
“controlled” means a shareholding (or voting right) of greater than fifty
percent (50%) of another entity, provided that any joint venture entity (whether
incorporated or unincorporated) between any entity or joint venture in which
both Owner and IHC, Inc. S.A., or their Affiliates, has any interest shall be
deemed to be an Affiliate of Owner irrespective of the percentage interest
therein held by either Owner or IHC, Inc. S.A. Agreed Interest Rate    A
floating interest rate, compounded monthly, equal to two percentage points (2%)
per annum above LIBOR. Annual Maintenance Allowance    The time allowed for
maintenance and/or repair as set forth in Clause 5.4 of the FPSO Operating and
Maintenance Agreement during which the Hire Rate shall be payable regardless of
any Shutdown, which is      calculated with respect to a percentage equal to    
  of the total time (in hours) that exists in      the Primary Term, and that
exists in any Secondary Term, and which is allocated by Owner with the agreement
of Charterer on an annual basis in advance of each contract year of the Term.
Annual Maintenance Allowance Schedule    The annual written budgeted schedule of
Contractor’s proposed Annual Maintenance Allowance hours to be allocated to the
immediately following contract year, which Owner and Contractor present to
Charterer for its approval pursuant to the provisions of Clauses 5.4 (ii) and
5.4(iii) of the FPSO Maintenance and Operating Agreement.

 

2



--------------------------------------------------------------------------------

Arrival Date    The Day on which the FPSO arrives at the FPSO Site after its
initial voyage from the shore-based last location where work on the FPSO is
being performed by the Builder. Best Efforts    All efforts having the highest
likelihood of accomplishing their intended purpose in light of (i) the ability
of the Party charged with exercising such efforts to take such action and (ii)
the justifiable expectations of the Party to which the benefit of such efforts
will accrue, if successful. Builder    Malaysia Shipyard and Engineering Sdn.
Bhd. or other ship builder or contractor performing the FPSO Work with respect
to the Building Contract and in accordance with the Specifications, to make the
FPSO ready for delivery on the Delivery Date. Builder’s Documents Register    A
register of all drawings, building guidelines, procedures and technical
documents compiled by Owner, Builder and all Subcontractors with respect to the
FPSO and Additional Equipment and delivered to and approved by Charterer
pursuant to the provisions of Clause 8.4(ii). Building Contract    The contract
for the construction, refurbishment, conversion and upgrade of the FPSO, and
installation of the Additional Equipment and all other equipment necessary to
make the FPSO ready for delivery on the Delivery Date between Owner and Builder,
a true copy of which will be delivered to Charterer within thirty (30) Days
after the Contract Date, provided however that all commercial pricing
information will be deleted from such copy delivered to Charterer. Business Day
   Means a Day on which banks are open for business in Malaysia. Certificate of
Final Acceptance    Written notification from Owner, and executed by Charterer
showing Charterer’s acceptance, specifying that: (i) the FPSO has successfully
undergone FPSO Commissioning in compliance with the Specifications, which shall
specify the date and time of the Successful Run Completion Date, evidencing
completion of FPSO Commissioning; (ii) the FPSO is classed with the final FPSO
Classification as required hereunder; (iii) the Delivery Date has occurred; and
(iv) Owner has received a certified copy of the final FPSO Classification
certificate issued by the Classification Society confirming that the FPSO meets
the requirements of (i) and (ii) above, with no requirements or recommendations
which would impede, restrict or prevent the FPSO from conducting Commercial
Operations. Charter    This Charter and all of the Appendices hereto, all of
which are attached hereto and made a part hereof for all purposes. Charterer
Group    Any or all of Charterer, its respective Affiliates, any Co-Venturer,
its and their contractors and their subcontractors, and the Personnel

 

3



--------------------------------------------------------------------------------

     of any entity mentioned above; but excluding Owner Group and excluding
Petronas or any other Government entity or instrumentality party to the PSC
(other than Petronas Carigali SDN Bhd., which shall be considered part of
Charterer Group). Charterer Guarantee    The guarantee of Charterer’s
performance under this Charter given by Charterer Guarantor, the form of which
is attached as Appendix G-2, and referenced in Clause 5.5.        Charterer
Guarantor                . Charterer’s Notice of Readiness – Hydrocarbons   
Written notice from Charterer, after it has received Owner’s Notice of Readiness
– FPSO Commissioning, that Charterer is ready to deliver hydrocarbons and
commence FPSO Commissioning. Charterer Property    All equipment, property,
facilities, vessels, if any, consumables, and materials of Charterer Group
(whether owned by Charterer Group or owned by or leased or rented from Third
Parties), including without limitation, the Additional Equipment, the Wells,
Christmas Tree, Riser Facilities and Umbilicals, and the Crude Oil and Processed
Oil on board the FPSO, regardless of whether the Crude Oil and Processed Oil is
owned by Charterer and the Co-Venturers, the Government or a Third Party, the
Fluid Transfer Lines and DTU. Charterer Representative    Such Person as
Charterer shall designate from time to time (or any other member of Charterer
Group appointed by Charterer or such Person to be such Person’s alternate), who
shall carry out technical and administrative co-ordination of the duties of
Charterer as set out in Clause 16.2 and who shall be entitled to be and remain
on the FPSO at any time. Charterer Supplied Items    Such information, services
and equipment for which Charterer shall have the responsibility to provide to
Owner as set forth in Appendix B, Part B and Appendix E or elsewhere in this
Charter Charterer’s Communications Equipment    Certain equipment owned by
Charterer to be installed by Owner for ship to shore communications, satellite
transmissions, fax transmissions and other similar communications equipment
required by Charterer for communicating and transferring voice, videos, data and
information. Christmas Tree    The system of pipes, valves, gauges and related
equipment, located on and around the DTU or attached to any subsea wellheads,
that controls the flow of Crude Oil, gas and other hydrocarbons produced from,
and the flow of water and gas injection to, the Wells. Claims    All claims,
losses, liabilities, suits, demands, judgments, and causes of action of any kind
(including, but not limited to, those for bodily

 

4



--------------------------------------------------------------------------------

     injury, illness, loss of consortium, death, property damage, loss or
destruction, and wrongful termination of employment) in any way arising under or
relating (directly or indirectly) to: (i) this Charter; (ii) any subcontract or
other agreement executed in connection herewith; or (iii) the operation of the
FPSO or any helicopter, tanker, shuttle tanker, supply or crew boat or other
vessel used in connection with the Services or with respect to the operations of
the FPSO, including, without limitation, claims for any and all damages
(including, without limitation, punitive and exemplary damages), expenses,
bonding fees, penalties, assessments, costs (including, without limitation,
attorneys’ fees and court costs), and losses, and whether asserted by either
Party or an injured Person (as to personal injury or property damage) or such
Person’s spouse, heirs, survivors or legal representative, or those Persons or
entities entitled to assert claims on account of bodily injury, illness, loss of
consortium or support, death, or damage to or loss of personal property, and
irrespective of whether any of same arises in contract, tort or strict
liability. Classification Society    American Bureau of Shipping (“ABS”) or
another equivalent body agreed by the Parties in writing. Closing    Shall have
the meaning given in Clause 15.4 with respect to Charterer’s option to purchase
the FPSO. Co-Venturer    Any party to the PSC other than Petronas. Commercial
Operations    The production, receiving, storage and processing of Crude Oil,
processing and compression of natural gas, injection of water into the Wells and
storing and off-loading Processed Oil in accordance with the Specifications and
the Classification Society’s FPSO Classification certificate. Contract Date   
The date of this Charter set forth in the first paragraph of this Charter above.
Contractor    The Person (as agreed in writing by Charterer) who shall perform
the O&M Services for the FPSO under the FPSO Operating and Maintenance
Agreement. Crude Oil    Liquid petroleum and other hydrocarbons produced at the
wellhead in a liquid state at atmospheric pressure. Daily Accrued Full Hire Rate
   The Hire Rate per Day which accrues on a Day by Day basis during the Full
Hire Rate Accrual Period, and which shall be paid on a Day by Day basis after
the Hire Rate Payment Commencement Date in the manner set forth in Clause 10.1.
Daily Accrued Reduced Hire Rate    The U.S. dollar amount per Day equal to
seventy five percent (75%) of the Hire Rate which accrues on a Day by Day basis
during the First Reduced Hire Rate Period and the Second Reduced Hire

 

5



--------------------------------------------------------------------------------

     Rate Period, if any, and which shall be paid on a Day by Day basis on and
after the Hire Rate Payment Commencement Date in the manner set forth in Clause
10.1. Day or day    The period commencing at 00.01 hours of any day and ending
at 24.00 hours on the same day. Delivery Date    Has the meaning set forth in
Clause 3.1(v). Demobilization Costs    The Owner Group’s documented costs
required to demobilize the FPSO to a nearby location in Malaysia, as more
particularly described and payable as set out in Appendix B, Part A, Section 2.
Demobilization Date    The Day on which the FPSO has been disconnected from the
Riser Facilities at the end of the Term and is ready for tow to the agreed place
of re-delivery with the intent to cease operation hereunder. Downtime    Any
time pursuant to the provisions of this Charter or the FPSO Operating and
Maintenance Agreement commencing at and during which there is a reduction,
restriction, suspension or complete cessation of the flow of Crude Oil to the
FPSO for any reason, including but not limited to, (i) a reduction or cessation
of water injection or gas purification or compression which causes Charterer to
order a reduction, restriction, suspension or cessation of Crude Oil production
or processing, or (ii) subject to the provisions of Clause 9.2, the FPSO being
unable to produce, receive, process, store or offload (or any combination of the
foregoing) Crude Oil or Processed Oil (as the case may be) in compliance with
the Specifications and this Charter or the FPSO Operating and Maintenance
Agreement; and such reduction, restriction, suspension or cessation is not due
to: (a) the well stream being outside the parameters set forth in the
Specifications; (b) the offloading vessel (for any reason not attributable to
Owner Group or the FPSO) being unable to receive the Processed Oil; (c) any
malfunction or operational default of Charterer’s Fluid Transfer Lines, DTU,
Charterer’s subsea equipment, Riser Facilities, Wells and Umbilicals or
Additional Equipment (other than, with respect to the Additional Equipment, any
malfunction or operational default due to the default of, or breach by, any of
Owner Group of any obligations under this Charter or the FPSO Operating and
Maintenance Agreement); (d) any Sole Fault of Charterer Group; or (e) an event
of Force Majeure. DTU    The surface facility attached to the mudline used to
support the Christmas Tree and Wells, which is located near to the FPSO Site and
is used to control the flow of hydrocarbons from the casinghead. Early Payment
Commencement Date    The sixty-first (61st) Day after the Full Hire Rate Accrual
Date (or if such day is not a Business Day, the first Business Day which occurs
after such Day).

 

6



--------------------------------------------------------------------------------

Early Termination Payment    With respect to any applicable date of termination
of this Charter, the United States dollar amount calculated and payable to Owner
with respect to such date as provided in Appendix B, Part A. Encumbrance or
Encumbrances    One or more, liens, mortgages, charges, repairman’s or
shipyard’s lien, maritime liens, security interests, encumbrances, or liens for
(i) unpaid insurance premiums or calls, (ii) judgments, (iii) port charges, (iv)
annual charges or (v) fees of the FPSO’s Flag State or liens of any other kind
on or against the FPSO, or any portion thereof, its earnings or insurances.
Extended Term    Any extension of the Term which occurs pursuant to the
provisions of Clause 6.3. Field    Kikeh Field, Block K, offshore Sabah,
Malaysia. First Reduced Hire Rate Period    The period commencing on, and
including, the Ready for Commissioning Date and continuing until, and including,
the Day immediately prior to the Full Hire Rate Accrual Date. Flag State    The
country or state where the FPSO is registered, as approved in writing by
Charterer. Fluid Transfer Lines    Equipment provided by Charterer comprising
three (3) ten (10) inch in diameter production lines, one (1) ten (10) inch in
diameter water injection line and one (1) Umbilical from and to the DTU from the
FPSO. Force Majeure    An occurrence resulting from circumstances (other than
strikes, industrial disputes or lockouts caused by or involving a Party’s or any
Subcontractors’ own workforces, except if part of a nation-wide general strike
or except if a strike by the workforce of any shipyard and other than mere
shortage of labor, materials, equipment or supplies) that are beyond the control
of the Party affected which prevents the due performance by such Party of the
provisions of this Charter (including, but not limited to, earthquakes, floods
(except inclement weather or storms of the ordinary seasonable nature), wars,
expropriation, intervention of civil or military authorities or Government,
explosions or fires, riots, insurrections, sabotage or blockades) and which, by
the exercise of due diligence, such Party is unable to prevent or overcome,
provided that the affected Party gives written notice to the other Party no
later than five (5) Days after the Party giving notice is first made aware of
the occurrence, the facts and circumstances giving rise to it, and the
obligation or performance which is delayed or is prevented by it. FPSO    The
registered floating, production, storage and offloading tanker facility
(including the Mooring System and the Process Equipment

 

7



--------------------------------------------------------------------------------

     and all Additional Equipment that is installed on the FPSO by Owner Group),
that is to be designed, engineered and constructed or refurbished and modified
and capable of producing, receiving, and processing Crude Oil, injecting water
into the reservoir as needed, separating associated natural gas and water from
the Crude Oil produced, processing, purifying and compressing the separated
associated natural gas and storing and exporting Processed Oil to an offloading
tanker, and all engines, generators, pumps, storage tanks, valves, computer
hardware, anchors, tools, machinery and equipment belonging thereto and a part
thereof, all as more particularly described in the Specifications. FPSO
Classification    ABS Class + A1 Oil Production and Storage, or such other
designation used by ABS or other agreed Classification Society to classify a
Class A1 floating production and storage vessel. FPSO Commissioning    Shall
have the meaning given in Clause 3.1(iv). FPSO Drydocking Costs    Has the
meaning set forth in Clause 18.3(i)(d). FPSO Operating and Maintenance Agreement
   That certain agreement dated as of the Contract Date by and between the
Charterer and Contractor, or an Affiliate thereof (as agreed by the Charterer)
pursuant to which the Contractor thereunder shall perform the O&M Services for
the FPSO for the Charterer during the Term or such other term as set forth in
such Agreement. FPSO Pre-Commissioning    All activities necessary for Owner to
be ready to begin FPSO Commissioning. FPSO Site    The location in the Kikeh
Field designated in Appendix D, Part D to which Owner is to deliver, moor,
install, and charter the FPSO. FPSO Terms and Conditions of Sale    The purchase
and sale terms and conditions attached as Appendix F and referenced in Clause
15.1 that apply to the purchase and sale of the FPSO upon exercise of the
Option. FPSO Work    All work performed by the Owner Group pursuant to the terms
of this Charter and the Specifications, in connection with the engineering,
designing, constructing, converting, installing, refurbishing and equipping the
FPSO and the Mooring System, installing the Additional Equipment, towing and
mobilizing the FPSO to the FPSO Site, installing the Mooring System at the FPSO
Site, safely moving and hooking up the FPSO to the Mooring System at the FPSO
Site making the FPSO and Additional Equipment on board the FPSO ready for FPSO
Pre-Commissioning, hooking up to and making commercially operational the FPSO to
the Fluid Transfer Lines, carrying out the FPSO Commissioning at the FPSO Site,
and obtaining the FPSO and Additional Equipment classification (except for the
Fluid Transfer Lines and DTU, Riser Facilities and Umbilicals which shall be
Charterer’s responsibility), and all other work described in Clause 2.4,
Appendix A or elsewhere in this Charter.

 

8



--------------------------------------------------------------------------------

Full Hire Rate Accrual Date    The date which is the earlier of (i) the
forty-third Day after the Ready for Commissioning Date or (ii) the Ready for
Hydrocarbons Date. Full Hire Rate Accrual Period    Means the period commencing
on the Full Hire Rate Accrual Date and continuing until, and including, the Day
immediately before the earlier of the Early Payment Commencement Date or the
Ready for Hydrocarbons Date. Full Flow Rate    Has the meaning set forth in
Clause 9.2(ii). Government    The government of Malaysia and of any other
relevant jurisdiction where the Services may be performed, and any agency,
ministry, taxing authority, administrative subdivision, entity or
instrumentality thereof. Gas Compression Run Time    Subject to the provisions
of Clause 3.1(ix), a period of seventy-two (72) continuous hours during which
gas compression, processing and separation operations are successfully achieved
by Owner, in accordance with this Specifications, with respect to the gas
handling and compression equipment on board the FPSO at the FPSO Site, all to
Charterer’s reasonable satisfaction. Gas Compression Testing    Means work
performed by Owner Group after the Ready for Hydrocarbons Date in order to
successfully achieve the Gas Compression Run Time on the FPSO and its equipment.
Gas Compression Testing Period    Means the period of time commencing on the
later of (i) the Ready for Hydrocarbons Date or (ii) the first Day on which gas
is available in sufficient quality and quantity to achieve minimum gas
compression speed and ending on the Day which is twenty-eight (28) Days after
such date. Government Approvals    Shall have the meaning set out in Clause 5.2.
Gross Negligence    Such an entire want of care and lack of judgment as to
establish that the act or omission in question was the result of actual
conscious indifference to the rights, welfare, or safety of the persons or
property affected by it. Group    Either Owner Group or Charterer Group, as the
context may require. Hire Rate    The daily hire rate in respect of the FPSO,
which rate is payable by Charterer to Owner in the amounts and in the manner set
out in Article 9, Article 10 and Appendix B, Part A. Hire Rate Payment
Commencement Date    Means the earlier to occur of (i) the Successful Run
Completion Date or (ii) the Early Payment Commencement Date.

 

9



--------------------------------------------------------------------------------

Indemnified Party

  

Has the meaning given to it in Clause 28.6(ii)(a).

Indemnifying Party

  

Has the meaning given to it in Clause 28.6(ii)(a).

Insurance Reimbursables    All reasonable costs and expenses of Owner incurred
in connection with obtaining the insurance policies and coverages, including P&I
coverage (excluding, however, any P&I Club membership fees of Owner for vessels
other than for the FPSO and other than for other vessels used by Owner Group for
the FPSO Work, the Services or the O&M Services but subject to exclusions set
forth in Clause 9.4), which Owner is required to purchase pursuant to the
provisions of Clause 9.4 and Article 29. Key Personnel    Such Owner Personnel
required for the FPSO Work and Services who are identified as Key Personnel in
Owner’s Project Execution Plan set forth in Appendix C, Part A. Lender or
Lenders    Owner’s lender or lenders, if any, providing financing to Owner for
the Services to be performed by Owner prior to the Delivery Date. LIBOR    The
one-month London Interbank Offered Rate as displayed on Reuters Screen Page
LIBOR for United States dollar deposits at 11:00 a.m., London time, two Business
Days prior to the first Day of the period for which such rate is required, or if
not so displayed, then the rate per annum published by the Financial Times of
London on such Day as the one month LIBOR for U.S. dollar deposits, failing
which the rate shall be the rate quoted by Citibank N.A., London on such Day for
such one-month period. LOI    The letter of intent executed and dated by the
Parties prior to the Contract Date, to be delivered to Petronas, with respect to
the FPSO Work, the Services and FPSO Commercial Operations during the Term.
Malaysia    Malaysia and all of its states, territories and protectorates and
including all of its and their territorial waters, continental shelf and
exclusive economic zone. Master    The Person in charge of the FPSO during the
performance of the FPSO Work after Sailaway, which Person shall be appointed by
the Owner or Contractor and shall be a member of Owner and Contractor Group.
Mooring System    The equipment to safely moor the FPSO, the design and
specification of which is described in the Specifications. Notice of Readiness –
FPSO Commissioning    Written notification from Owner to Charterer, after the
Ready for Risers Date has occurred, specifying that (i) all pre-commissioning
activities listed in Appendix B, Part C, Section A hereto and in

 

10



--------------------------------------------------------------------------------

     Clause 3.9(iii) of this Charter have been completed and (ii) Owner is ready
to commence FPSO Commissioning, which written notification shall enclose a copy
of the Classification Society’s provisional certificate of FPSO Classification.
Novation Agreement    The Novation Agreement referenced in Article 24 hereof, a
form of which is attached hereto as Appendix L. Offsite Repair Work    Has the
meaning set forth in Clause 18.3(i). O&M Compensation    The compensation
structure for Contractor’s provision of the O&M Services under the FPSO
Operating and Maintenance Agreement. O&M Services    Shall have the meaning
ascribed to the term “Services” as set forth in the FPSO Operating and
Maintenance Agreement. Operating Area    Those areas offshore Sabah, Malaysia
(including the Field) or elsewhere offshore Malaysia in which Co-Venturers may
from time to time conduct operations. Option    Charterer’s option to purchase
the FPSO as more particularly defined and described in Article 15. Owner Group
   Any or all of Owner, its Affiliates, Contractor, Owner’s Personnel,
representatives, or agents, the Builder and the Subcontractors of Owner and the
subcontractors of its Affiliates, any contractors (including their
subcontractors) of Owner’s Subcontractors and the Personnel of any entity
mentioned in this definition, other than Petronas or any other Government entity
or instrumentality party to the PSC. Owner Guarantee    The guarantee of Owner’s
performance under this Charter given by Owner Guarantor, the form of which
guarantee is attached as Appendix G-1 and referenced in Clause 4.7.            
Owner Guarantor           Owner Property    All equipment, property, facilities,
consumables, materials (whether owned, leased or rented) of Owner Group,
including, without limitation, the FPSO. Owner Supplied Items    Such
information, services, materials and equipment for which Owner shall have the
responsibility to provide to Charterer as generally set forth in this Charter.
Party or Parties    Charterer or Owner or both, as the context requires and
their assignees permitted under this Charter who have signed a Novation
Agreement. Performance Data    Has the meaning set forth in Clause 4.6.

 

11



--------------------------------------------------------------------------------

Permitted Delay

  

Any delay:

 

(a)    to the extent due to the Sole Fault of any member of Charterer Group;

 

(b)    directly caused by Owner’s consideration of Charterer’s reasonable
requests or suggestions for variations which do not result in an agreed
Variation Order, but only if this directly and demonstrably negatively impacts
the Schedule;

 

(c)    resulting from Force Majeure described in Article 26;

 

(d)    agreed as extended time in a Variation Order under Article 23; or

 

(e)    caused by the acts or omissions of both the Owner Group and Charterer
Group; provided, however, in the case of any such delay caused in part by the
acts or omissions of both the Owner Group and Charterer Group, the time allowed
for such Permitted Delay shall be fifty percent (50%) of the actual time of such
Permitted Delay.

Permitted Encumbrance

   Any (i) Encumbrance for liens or Claims arising by law in the ordinary course
of business for debts or maritime claims not yet due, or (ii) any Encumbrance in
favor of Owner’s lenders in connection with the financing of the FPSO or
performance of Owner’s obligations under the Charter as will be specifically set
out in the QEL.

Person

   Any individual, partnership, joint venture, legal entity, limited liability
company, corporation, or unincorporated organization, including any Party.

Personnel

   The officers, directors, employees, representatives, agents or invitees (as
the case may be) of Owner or of Owner Group (including the Site Representative)
or of Charterer or of Charterer Group (including Charterer’s Representative) (as
the case may be).

Petronas

   Petroliam Nasional Berhad, the national oil company of Malaysia with its
registered office at Tower 1, Petronas Twin Towers, Kuala Lumpur City Centre,
50088 Kuala Lumpur, Malaysia.

Pollution Limit

   Shall have the meaning given in Clause 29.3(vi).

Pollution Claims

   Shall have the meaning given in Clause 28.3(i).

Pre-Payments

   Has the meaning set forth in Clause 9.3.

Primary Term

   The period commencing on the Delivery Date and ending on the date eight (8)
years after the Delivery Date.

 

12



--------------------------------------------------------------------------------

Process Equipment

   All process equipment installed on board the FPSO to separate, treat and
process the fluid stream (Crude Oil and other liquids) received by the FPSO into
Processed Oil and liquid waste and gases and the compression of natural gas, as
needed, the design and specification of which is described in the
Specifications. Processed Oil    Crude Oil that has been processed on board the
FPSO and is suitable for storage and export in accordance with the
Specifications. Progress Reports    Has the meaning set forth in Clause 3.3.
Protocol of Delivery and Acceptance    A certificate in the form of Appendix I
hereto, with all blank spaces appropriately completed, executed by Owner and
Charterer certifying that the FPSO has been delivered to and accepted by
Charterer on the Delivery Date. PSC    The Production Sharing Contract, dated 27
January, 1999, for the exploration, development and production of hydrocarbons
executed by Charterer, Petronas Carigali SDN BHD and Petronas, covering the
Field; and any additional parties to the PSC as may be signatories from time to
time and notified by Charterer to Owner. QEL    Has the meaning set forth in
Clause 4.9. Rate Savings    The costs and expenses Owner certifies to Charterer
that it will save by its reasonable endeavors as agreed between the Parties to
reduce costs and expenses. RCA    Has the meaning set forth in Clause 31.2.
Ready for Commissioning Date    The date Owner delivers its Notice of Readiness
– FPSO Commissioning to Charterer. Ready For Hydrocarbons Date    The date on
which Charterer delivers to Owner Charterer’s Notice of Readiness –
Hydrocarbons. Ready for Risers Date    The date on which the Owner delivers to
Charterer written notice certifying that (i) the FPSO: (a) has arrived on the
FPSO Site at least in compliance with the Specifications; and (b) is fully and
safely moored in accordance with Charterer’s notice identifying the FPSO Site,
(ii) all activities listed in Appendix B, Part C, Section A hereto and in Clause
3.9(ii) of this Charter have been completed and all permits and certificates
required therein have been provided, and (iii) (a) Owner is ready to hook into
the Riser Facilities; (b) no further actions are required by Owner to connect
the FPSO to the Riser Facilities; and (c) the FPSO is provisionally classified
with the provisional certificate of FPSO Classification, which notice shall
attach a true copy of the Classification Society’s provisional certificate of
FPSO Classification as required hereunder.

 

13



--------------------------------------------------------------------------------

Riser Facilities    Umbilicals and risers extending from the Fluid Transfer
Lines and subsea Wells to and connected with the FPSO, as described in Appendix
E. Risk Zone    Has the meaning set forth in Clause 35.1. Run Time    Subject to
the provisions of Clause 3.1(ix), a period of seventy-two (72) consecutive hours
during which continuous production, and water injection operations on the FPSO
are successfully achieved in accordance with the Specifications at the FPSO Site
without any Downtime, all to Charterer’s reasonable satisfaction. Sailaway Date
   The date the FPSO sails from the Owner’s conversion yard or other location
where the FPSO is located at the time it commences its voyage to the FPSO Site.
Schedule    The target dates defined in this Article 1 and as further defined or
supplemented by the provisions of the Owner’s FPSO Level 3 Schedule contained in
Appendix C, Part B. Secondary Term    Any of the periods of three (3) years
after the Primary Term that this Charter is extended pursuant to the provisions
of Clauses 6.1 and 6.2, not to exceed a total of fifteen (15) years, in addition
to the Primary Term. Second Reduced Hire Rate Period    The period commencing on
the Ready for Hydrocarbons Date and continuing until, and including, the Day
immediately before the Successful Run Commencement Date. Services    The FPSO
Work and the other services to be provided, or caused to be provided, by Owner
Group, at its own cost and expense, under this Charter and all Appendices hereto
(including, but not limited to, all work itemized in the FPSO Work, Appendix A
and the Specifications, the mobilization of the FPSO to the FPSO Site, the FPSO
Commissioning, Services required pursuant to the provisions of Clauses 18.3 and
19.2 and the demobilization of the FPSO from the FPSO Site following the
termination of this Charter). Shutdown    Any time under the FPSO Operating and
Maintenance Agreement commencing when there is a cessation of Crude Oil
production or processing which is due to the default of, or breach of any
obligations under this Charter or the FPSO Operating and Maintenance Agreement
by, any of Owner Group. Shutdown Period    Any period of time during the Term
commencing when Shutdown first occurs and ending when the FPSO has recommenced
processing Crude Oil. Site Representative    The Person engaged by Owner to
supervise and cause the FPSO Work and the Services to be satisfactorily
performed prior to the Sailaway Date.

 

14



--------------------------------------------------------------------------------

Sole Fault   The act or omission of any Person and such act or omission was not
contributed in any material way to or caused by (i) the act or omission of any
other Person outside of such Person’s Group, or (ii) any Force Majeure Event or
any other event outside of the control of the first Person. Specifications  
Subject to the provisions of Clause 2.4(iv), the description and specifications
of the FPSO set out in Appendix D. Subcontractor   Any entity to whom Owner has
subcontracted any of its obligations or Services under this Charter. Subsea
Related Equipment   Systems on board the FPSO to control the subsea valve
functions, operation of the Fluid Transfer Lines and collection of data related
to subsea Wells.

Successful Run

Commencement Date

  The date on which the first successfully completed Run Time begins. Successful
Run Completion Date   Means the date on which the first successful Run Time is
completed to Charterer’s satisfaction. Supply Base   The Charterer’s supply base
and facilities at Labuan Island, Malaysia.       Target Ready For Risers Date  
          . Term   Collectively, the Primary Term, any Secondary Term and any
Extended Term of this Charter. Third Party or Third Parties   Means any party or
parties not a member of Owner Group or Charterer Group. Third Party Claim   Has
the meaning given to it in Clause 28.6(ii)(a). Topsides Equipment   Subsea
Related Equipment, Process Equipment and other equipment to be placed on or in
the FPSO by Owner to monitor and control the subsea equipment, pipes and valves
provided by Charterer, including a master control station, a hydraulic power
unit with respect to the subsea trees and manifolds, electrical power unit for
the subsea equipment, uninterruptible power supply and topsides umbilical
termination assemblies. Umbilicals   Equipment provided by the Charterer that
provides for various services between the FPSO and the DTU and subsea Wells and
other subsea facilities.

 

15



--------------------------------------------------------------------------------

UNCITRAL    The United Nations Commission on International Trade Law. Variation
Order    A change in or revision to the Specifications, the FPSO Work, the other
Services or any schedule in the Appendices attached hereto agreed in writing
between the Parties and issued pursuant to Article 23. Water Filtering Equipment
   Elements used in the water filtration package as more fully described in
Appendix D. Water Injection Module    The equipment on board the FPSO to lift,
treat and inject seawater. Well or Wells    Any crude oil, water or gas
injection well or wells in the Field that Charterer may designate and connect to
the FPSO in accordance with this Charter. Willful Misconduct    An act or
failure to act by any Person (including the supervisory personnel of a Party),
which was intended to cause (or which was in reckless disregard of or wanton
indifference to the possibility that the act or failure to act would cause)
damage or harm giving rise to delay or suspension of the performance of the
Services or this Charter, and “supervisory personnel” for the purposes of this
definition shall mean any employee of a Party who functions at a management
level or an officer or director.

 

The headings in this Agreement are inserted for convenience only and shall be
ignored in construing this Agreement.

 

Unless the context otherwise requires, in this Charter the singular shall
include the plural and vice versa, and unless otherwise provided in this
Charter, the use of the words “year” or “month” shall mean a calendar year or
month, respectively and the term “contract year” shall mean the period remaining
from either the Contract Date or any anniversary thereof until the next annual
anniversary date; a “contract month” shall mean any thirty (30) Day period in
any such contract year.

 

All provisions of and obligations, agreements, undertakings, indemnities,
governing law and dispute provisions, representations and warranties of the
Parties set forth in this Charter shall bind the Parties and be applicable for
the full Term.

 

ARTICLE 2

FPSO TO BE CHARTERED

 

2.1 Charter Period/Class. Charterer agrees to lease and charter the FPSO for the
Term and upon the terms and conditions stated herein at the FPSO Site. Owner
warrants that the FPSO shall be provisionally classed by the Classification
Society on the Delivery Date (with no requirements or recommendations which
might impede, restrict or prevent the FPSO commencing and continuing Commercial
Operations) in accordance with Clause 3.1, and that the FPSO, on the Delivery
Date, will conform to the Specifications. Charterer, and not the Owner, shall
have exclusive possession, control and command of the FPSO during the entire
Term from and after the Delivery Date.

 

16



--------------------------------------------------------------------------------

2.2 Owner’s Services. Owner shall lease and charter the FPSO to Charterer for
the Term and shall perform the Services under the terms and conditions of this
Charter.

 

2.3 Compliance with Laws. In the performance of this Charter, Owner Group and
its Personnel shall comply fully with all applicable laws and regulations and
conventions binding on Malaysia and the Flag State. Any change of the Flag State
requested by Owner must first be approved by Charterer in writing, approval of
which shall not be unreasonably withheld. In addition to the laws governing this
Charter as set forth in Article 31, Owner shall also comply with the applicable
laws of all jurisdictions where the FPSO operates under the provisions of this
Charter) in force during the Term. Owner shall in no circumstance be required to
change the FPSO’s Flag State against its wishes.

 

2.4 Work and Specifications/Sailaway Date.

 

  (i) FPSO Work. Owner shall in accordance with the Specifications, before the
Delivery Date, perform or cause the performance of the FPSO Work and otherwise
procure, design, construct, overhaul, modify, and install certain equipment
(including the Additional Equipment), on the FPSO so that the FPSO shall comply
with the work and specifications included in the Specifications (subject to the
provisions of Clause 2.4(iv)), and all amendments thereto and Variation Orders
in respect thereof, and the rules of the Classification Society. Except as
otherwise expressly provided in this Charter, all costs, risks and expenses of
the FPSO Work and to otherwise overhaul and modify the FPSO in compliance with
the Specifications shall be borne and paid for by Owner. Any modification to the
Specifications or the FPSO Work shall be mutually agreed in a Variation Order.

 

  (ii) Additional Equipment. Owner shall install all Additional Equipment
onboard the FPSO. Owner shall pay for all costs and expenses of installing such
Additional Equipment, which costs and expenses shall be included in the FPSO
conversion cost. Charterer shall provide Owner with all Additional Equipment in
a timely manner in a condition ready to be installed on board the FPSO, and
Charterer shall be solely responsible for the conformity of Additional Equipment
with the Specifications and any Downtime or Shutdown costs or expenses related
to failure to deliver such equipment timely or in a condition conforming to the
Specifications, unless otherwise set forth in this Charter, the Specifications
or any other agreement in writing of the Parties. Owner, however, shall be
responsible for the correct installation of the Additional Equipment in
compliance with the Specifications and Charterer’s directions.

 

  (iii) FPSO Classification. Owner shall obtain the FPSO Classification in a
manner which complies with the requirements of Clause 4.11 of this Charter.

 

  (iv) Specifications. Owner and Charterer each agree it has reviewed the
Specifications and accepted them. However, the Parties agree that if there is
any conflict or discrepancy between the provisions of Part A of

 

17



--------------------------------------------------------------------------------

Appendix D (Charterer Specifications) and Part B of Appendix D (Owner
Specifications), Charterer’s Specifications in Part A of Appendix D shall
prevail.

 

  (v) Inspection and Supervision of FPSO Work. Owner shall arrange for
inspections and tests to be carried out by Owner Group to supervise the FPSO
Work and other work specified in the Specifications. Charterer may, at its own
cost and risk, have as many of Charterer Group Personnel as it deems reasonably
necessary attend these inspections and tests on the FPSO (subject to
availability of the accommodations on board the FPSO, if needed at the time of
the inspection) or elsewhere. All such inspections and tests shall be performed
in compliance with Clause 18.2 of this Charter.

 

  (vi) Delivery Window.

 

  (a) Prior to the Sailaway Date, Owner shall provide Charterer with written
notices of its final estimated Sailaway Date in accordance with the following
notification schedule:

 

  (1) one hundred and eighty (180) Days before the estimated Sailaway Date
(incorporating all approved Variation Orders) – the estimated Sailaway Date +/-
thirty (30) Days.

 

  (2) ninety (90) Days before the estimated Sailaway Date (incorporating all
approved Variation Orders) – the estimated Sailaway Date +/- ten (10) Days.

 

  (3) sixty (60) Days before the estimated Sailaway Date (incorporating all
approved Variation Orders) – estimated Sailaway Date +/- seven (7) Days.

 

  (b) Not less than five (5) Days prior to the proposed Sailaway Date, Owner
shall deliver to Charterer a list of the outstanding work or items on the FPSO,
if any, that the Classification Society has accepted in writing will be
completed on the voyage to the FPSO Site or at the FPSO Site or will remain as
exceptions to the FPSO Classification until the next annual survey by the
Classification Society. Charterer shall have the right to require that all or
part of such outstanding work or items be completed prior to the Ready for
Risers Date (except for minor punch list items), and the time required to
perform such outstanding work or install such items shall not be a Permitted
Delay.

 

  (vii) Provisional FPSO Classification. On completion of the inspections and
tests in compliance with this Clause 2.4, Owner shall have received from the
Classification Society, prior to the Sailaway Date, provisional classification
certificate stating that the FPSO and Additional Equipment are or will be
classed with the FPSO Classification (subject to any further inspection or tests
to be carried out on location at the FPSO Site), and is safe and ready to sail
or be towed to the FPSO Site all as, certified by a marine warranty surveyor in
writing.

 

18



--------------------------------------------------------------------------------

2.5 Charterer’s Personnel On Board. Charterer shall have the right to have a
reasonable amount of its Personnel acceptable to Owner on board the FPSO during
the voyage from the shipyard location to the FPSO Site. Accommodations and meals
for such persons shall be at Owner’s cost and expense.

 

2.6 FPSO Name. Owner shall consult with Charterer as to the naming of the FPSO,
which name shall be agreed in writing by the Parties and the cost of such naming
shall be paid by Owner without reimbursement by Charterer.

 

2.7 First Oil/Ownership. All Crude Oil produced, loaded, processed, stored or
off loaded during FPSO Commissioning prior to the Delivery Date shall belong to
Charterer.

 

2.8 Exclusive Use. During the Term, Charterer shall have exclusive use of the
FPSO for the sole purpose of operations as a FPSO pursuant to the provisions of
this Charter.

 

2.9 Owner Supplied Items. Owner shall provide or pay for or provide and pay for
(as the case may be) all items referred to as being its responsibility under
this Charter and in Appendix B.

 

ARTICLE 3

DELIVERY

 

3.1 FPSO Commissioning; Delivery Date.

 

  (i) Target Ready for Risers Date. Owner shall cause the Ready for Risers Date
to occur on or prior to the Target Ready for Risers Date.

 

  (ii) Pre-Commissioning Activities. On the Ready for Risers Date, Owner shall
immediately commence FPSO Pre-Commissioning Activities and when the Owner and
the FPSO are ready to commence FPSO Commissioning, Owner shall deliver to
Charterer its Notice of Readiness – FPSO Commissioning.

 

  (iii) Notice of Readiness-Hydrocarbons. When Charterer is ready to commence
FPSO Commissioning and all of its relevant production and Riser Facilities’
equipment is in place, Charterer shall deliver to Owner its Charterer’s Notice
of Readiness – Hydrocarbons, and, upon Owner’s receipt of such notice, the Ready
for Hydrocarbons Date shall occur.

 

  (iv) FPSO Commissioning. As soon as possible after the Ready for Hydrocarbons
Date, after successful hook up by the FPSO to all Riser Facilities and
consultation with Charterer, Owner shall conduct FPSO Commissioning tests to
demonstrate to Charterer that the FPSO is capable of receiving and processing
Crude Oil and processing and injecting water in compliance with the
Specifications, for a minimum period equal to the Run Time (referred to as “FPSO
Commissioning”).

 

19



--------------------------------------------------------------------------------

  (v) Delivery Date. The Delivery Date (“Delivery Date”) shall occur on the
Successful Run Completion Date, provided the FPSO Commissioning and Run Time
have been successfully completed to Charterer’s satisfaction. On the Delivery
Date, Owner shall deliver to Charterer a true copy of the Classification
Society’s provisional FPSO Classification certificate for the FPSO, and Owner
and Charterer shall execute the Protocol of Delivery and Acceptance.

 

  (vi) Delivery Free of Encumbrances. Delivery of the FPSO shall be made by
Owner to Charterer, free and clear of all Encumbrances except for Permitted
Encumbrances, if any, on the Delivery Date. Delivery of the FPSO by Owner to
Charterer shall be evidenced by execution by the Parties of the Protocol of
Delivery and Acceptance on the Delivery Date. The Protocol of Delivery and
Acceptance shall be executed in duplicate originals.

 

  (vii) Gas Compression Testing. Subject to the provisions of Clause 3.1(viii)
below, on the Ready for Hydrocarbons Date, Owner shall commence Gas Compression
Testing with a view to successfully completing such testing to demonstrate to
Charterer that the gas handling and gas compression equipment on the FPSO is
capable of processing, separating and compressing associated natural gas in
compliance with the Specifications for a minimum period equal to the Gas
Compression Run Time. Notwithstanding any other provision to the contrary
contained in this Charter, if Owner does not achieve a successful Gas
Compression Run Time on or before the last Day of the Gas Compression Testing
Period, the Downtime and Shutdown provisions of Clause 9.2 and the other
provisions of this Charter pertaining to termination shall apply.

 

  (viii) Gas Flaring Approval. Prior to the Ready for Hydrocarbons Date, Owner
Group, on behalf of Charterer, shall obtain written approval from Petronas and
any other Government entity or authority required by Malaysian law or
regulation, permitting Owner Group and Charterer Group to flare all gas
associated with Crude Oil production and processing from and by the FPSO for the
Gas Compression Testing Period. If such written approval is not timely obtained
or ceases to be effective at any time during the Gas Compression Testing Period,
the Downtime and Shutdown provisions of Clause 9.2, and the termination
provisions of this Charter shall also apply.

 

  (ix) Interruption of Run Time. Notwithstanding any provision to the contrary
in Clauses 3.1(iv) or 3.1(vii) or elsewhere in this Charter, if either the Run
Time or Gas Compression Run Time is interrupted or adversely affected for any
reason due to the Sole Fault of Charterer Group, the period of time during which
72 hours of continuous Run Time or Gas Compression Run Time, as applicable, is
interrupted due to such Sole Fault shall not count against the Run Time or Gas
Compression Run Time, as applicable. It is the intention of the Parties that the
Run Time or Gas Compression Run Time, as applicable, shall be deemed to be
paused during any period when FPSO Commissioning or Gas Compression Testing,
respectively, have been interrupted due to the Sole Fault of Charterer Group and
the Run Time or Gas Compression Run Time, as applicable, shall be deemed to

 

20



--------------------------------------------------------------------------------

continue unabated as of the point in time when (a) in the case of the Run Time,
FPSO Commissioning is again resumed at the flow rates achieved prior to
interruption, and (b) in the case of the Gas Compression Run Time, Gas
Compression Testing is again resumed at compression rates achieved prior to the
interruption.

 

  (x) Certificate of Final Acceptance. Within a reasonable period of time, after
completion of both the FPSO Commissioning and the Gas Compression Testing, Owner
shall issue and deliver to Charterer an executed Certificate of Final
Acceptance, prepared in duplicate, which shall be subject to Charterer’s written
acceptance, which acceptance shall not be unreasonably withheld. Charterer’s
acceptance of the Certificate of Final Acceptance shall, however, be conditioned
upon its satisfaction that (a) the FPSO materially complies with the terms and
conditions of this Charter, the FPSO Work and the Specifications, (b) FPSO
Commissioning has been successfully completed, (c) Gas Compression Testing has
been completed in accordance with the Specifications to Charterer’s reasonable
satisfaction, and (d) the Classification Society has issued its final FPSO
Classification certificate for the FPSO and its operation at the FPSO Site, as
required by sub-clause (xi) below.

 

  (xi) FPSO Classification. Prior to execution of the Certificate of Final
Acceptance by the Charterer, Owner shall cause the Classification Society to
complete its FPSO Classification and certify that the FPSO conforms to the
technical and safety standards required for final FPSO Classification. The
Classification Society shall then issue its final FPSO Classification
certificate to Owner and Owner shall deliver a true copy thereof to Charterer.

 

  (xii) Charterer’s Acceptance of Certificate of Final Acceptance. Charterer
shall, within five (5) Days from the date of its receipt of the Certificate of
Final Acceptance, either accept or reject the Certificate of Final Acceptance,
and if Charterer rejects the Certificate of Final Acceptance, it shall state its
reasons in writing for withholding the acceptance of such certificate. In such
event, Charterer shall commence discussions with the Owner in an effort to
resolve Charterer’s concerns.

 

  (xiii) Charterer’s Disputes. If the Charterer is unable to resolve its
concerns (as per sub-clause (xii))) with the Owner’s Certificate of Final
Acceptance within five (5) Days after it commences discussions with the Owner,
Charterer may reduce or shut down production in which event the Downtime and
Shutdown provisions of this Charter shall apply.

 

3.2 Commencement of Hire. Hire Rate shall begin to accrue on a day by day basis
as of the Ready for Commissioning Date, in the manner set forth in Article 9 and
shall begin to be payable on the dates and in the manner set forth in Article
10.

 

3.3 Progress Reports.

 

  (i) Periodic Reports. Owner shall provide Charterer with periodic written
reports (“Progress Reports”) advising of progress on the FPSO Work. All such
Progress Reports shall be given in accordance with the provisions of this Clause
3.3 and the Specifications.

 

21



--------------------------------------------------------------------------------

  (ii) Progress Reports in Writing. Each Progress Report shall be in writing in
a form from time to time proposed by Owner and approved in writing by Charterer
(such approval not to be unreasonably withheld) and shall include statements of
any events or circumstances which may cause delivery of the FPSO to Charterer to
be delayed and the estimated period of such delay. Owner shall also deliver to
Charterer (within ten (10) Days after Owner’s receipt thereof) copies of the
reports submitted by any Subcontractor to Owner for any repairs, modifications
and refurbishments. Progress Reports shall be in addition to the notices
provided for under Clause 3.4.

 

  (iii) Progress Deliverables. In addition, Owner shall deliver to Charterer
copies of the following documents received by Owner Group in relation to FPSO
Work:

 

  (a) promptly upon execution of this Charter, one copy of all Builder or
engineering drawings previously received by Owner, and Charterer shall be
provided reasonable access to all of the above project documentation in the
possession of Owner;

 

  (b) all additional drawings as submitted by Builder, including all design and
construction drawings related to the FPSO modification;

 

  (c) documentation of any specification modifications being considered between
Owner and Charterer;

 

  (d) periodic reports by Owner’s Site Representative with all comments on
status of the construction program, including photographs of the FPSO and
components under construction;

 

  (e) schedules of all key milestones, major tests, and trials;

 

  (f) reports from all major tests and trials upon their conclusion;

 

  (g) reports and documentation of any major incidents, unplanned events, or
recurring deficiencies during modification and construction; and

 

  (h) reports on any issues or problems among Owner, Builder, relevant
governmental authorities, Crude Oil containment designer, Water Module and any
other entities which may affect technical, performance, operational, or schedule
provisions of the FPSO.

 

In addition to the foregoing submitted documentation, Charterer shall be
afforded access at all reasonable times to all relevant project documentation at
the home office and shipyard site office of the Owner and Builder.

 

22



--------------------------------------------------------------------------------

3.4 Permitted Delay. Permitted Delays may delay the Schedule; however, Owner
shall use Best Efforts to minimize the impact of Permitted Delays on the
Schedule, and shall, by written notice, keep Charterer informed of such.

 

3.5 Delayed Ready for Risers Date/Cancellation.

 

  (i) [Intentionally Left Blank]

                   

(ii)

 

Liquidated Damages.  

                                                                               
                                                                               
                                                                               
                             

 

  (iii) Set-Off of Liquidated Damages. Any liquidated damages due to Charterer
under Clause 3.5(ii) shall be paid by Owner to Charterer on demand. If Owner
fails to pay all or any portion of such liquidated damages within thirty (30)
Days after Charterer’s written demand for payment, Charterer may offset any such
liquidated amounts owed against any Hire Rate due to Owner as reflected in
Owner’s monthly invoices, and such offsets shall continue until Charterer has
been paid for all such liquidated damages in full by Owner.

 

  (iv) Cancellation for Late Ready for Risers Date. Charterer may cancel this
Charter by giving notice thereof to Owner, without making any Early Termination
Payment or payment of Demobilization Costs, if the Ready for Risers Date does
not occur for any reason due to Owner’s or Builder’s default by a date which is
one hundred-eighty (180) Days after the Target Ready for Risers Date.

 

  (v) Cancellation for Slow Construction Schedule. In addition to Charterer’s
rights under Clause 3.5(iv), if, during the period of modification and
refurbishment of the FPSO, Charterer reasonably determines on the basis of a
Progress Report or other information available to it that, due to Owner’s or
Builder’s default, the Ready for Risers Date will not take place prior to two
hundred seventy (270) Days after the Target Ready for Risers Date (or such later
date if Variation Orders which delay the Ready for Risers Date have been agreed
under Article 23), then Charterer may cancel this Charter by giving written
notice thereof to Owner. Prior to giving

 

23



--------------------------------------------------------------------------------

such notice of cancellation, Charterer shall give Owner fourteen (14) Days’
written notice of its proposed cancellation, during which period, Charterer
shall consult with Owner to ascertain whether alternatives acceptable to
Charterer (including an acceptable plan to accelerate the FPSO Work Schedule)
can be implemented. If Charterer determines in its reasonable discretion that no
such alternatives can be implemented or Owner fails to meet or cooperate with
Charterer, Charterer shall be free to exercise its right to cancel.

 

  (vi) [Intentionally Left Blank]

 

  (vii) Builder’s Breach. No breach or default of or by Builder shall relieve
Owner from any obligation under this Charter, and Owner shall be responsible for
any act, neglect, or omission of Builder as though such act, neglect, or
omission were that of Owner under the provisions of this Charter. If the Owner
cancels any contract with the Builder or any Subcontractor for the modification
and refurbishment of the FPSO, Owner shall pay to Charterer any amounts, if any,
which Owner is entitled to recover from such Builder or Subcontractor under any
such contract as a result of said cancellation, minus: (i) amounts required to
enable Owner to discharge its indebtedness to each mortgagee with respect to the
FPSO; and (ii) Owner’s fully documented equity expended on the FPSO Work to the
date of such contract cancellation.

 

  (viii) Owner’s Refund of Pre-Payments. In the event of termination of this
Charter pursuant to Clauses 3.5(iv) or 3.5(v), in addition to payment of the
liquidated damages amount set forth in Clause 3.5(ii) (with respect to
termination under Clause 3.5(iv) only), Owner shall refund to Charterer, within
thirty (30) Days after Charterer’s written

demand, 

      

       the Pre-Payments previously paid by Charterer to Owner under Clause 9.3,
up to a maximum of ten million dollars ($10,000,000) of such Pre-Payments paid
to Owner.”

 

3.6 Adjustments to Ready for Risers Date. If the circumstances that give
Charterer the right to cancel this Charter under Clause 3.5(iv) arise, Owner may
give written notice to Charterer requesting it to not to cancel this Charter and
specifying a reasonable new date as the Target Ready for Risers Date if
Charterer elects not to cancel this Charter. Within fifteen (15) Days after
receiving such notice, Charterer shall give written notice to Owner advising
Owner of Charterer’s decision. Without prejudice to accrued liquidated damages
under Clause 3.5(ii), if Charterer elects to continue this Charter, the new date
so specified by Owner and agreed in writing by Charterer shall become the agreed
new Target Ready for Risers Date. If the Target Ready for Risers Date hereunder
is delayed by more than fifteen (15) Days after such agreed new Target Ready for
Risers Date, Charterer shall again have the right to cancel this Charter.

 

3.7 No Commercial Use Prior to Delivery. In no event shall the FPSO perform any
voyage (other than sea trials and the voyage to the FPSO Site) or perform any
Commercial Operations (other than in connection with FPSO Commissioning and
operations during the Run Time under the provisions of this Charter) prior to
the Delivery Date without Charterer’s prior written consent.

 

24



--------------------------------------------------------------------------------

3.8 FPSO Site. Prior to the Sailaway Date, and in accordance with the Schedule,
(i) Charterer shall perform and provide to Owner preliminary soil data relative
to the FPSO Site, (ii) Owner shall perform and provide to Charterer a detailed
report on soil borings tests and geological work at the FPSO Site, as well as
selecting, marking and clearing the sea bottom at the FPSO Site in preparation
for the FPSO mooring, (iii) Owner shall have obtained all necessary Malaysian
and other applicable permits and licenses required under the provisions of
Clause 4.14, or as otherwise required by applicable law or regulation, for the
arrival and installation of the FPSO and Mooring System at the FPSO Site prior
to the Ready for Risers Date, and (iv) Owner shall take responsibility for the
risk of the FPSO Site conditions in respect of its obligations in relation to
sub-clause 3.8.

 

3.9 Deliverables. In addition to the Owner deliverables otherwise required under
this Article 3 or elsewhere in this Charter, Owner shall deliver the documents
listed below to Charterer and Charterer shall deliver to Owner the documents
listed under Charterer’s name below:

 

(i)

      Prior to Contract Date or Reasonable Time Thereafter. At or prior to the
Contract Date, Owner shall deliver to Charterer a certified copy of corporate
resolutions of Owner authorizing the execution, delivery and performance of this
Charter, the LOI and all transactions contemplated hereby and thereby by Owner.
In addition, at or prior to the Contract Date Owner shall have received a
duplicate original of the FPSO Operating and Maintenance        

Agreement duly executed by the Contractor. Within a reasonable time after the
Contract Date,

                Owner and Charterer shall have executed and delivered the QEL as
required by Clause 3.9(x) hereof.

 

  (ii) At or Prior to Ready for Risers Date. At or prior to the Ready for Risers
Date, Owner shall deliver to Charterer the documents and deliverables, and shall
have completed the work set forth in Appendix B, Part C, Section A attached
hereto. Also, on the Ready for Risers Date all deliverables, documents and
actions required to have been delivered or taken, as the case may be, by either
Party prior to such Ready for Risers Date, shall have been delivered or taken,
as the case may be.

 

  (iii) Prior to Ready for Commissioning Date. Prior to the Ready for
Commissioning Date, Owner shall deliver to Charterer the deliverables and
documents, as appropriate, set forth in Appendix B, Part C, Section B attached
hereto.

 

  (iv) At or prior to Delivery Date - Documents. At or prior to the Delivery
Date, Owner shall deliver to Charterer the Classification Society’s provisional
FPSO Classification certificate. In addition, on the Delivery Date, Owner and
Charterer shall execute and deliver to each other the Protocol of Delivery and
Acceptance.

 

  (v) At or Prior to Delivery Date - Actions and other Deliverables. At or prior
to the Delivery Date, Owner shall have performed the work and delivered the
documents and deliverables, as appropriate, set forth in Appendix B, Part C,
Section C, attached hereto.

 

25



--------------------------------------------------------------------------------

  (vi) Prior to Certificate of Final Acceptance. Prior to the date of execution
of the Certificate of Final Acceptance by Charterer, Owner shall:

 

  (a) complete the activities listed in Appendix B, Part C, Section D, Part 1,
and

 

  (b) deliver to Charterer the following documents and items:

 

  (1) the Classification Society’s final FPSO Classification certificate;

 

  (2) the documents and deliverables listed in Appendix B, Part C, Section D,
Part 2.

 

  (vii) Charterer’s Deliverables - Contract Date. At or prior to the Contract
Date, Charterer shall deliver to Owner the following executed documents:

 

  (a) a certified copy of corporate resolutions of Charterer authorizing the
execution, delivery and performance of this Charter and all documents and
transactions contemplated hereby by Charterer; and

 

  (b) written notice from Charterer advising that Petronas has awarded Charterer
the rights to proceed with the FPSO under the terms and conditions of this
Charter.

 

  (viii) Owner Guarantee; Charterer Guarantee. Within the time periods set forth
in Clauses 4.7 and 5.5, Owner and Charterer shall each deliver to the other
Party the Owner Guarantee and the Charterer Guarantee, respectively.

 

  (ix) Building Contract. Within a reasonable time after their execution,
Charterer shall have the right to request that Owner deliver to Charterer the
Building Contract and all other contracts for the performance of the FPSO Work,
and any agreements or change orders amending such Building Contract or other
contracts, which contracts or amendments shall not include commercial pricing
information, except as otherwise required by the provisions of Clause 8.4(ii)
concerning reimbursable costs.

                 

  (x)

     
QEL. Pursuant to the provisions and procedures set forth in Clause 4.9, on or before 
      , Owner,         Lender and Charterer shall execute and deliver a QEL, in
form and substance satisfactory to each such Person.

 

Notwithstanding any provision to the contrary contained in this Charter, the
actions required to be taken and deliverables and documents required to be
delivered on or prior to the dates set forth above in this Clause 3.9 shall be
conditions precedent to occurrence of the dates and milestone events listed
therein and such dates and milestone events shall not be deemed to have occurred
until the conditions precedent to the applicable date or milestone event have
occurred.

 

3.10 OCIMF. Owner undertakes to ensure at the Delivery Date and throughout the
Term that the FPSO will comply with the applicable Oil Companies International
Marine Forum (OCIMF) standards and guidelines, including, but not limited to,

 

26



--------------------------------------------------------------------------------

standards and guidelines for marine equipment, manifold compatibility, single
point mooring and offloading arrangements and equipment, ship/shore emergency
shut down system, loading and unloading operations and safety.

 

ARTICLE 4

OWNER’S OBLIGATIONS

 

4.1 Timely Performance. Owner shall timely perform or cause to be performed all
FPSO Work, the other Services and other work required hereby and by the
Specifications and in accordance with the time lines set forth in the Schedule
and Appendix B, Part C.

 

4.2 Performance of the Services. Owner shall provide or perform all of the
Services to be provided by Owner under this Charter and as set forth in Owner’s
Project Execution Plan in Appendix C, Part A. Unless otherwise expressly
provided in this Charter, the Hire Rate, Pre-Payments and other compensation
specifically agreed in this Charter covers and includes all the costs and
expenses incurred by Owner to provide or perform all of the Services (including,
without limitation, the FPSO Work and all procurement, design, modifying,
refurbishing, repairing and FPSO Commissioning of the FPSO, transporting and
mobilizing the FPSO to the FPSO Site mooring the FPSO to the Mooring System and
hooking it up to the Fluid Transfer Lines and Riser Facilities and performing
all tests necessary to accomplish the FPSO Commissioning and achieve the
Delivery Date and demobilizing the FPSO following the termination of this
Charter), contemplated in this Charter and there shall not be any other payments
made by Charterer for Owner’s provision or performance of the Services
contemplated by this Charter. The performance of the Services shall always be
under the supervision and control of Owner, provided that Charterer may inspect
the performance of the Services from time to time and advise Owner of any
substandard performance. Charterer, Government and the Classification Society
shall have access at all reasonable times to the FPSO and all places where the
Services are being performed for the purpose of inspecting the performance of
the Services. The inspection of any aspect of the performance of the Services,
which does not interfere with the Services, shall not excuse Owner from any
obligation hereunder. The failure on the part of Charterer or others to inspect
the Services, to witness, test, to discover defects or to fail to reject
Services performed or provided by Owner that are not in accordance with this
Charter shall not relieve Owner from liability or obligation under this Charter.

 

4.3 Owner’s Personnel. Owner shall provide or shall cause to be provided all
Personnel listed or referred to in Owner’s Project Execution Plan contained in
Appendix C, Part A with respect to the performance of the Services to be
provided by Owner under this Charter. Owner represents and warrants that such
Personnel are and shall at all times be competent and qualified to perform the
Services as contemplated by this Charter and will meet and comply with all
applicable Malaysian and other applicable laws and regulations regarding such
Personnel. Owner shall not reassign or permit reassignment of Key Personnel
without the prior written consent of Charterer, which consent shall not be
unreasonably withheld; provided however, Charterer shall have the continuing
right to request upon reasonable cause shown that Owner remove or substitute or
cause to be removed or substituted any or all such Key Personnel and other
non-Key Personnel, and upon such request, Owner shall promptly substitute or
cause to be substituted such Personnel. All costs of any such removal or
substitution

 

27



--------------------------------------------------------------------------------

prior to the Delivery Date shall be paid by Owner. Key Personnel shall be fluent
in both written and spoken English. The Master and all officers and crew working
on board the FPSO shall be trained in accordance with the relevant provisions of
the International Convention on Standards of Training, Certification and
Watchkeeping for Seafarers, 1978 (“STCW”), as amended in 1995, and the STCW
Code, including any future amendments, supplements or replacements of such
convention or code, and shall hold valid certificates of competence in
accordance with the requirements of the law of the Flag State, and all
production personnel shall hold valid certificates of competence in accordance
with the requirements of the relevant Classification Society. Such personnel
shall be trained in accordance with, and otherwise comply and have all of the
rights and benefits of all applicable Malaysian labor and safety laws.

 

4.4 Safety of Owner’s and Charterer’s Personnel. To the extent of Owner’s
performance of the FPSO Work and the other Services required under this Charter,
Owner, at its expense, shall provide or shall ensure that all Owner Group
Personnel and Charterer Group Personnel are provided with all necessary
protective clothing; including, at a minimum, hardhat, gloves, non-slip,
steel-toed safety boots, overalls, and ear and eye protection. In the event any
Owner Group Personnel or Charterer Group Personnel are incapacitated through
injury or illness, Owner shall, subject to the terms of Article 28, be
responsible for providing medical treatment and for such Personnel’s replacement
without undue delay and shall immediately notify Charterer of same. Charterer
shall reimburse Owner at cost for all costs and expenses of medical treatment of
Charterer’s Personnel.

 

4.5 English Communications. All reports and all communications sent to Charterer
shall be in writing and shall be in the English language or, if not in English,
shall be accompanied by a quality translation (at Owner’s expense) in English,
unless otherwise agreed by Charterer Representative.

 

4.6 Performance Data. Owner shall ensure that the FPSO and all Owner Property
and Charterer Property will function without error or interruption relating to
the manner in which it captures, stores, uses, manipulates or reports data which
includes an indication of or a reference to a Day, month or year or any
component thereof (“Performance Data”). Without limiting the generality of the
foregoing, such equipment shall be capable of processing century performance
data and leap year performance data.

                                         

 

4.8 [Intentionally Left Blank]

 

4.9 Quiet Enjoyment Letter and Estoppel. Within the time period set forth in
Clause 3.9(x), Owner and Charterer shall negotiate and agree to the terms of and
shall execute and deliver, the Quiet Enjoyment Letter and Estoppel (“QEL”),
which QEL shall recognize and protect the interests of both the Lender (under
any mortgage or

 

28



--------------------------------------------------------------------------------

other financing instrument in connection with the financing of the FPSO) and the
Charterer’s rights under the Charter (provided that Charterer continues to pay
Hire Rate as required by the terms of the Charter). Irrespective of anything
else in this Charter, each Party agrees Lenders shall be entitled to enforce
their security in respect of the FPSO if a default occurs under Owner’s loan
arrangements, in respect of which Charterer has been given written notice by
Owner or Lenders, and Lenders and Charterer do not agree upon a mutually
acceptable way to proceed within 180 days of such default.

 

4.10 FPSO Documentation on Board at Delivery. Owner undertakes that on the
Delivery Date, in addition to any actions or deliverables required in Clauses
3.9(iv) and 3.9(v) of this Charter, the FPSO shall have on board such valid
vessel and FPSO documentation and classification certificates as may be required
to enable the FPSO to carry out all required operations as an FPSO under this
Charter without delay, let, or hindrance. Owner further undertakes that it shall
be responsible for any loss, damage, delay or expense arising from its failure
to fulfill its obligations under this Clause 4.10.

 

                                                                            

 

4.12 Evidence of Authorizations, Approvals, etc.. Owner shall promptly furnish
to Charterer at any time upon Charterer’s request such evidence of the
authorizations, approvals, actions and/or registrations required of Owner,
referred to in Clause 8.2 or elsewhere in this Charter;

 

4.13 Insurance. From and after the Contract Date, Owner shall at the times
required during this Charter, be responsible for obtaining all required
insurance coverages required pursuant to the provisions of Article 29 or as
required by applicable law.

 

4.14 Operating Area Permits. Owner at Owner’s expense shall, in connection with
the performance of the Services, obtain any and all required Classification
Society certificates and Malaysian Ministry of Transport Marine Department and
other authorizations and permits required for the FPSO to enter, proceed to, and
remain and operate in the Operating Area, to depart from the Operating Area and
leave Malaysia and all other agreed areas of FPSO operation after the Delivery
Date.

 

29



--------------------------------------------------------------------------------

ARTICLE 5

CHARTERER’S OBLIGATIONS

 

5.1 Charterer’s Instructions. The instructions of Charterer shall be consistent
with the provisions of this Charter. Such instructions shall be confirmed in
writing by Charterer Representative prior to implementation.

 

5.2 Government Approvals. Subject to the provisions of Clauses 3.8 and 4.14
concerning Owner’s obligations to obtain certain permits and licenses),
Charterer shall obtain and maintain such consents, authorizations, approvals,
permits and licenses, including those required under the PSC (“Government
Approvals”), to enable Charterer to perform its obligations under this Charter
and Charterer shall save, indemnify, defend, protect and hold harmless Owner
Group from and against any cost, expense, Claim, demand or liability suffered or
incurred by Owner as a result of Charterer’s failure to comply with this Clause
5.2. Owner agrees to provide all reasonable assistance and co-operation as may
be required to assist Charterer in obtaining and maintaining the Government
Approvals.

 

5.3 [Intentionally Left Blank]

 

5.4 Charterer Supplied Items. Charterer undertakes to provide and/or pay for (as
the case may be) all items referred to as being Charterer’s responsibility under
Appendix B, Part B and Appendix E and as set forth elsewhere in this Charter.

                                                         

.

 

ARTICLE 6

TERM OF CHARTER

 

6.1 Early Termination. With effect from the Delivery Date, the period of this
Charter shall be not less than the Primary Term except where this Charter is
cancelled or terminated earlier in accordance with the terms hereof.

 

6.2 Renewal Option. This Charter shall, at the sole option of Charterer by
notice in writing to Owner provided at least nine (9) months prior to the
expiration of the then current term, continue for one or more Secondary Terms of
three (3) years each up to a maximum of fifteen (15) additional years beyond the
Primary Term, unless otherwise earlier terminated in accordance with the
provisions of this Charter. Charterer’s failure to notify Owner within the time
period set forth above shall be deemed to be Charterer’s election not to extend
this Charter for a Secondary Term.

 

6.3 Extended Term. On expiration of the Primary Term and any Secondary Term, the
applicable term then ending (whether the Primary Term or any Secondary Term)
shall be automatically extended for an additional period which shall equal the
number of Days of Shutdown recorded by the Parties during the respective term of
this Charter (i.e., the Primary Term or Secondary Term in question); subject,
however, to a maximum extended period of thirty (30) Days of Shutdown for the
Primary Term and a maximum of ten (10) Days of Shutdown for each Secondary Term.

 

30



--------------------------------------------------------------------------------

6.4 Lay Up. Charterer shall have the option of laying up the FPSO at an agreed
safe port or place for all or any part of the Term, in which case the Hire Rate
will continue to be paid less all Rate Savings. Charterer shall reimburse Owner
for any direct costs and expenses incurred by it as a result of such lay-up, or
in breaking lay-up upon resumption of Services (including but not limited to all
reasonable demobilization, towing and remobilization costs and all other
documented costs of Owner incurred as a direct result of such lay up). The
lay-up option granted to Charterer may be exercised one or more times during the
Term of this Charter.

 

6.5 Relocation of FPSO. Charterer shall have the right to relocate the FPSO at
any time to any other location within the territorial waters of Malaysia;
provided that such relocation shall not impose additional risk on the FPSO. Such
right of relocation shall be subject to Owner’s approval with regard to the
technical and operational limits of the FPSO and the Owner being fully
compensated for all documented costs and overheads related to or arising from
such relocation, including demobilization, moving, transportation and
remobilization costs, and any required repair, dry dock, insurance, increased
maintenance or FPSO upgrade costs agreed in writing by the Parties to be
necessary in connection with such relocation. During any relocation, Charterer
shall continue to pay the Hire Rate, unless otherwise agreed by the Parties in a
Variation Order.

 

6.6 Third Party Crude Oil. Subject to the Variation Order provisions of Article
23, Charterer shall have the right to have the FPSO receive and process Crude
Oil, water, or gas and to store and offload Processed Oil produced by or
belonging to Third Parties without any increase in the Hire Rate; provided
Charterer shall meet any additional obligations, costs and expenses, if any,
required to receive, process, store, or offload such Third Party Crude Oil,
water or gas.

 

ARTICLE 7

RELATIONSHIP OF THE PARTIES

 

7.1 Owner Group Personnel. In the performance of this Charter, Owner shall
maintain, or cause to be maintained, complete and exclusive control over Owner
Group Personnel. Owner Personnel shall at all times remain in the employment of
Owner or other members of Owner Group. Without prejudice to Article 28 of this
Charter, Owner shall assume all responsibilities and obligations and shall save,
indemnify, defend, protect and hold harmless Charterer Group from all Claims
with regard to such Personnel that may be imposed by virtue of any applicable
laws and regulations imposed by any authority having jurisdiction including, but
not limited to visas, permits, wages, benefits or other amounts due to such
Personnel.

 

7.2 Neither Party May Bind Other Party. Nothing in this Charter shall be
construed to appoint or constitute one Party as a representative or agent of the
other, and the Parties shall have no authority to commit or bind the other or
any of their respective Affiliates.

 

7.3 No Claims Against Co-Venturers. Charterer enters into this Charter on its
own behalf and for its own benefit. Accordingly, Owner shall look only to
Charterer

 

31



--------------------------------------------------------------------------------

for the performance of this Charter (Charterer being in all respects fully
responsible for such performance, except to the extent any operations or
performance are being performed by the Contractor under the FPSO Operating and
Maintenance Agreement), and waives any and all rights to make or pursue any
claim against the Co-Venturers with respect to operations under the Charter or
the PSC.

 

7.4 Control of FPSO. Subject to the provisions of Article 28, the Master shall
during any period when the Services are being performed, be in charge of the
FPSO and shall be responsible for, and have ultimate authority in relation to
the safe operation of the FPSO, and the safety and discipline of all persons on
board the FPSO.

 

7.5 Owner Group Personnel’s Wages. Subject to the provisions of Article 28,
Owner shall be responsible for and shall save, indemnify, defend, protect and
hold harmless Charterer Group from any liability or Claim for payment of all
wages, salaries, benefits and other remuneration and for payment of all taxes
and contributions required by governmental authorities (including any political
subdivision thereof), applicable to Owner Group Personnel, including, without
limitation, payment in compensation for an accident, injury or occupational
disease.

 

7.6 Charterer’s Inspection Rights. Charterer may inspect the FPSO, including
engineering work, at any time during performance of the Services (including,
without limitation, construction, modification or conversion, transporting,
testing, and FPSO Commissioning and Run Time). Charterer and the Government
shall have access at all reasonable times to the FPSO provided that such access
shall not interfere with Owner Group’s performance of the Services. The
inspection of any aspect of the FPSO shall not excuse Owner from any obligation
hereunder. The failure on the part of Charterer or others to inspect the FPSO,
to witness, test, to discover defects or to fail to reject equipment not in
compliance with this Charter shall not relieve Owner from liability or
obligation under this Charter.

 

7.7 Hydrocarbon Deposits. Owner and any other members of Owner Group, and their
respective officers, directors, employees, agents, subcontractors, successors
and assigns shall have no equitable, legal or other interests in any mineral and
hydrocarbon deposits which are known or which might be discovered in the
Operating Area or by Charterer Group. If any such Persons assert or attempt to
establish or establish any interest in the mineral or hydrocarbon deposits,
Owner shall save, indemnify, defend, protect and hold harmless Charterer Group
from and against all claims, losses, damages, costs and expenses (including
reasonable attorneys’ fees and other legal costs and expenses) resulting
therefrom.

 

7.8 Environmental Laws’ Waiver. Owner shall not, without the express written
consent of Charterer (which consent shall not be unreasonably withheld), apply
to or petition, or enter into negotiations with, or agree with the Government or
any Government representative for a variation of or exemption from laws and
regulations concerning safety, health, pollution (air, water, noise) and
environmental protection relating to this Charter.

 

32



--------------------------------------------------------------------------------

7.9 Control of Crude Oil Production. At all times during the Term, Charterer,
through the Charterer Representative, shall have control of and authority to
direct all operations with respect to Crude Oil production from the Wells.

 

ARTICLE 8

UNDERTAKINGS, REPRESENTATIONS AND WARRANTIES

 

8.1 Owner. Owner represents and warrants that, as of the Contract Date: (i) it
has fully acquainted itself with the information contained in this Charter and
the Appendices and knows of no reason why any physical or material aspects would
interrupt or delay the diligent performance of its obligations in accordance
with this Charter; and (ii) it is fully acquainted with the nature of the duties
it undertakes to perform in this Charter and knows of no reason and anticipates
no interruptions, whether by labor disputes or otherwise, which would prevent it
from diligently performing its obligations in accordance with this Charter.

 

8.2 Other Representations and Undertakings of Owner. Owner represents, warrants,
covenants and undertakes that the following is or will be (as appropriate) true
and correct:

 

  (i) Contract Date. As of the Contract Date (unless otherwise stated below),

 

  (a) it is duly organized and validly existing under the laws of Malaysia;

 

  (b) it has the full power and authority to execute, deliver and perform its
obligations under this Charter and to enter into and carry out the transactions
contemplated herein and, except for Permitted Encumbrances, there are no
Encumbrances on, over or relating to the FPSO;

 

  (c) the execution, delivery and performance of this Charter has been duly
authorized, executed and delivered, this Charter constitutes a valid and binding
obligation of Owner, enforceable according to its terms, and such execution,
delivery and performance is not in breach, conflict with or in contravention of
applicable law, rule or regulation or court order or decree or of Owner’s
corporate organizational documents or any mortgage, indenture, agreement or
undertaking to which Owner is a party or by which it is bound or which otherwise
affects or covers the FPSO, nor does such execution, delivery or performance
require consents under any other agreement to which Owner is party or is bound;

 

  (d) [Intentionally Left Blank]

 

  (e) there are no Third Party rights that limit or restrict the ability of
Owner to perform its obligations under this Charter and all permits, licenses,
and other rights that are the obligation of Owner in connection with this
Charter have been obtained;

 

33



--------------------------------------------------------------------------------

  (f) there are no material actions, suits or proceedings pending, or to the
knowledge of Owner, threatened against or affecting it or the FPSO that would,
if determined adversely thereto, impair the ability of Owner to perform its
obligations under this Charter;

 

  (g) there are no petitions filed or threatened to be filed, orders entered or
resolutions passed for the winding up, receivership, bankruptcy or
reorganization of Owner, Owner has not made an assignment for the benefit of
creditors, nor has a receiver or administrator been, about to be or threatened
to be, appointed to its assets;

 

  (h) there are no defaults or events of default existing or potentially likely
to exist by Owner with regard to this Charter;

 

  (i) there is no information known to Owner which would cause the information
disclosed by Owner pursuant to this Charter in any provided documents to be
materially incorrect or misleading;

 

  (j) Owner is, the owner of all right, title and interest in and to the FPSO,
free and clear of all Encumbrances other than Permitted Encumbrances;

 

  (k) Owner has and will have the necessary expertise and is ready and able to
perform its obligations hereunder in accordance with the terms of this Charter;

 

  (l) the use of the FPSO as contemplated hereunder will comply with all
applicable safety, health and environmental laws and regulations; and

 

  (m) the Specifications, the FPSO Work and the other Services to be performed
by Owner hereunder comply with all applicable safety, health and environmental
laws and regulations;

 

  (ii) Delivery Date Certifications. On the Delivery Date, by delivering
possession and use of the FPSO to the Charterer, Owner will be deemed to have
been restated and certified to the Charterer that:

 

  (a) the FPSO is (a) classed by the Classification Society in compliance with
its FPSO Classification, (b) designed,

constructed, converted and engineered in accordance with the Specifications    

                               (c) tight, staunch, strong and in

       all respects seaworthy with Crude Oil production, processing, storage and
offloading systems necessary for the safe and efficient operation of the FPSO,
with its machinery, boilers and hull in such a state as to permit at all times
the safe and efficient use of the FPSO at the FPSO Site, and (d) has a
provisional FPSO Classification from the Classification Society;

 

34



--------------------------------------------------------------------------------

  (b) the FPSO has all required certificates of financial responsibility and
other certificates concerning pollution required by applicable law; and

 

  (c) all representations, warranties, covenants and undertakings set forth in
Clause 8.2(i) above are true and correct and will be performed, as appropriate,
as of such Delivery Date.

 

  (iii) Delivery Date Representations. Prior to the Delivery Date and throughout
the term of the Charter,

 

  (a) this Charter, will remain, duly authorized, executed and delivered by
Owner and will constitute a valid and binding obligation of Owner, enforceable
against it in accordance with its terms;

 

  (b) (1) except as otherwise permitted by this Charter, Owner agrees (by way of
an undertaking and not by representation of a fact) that it will not transfer,
sell or otherwise dispose of the FPSO or any parts or portion thereof or assign
the Building Contract, (2) will not change the Flag State without Charterer’s
prior written consent, and (3) will not change its jurisdiction of incorporation
or organization, merge or otherwise combine with another entity or transfer its
title or rights in the FPSO or all or substantially all of its assets to another
entity without Charterer’s prior written consent; provided however that
notwithstanding anything to the contrary contained in this Charter, Charterer
shall not withhold consent to a proposed transfer of the FPSO or assignment of
this Charter and/or the Building Contract, and any rights hereunder or
thereunder, by Owner if: (A) such transfer or assignment is to (x) a Lender or
is required as security to a mortgagee and in connection with the financing of
the FPSO or (y) an Affiliate of Owner financially and technically capable of
performing the Services and satisfactory to Charterer; (B) the Owner Guarantee
remains in full force and effect in accordance with its terms, such that the
guarantee of Owner’s obligations under this Charter in favor of Charterer is not
adversely affected by such transfer or assignment; and (C) the Charterer, Owner,
any acceptable Owner Affiliate, and Lender (if any) have executed a Novation
agreement satisfactory to Charterer, pursuant to the provisions of Article 24 of
this Charter, whereby such permitted transferee takes assignment and novation of
this Charter and/or Building Contract; provided however that Owner shall ensure
no assignment or transfer to any Lender, Affiliate or other permitted transferee
shall negatively impact the accounting treatment of this Charter as an
“operating lease” pursuant to applicable accounting principles governing such
Lender, Affiliate or other permitted transferee hereto; and

 

  (c) Owner shall continue to have full power and authority to perform all of
its obligations under this Charter and to carry out all of the transactions
contemplated below.

 

35



--------------------------------------------------------------------------------

8.3 Charterer Representations and Warranties. Charterer represents and warrants
that the following is and will be, as appropriate, be true and correct:

 

  (i) Contract Date. As of the Contract Date:

 

  (a) it is a corporation duly organized and validly existing under the laws of
The Bahamas with a branch office in Malaysia;

 

  (b) it has, the full power and authority to execute, deliver and perform its
obligations under this Charter and to enter into and carry out the transactions
contemplated herein;

 

  (c) the execution, delivery and performance of this Charter is not be in
breach, conflict or contravention of applicable law, rule or regulation or court
order or decree or Charterer’s Memorandum and Articles of Association, or any
mortgage, indenture, agreement or undertaking to which Charterer is a party or
by which it is bound, nor does it require consents (that have not been obtained)
under any other agreement to which Charterer is party or bound and this Charter
has, by proper corporate action, been duly authorized, executed and delivered by
Charterer and all steps necessary have been taken to constitute this Charter a
valid and binding obligation of Charterer;

 

  (d) the Charterer Group is entitled to develop, produce and process Crude Oil,
inject water and export Processed Oil from the FPSO Site by use of the FPSO;

 

  (e) there are no material actions, suits or proceedings pending, or to the
knowledge of Charterer threatened, against or affecting it that would, if
determined adversely thereto, substantially impair the ability of Charterer to
perform its obligations under this Charter;

 

  (f) subject to the provisions of the PSC, there are no Third Party rights that
limit or restrict the ability of Charterer to perform its obligations under this
Charter and all permits, licenses, and other rights that are obligation of
Charterer in connection with this Charter have been or will be obtained;

 

  (g) there are no petitions filed or threatened to be filed, orders entered or
resolutions passed for the winding up or bankruptcy of Charterer, Charterer has
not made an assignment for the benefit of creditors, nor, to its knowledge, has
a receiver or administrator been, about to be or threatened to be, appointed to
its assets;

 

  (h) there are no material defaults or events of default by Charterer existing
or potentially likely to exist with regard to this Charter; and

 

36



--------------------------------------------------------------------------------

  (i) there is no information known to Charterer which would cause the
information disclosed by Charterer pursuant to this Charter in any provided
documents to be materially incorrect or misleading.

 

  (ii) Delivery Date. On the Delivery Date, by taking delivery of use and
possession of the FPSO, Charterer will be deemed to have restated and certified
to Owner that all of its representations and warranties in Clause 8.3(i) above
are true and correct.

 

8.4 FPSO Building, Refurbishment and Conversion Contract.

 

  (i) Charterer’s Right to Review Documents. Charterer shall have the right at
any time, and from time to time, at its election, to review all specifications,
diagrams, charts, plans and drawings for the FPSO. Charterer shall also have the
right to participate as an observer in all meetings between Owner (and its
Affiliates) and Builder, or other representative, of the FPSO and subcontractors
and suppliers of Owner and Builder related to technical issues and changes to
the Specifications. In addition, Charterer shall have the right to receive
promptly copies of drafts of the proposed Variation Orders and any
correspondence relating thereto and to the technical issues.

 

  (ii) Owner to Provide Drawings, Etc. Owner shall provide Charterer with all
design drawings and the Builder’s Documents Register, if requested by Charterer.
Charterer agrees that (except with respect to policies, contracts, purchase
orders and documents relating to Insurance Reimbursables, Demobilization Costs,
Variation Orders, upfront start-up costs in Clause 9.3(i)(b), upfront budgeted
estimated costs in Clause 9.3(i)(c), chemicals, lubes and first fill
reimbursables under Clause 9.3(i)(f) and any other reimbursable costs under this
Charter), copies of any documents or contracts it receives from Owner under the
Charter shall have all Subcontractor price information deleted. Such design
drawings and Builder’s Documents Register, once delivered to and approved in
writing by Charterer, shall become part of the Specifications and the Building
Contract. Charterer shall have fourteen (14) calendar Days after receipt from
Owner of the drawings and Builder’s Documents Register to notify Owner in
writing as to whether Charterer approves or rejects the drawings and Builder’s
Documents Register or needs reasonable additional time to review and comment on
same. Charterer shall include with its notice of rejection detailed comments
explaining the basis for rejection, whereupon Owner shall cause Builder to
consult with Charterer and resolve the issues leading to rejection of the design
drawings and/or the Builder’s Documents Register. Charterer’s approval of the
design drawings and Builder’s Documents Register will be deemed to be given if
Charterer does not notify Owner in writing within the fourteen (14) calendar Day
period described above.

 

  (iii) FPSO Design and Construction. Owner represents and warrants that the
FPSO shall be designed, constructed, converted and engineered in accordance with
the Specifications, and maintained by Contractor in such a manner which shall
enable the FPSO to remain on station fully classified by the Classification
Society and capable of conducting Commercial Operations at the FPSO Site for
twenty (20) years without any need for drydocking or Offsite Repair Work.

 

37



--------------------------------------------------------------------------------

  (iv) Affiliate Novation. If any of the FPSO Work, Services or Building
Contract and this Charter have been novated to an Affiliate in connection with a
permitted transfer under Clause 8.2(iii)(b):

 

  (a) Owner shall procure that no material right of the Charterer under the
Building Contract or any contract or subcontract for the FPSO Work or Services
is waived; and

 

  (b) unless this Charter has been terminated, Owner shall procure that the
Building Contract is not, and no contracts or subcontracts for the FPSO Work or
Services are, by reason of this novation, terminated.

 

ARTICLE 9

COMPENSATION

 

9.1 Hire Rate Accrual.

 

  (i) Accrual Commencement. Subject to Clauses 9.2 and 10.1, the Hire Rate (at
the applicable rate) and all other compensation due under this Charter, pursuant
to and in the amounts set forth in Appendix B, Part A, Section 1, shall commence
accruing, in the manner set forth in this Clause 9.1, each Day on and from the
Ready for Commissioning Date to the end of the Term, except as otherwise
provided in this Charter, and shall be payable on the dates and in the manner
set forth in Article 10.

 

  (ii) Daily Accrued Reduced Hire Rate. Commencing on the Ready for
Commissioning Date and daily thereafter during the First Reduced Hire Rate
Period, Hire Rate shall accrue (but not be paid) at the Daily Accrued Reduced
Hire Rate.

 

  (iii) Daily Accrued Full Hire Rate. Commencing on the Full Hire Rate Accrual
Date and daily thereafter during the Full Hire Rate Accrual Period, Hire Rate
shall accrue (but not be paid) at the Daily Accrued Full Hire Rate.

 

  (iv) Accrued Hire Rate. All of the above Accrued Hire Rate shall commence
being paid by Charterer on the Hire Rate Payment Commencement Date, pursuant to
the provisions of Clause 10.1.

 

  (v) Second Reduced Hire Rate Period. Commencing on the Ready for Hydrocarbons
Date and daily thereafter during the Second Reduced Hire Rate Period, Hire Rate
shall again accrue (but not be paid) at the Daily Accrued Reduced Hire Rate.
During the Second Reduced Hire Rate Period no Hire Rate or Accrued Hire Rate
shall be paid pursuant to the provisions of Clause 10.1(i)(b).

 

38



--------------------------------------------------------------------------------

9.2 Hire Rate Adjustment; Downtime/Shutdown; Annual Maintenance Allowance.

 

  (i) Downtime Calculation. After the Delivery Date and throughout the Term of
this Charter, the Hire Rate shall be subject to adjustment for all Downtime (up
or down) as follows:

 

                                                                              
                                                    

 

                                                                               
                                                                                
                                                                               
                                                                               
                                                                              
    

 

  (b) Whenever a Downtime event occurs outside of the Annual Maintenance
Allowance, Monthly Downtime Percentage shall be calculated as the sum of the
actual hours (or part thereof) recorded in each preceding calendar month during
which there was Downtime as follows:

 

  (1) Daily Downtime (hours) =

 

    

(Full Flow Rate – Actual Flow Rate)        x        24(hours)

        

                    Full Flow Rate

        

where

   

 

“Full Flow Rate” and “Actual Flow Rate” have the meanings given to them in
Clause 9.2(ii) below.

 

  (2) Monthly Downtime Percentage shall equal the sum of daily Downtime (hours),
calculated as per (1) above, during the month in question, divided by the total
number of hours in the month in question.

 

39



--------------------------------------------------------------------------------

  (c) The above formula will also apply for any period of time following a
Shutdown Period during which the Wells are being brought back on stream until
Full Flow Rate has once more been achieved.

 

  (ii) Full Flow Rate. For the purposes of this Charter, “Full Flow Rate” means
the average of the oil production flow rate for the most recent three (3) Days
where no Downtime has been recorded and “Actual Flow Rate” means the actual oil
production flow rate recorded during the Day on which Downtime occurred.

 

  (iii) Water Injection or Gas Compression Reduction. Any time period during
which water injection or gas compression is reduced, restricted or is not
possible for any reason, and such reduction, restriction or failure causes
Charterer (at its option) to reduce or restrict Crude Oil production, shall be
counted as Downtime.

 

  (iv) Shutdown. Any Shutdown shall not count as Downtime for the purpose of
compensation under this Clause 9.2 or for any other purpose under this Charter
but shall give rise to the Hire Rate Reductions set forth in Clause 9.2(xi).

 

  (v) Ability to Offload Oil. If the ability of the FPSO to offload Processed
Oil shall be reduced or restricted, such inability to offload shall not be
deemed to constitute Downtime hereunder except to the extent that such inability
to offload shall reduce, restrict, or suspend Crude Oil production flow to the
FPSO.

 

  (vi) Daily Production Report. All Downtime shall be reported by the FPSO’s
operation manager in the daily production report, which shall be co-signed by
each of the Master under the FPSO Operating and Maintenance Agreement and the
Charterer Representative onboard the FPSO.

 

  (vii) Cessation of O&M Services. If Charterer requires cessation of all or
part of the O&M Services in accordance with the terms of Clause 4.16 of the FPSO
Operating and Maintenance Agreement (including those of Attachment F thereof),
and such cessation causes the reduction, restriction or suspension of Crude Oil
production, such cessation of O&M Services shall count as Downtime hereunder.

 

  (viii) Prohibited Gas Flaring. If Charterer is unable to compress associated
gas and is forced to flare associated gas in excess of guidelines established by
Petronas and such inability causes a cessation of production, the Shutdown
provisions of this Charter shall apply.

 

  (ix) [Intentionally Left Blank]

 

  (x) Resumption of Production. All time required to resume Full Flow Rate after
a Shutdown shall be considered Downtime.

 

                

(xi)

         Shutdown Period Hire Rate.              

 

40



--------------------------------------------------------------------------------

                  .

 

  (xii) Annual Maintenance Allowance. For the purposes of this Charter, all
Annual Maintenance Allowance hours not utilized by Owner in any contract year
may be carried over by Owner to any following contract year of the Primary Term
or any Secondary Term (but not beyond the applicable Term for which such hours
were allocated) for use as Annual Maintenance Allowance or Downtime and Shutdown
calculations during the applicable Term, all in a manner provided for in Clause
5.4(v) of the FPSO Operating and Maintenance Agreement. The Owner may allocate
the Annual Maintenance Allowance over the course of the Primary Term and any
Secondary Term in any manner it reasonably determines, subject to Owner’s and
Contractor’ s obligations to maintain and operate the FPSO and its equipment in
a manner and condition set forth under Owner’s warranties and obligations under
this Charter and Contractor’s obligations under the FPSO Operating and
Maintenance Agreement. With respect to Owner’s allocation of Annual Maintenance
Allowance hours, Owner shall present to Charterer for its approval an Annual
Maintenance Allowance Schedule with respect to the immediately following
contract year at the times and in the manner set forth in the FPSO Operating and
Maintenance Agreement. Each Annual Maintenance Allowance Schedule is subject to
approval by Charterer in accordance with the provisions of Clause 5.4(ii) of the
FPSO Operating and Maintenance Agreement.

 

  (xiii) Annual Maintenance Allowance Hours Cash Out. At the end of the Primary
Term or any Secondary Term, Owner may, at its option, upon written notice
delivered to Charterer at least thirty (30) Business Days prior to the end of
any such Term, request Charterer to pay Owner in cash, for all or any part of
Annual Maintenance Allowance accumulated but unused by Owner during such Term.
Such cash amount shall be equal to the quotient obtained by applying the
following formula:

 

 

                                                                                
                                                                                
                                          

 

Provided Owner has timely elected the above cash in option, such cash payment
amount shall be invoiced to Charterer by Owner on the last Business Day of the
Primary Term or any Secondary Term, as applicable, and shall be paid by
Charterer within thirty (30) Days after receipt by Charterer of Owner’s invoice.

 

41



--------------------------------------------------------------------------------

                                                                              
                                                                              
                                                                              
                                                                               
                                                                                
                                                                              
                                                                               
                                                                                
                                                                              
                                                                               
                                                                                
                                                                              
                                                                              
                                                                               
                                                                                
                                                                              
                                                                               
                                                     

 

                                                                                
                                                                                
                                                                                
                                                                              
                                                                               
                                                                               
                                                                                
                                                                                
                                                               

 

The actual costs of all such budgeted amounts will also be billed to and paid by
Charterer on a monthly in arrears basis against presentation by Owner of
detailed invoices and back up documents for such costs and shall be certified as
due by Charterer Representative. Although such reimbursable costs are estimates
only, Owner agrees to use reasonable efforts to ensure that it does not exceed
the above total agreed budgeted amounts.

 

42



--------------------------------------------------------------------------------

  (d) Payments. All payments for any of the above stated amounts shall be paid
by Charterer within thirty (30) Days after receipt by Charterer of Owner’s
detailed invoice together with a certificate executed by Owner’s Site
Representative and Charterer Representative that such amounts are due.

                  

(e)

  Soil Investigations.                                                         
                                                                    :        

 

  (1) Charterer has exercised this option by notice in writing to Owner within
forty-five (45) days after the effective date of the LOI;

 

  (2) The soil investigation is based on the Owner’s required specifications;

 

  (3) The Owner (A) reviews and agrees the field survey scope of work, (B)
participates in and oversees the soil field survey scope of work; and (C) Owner
is responsible for ensuring that the data required to adequately design and
install the mooring system is obtained, provided that Charterer complies with
this sub-clause 9.3(i)(e) and causes any contractor hired under this Section to
follow the reasonable requests of Owner in relation to the performance of the
work; and

 

  (4) The soil investigation is executed in time to support the FPSO Schedule.

 

  (f) Reimbursement of Chemicals, Lubes, First Fill. Owner will reimburse
Charterer for all first fill items paid for by Charterer in sub-clause (c) above
which remain unused by Owner on the Successful Run Commencement Date.

 

  (g) Fixed Maximum Amounts. Owner and Charterer agree that the Pre-Payments in
Clause 9.3(i)(a) above and the upfront start-up costs in Clause 9.3(i)(b) above
are fixed maximum amounts to be paid by Charterer with respect to items set
forth in said sub-clauses (a) and (b). Absent an agreed Variation Order, no
further payments by Charterer to Owner will be made with respect to Pre-Payments
and start-up cost needs of Owner apart from the Reimbursable Costs referred to
in Clause 9.3 (i) (c), and any applicable mark-up in accordance with Appendix B.

 

43



--------------------------------------------------------------------------------

  (ii) Intentionally Left Blank

 

9.4 Insurance Costs and Reimbursables. Prior to the Delivery Date, Owner shall
be responsible, at its own non-reimbursable cost and expense, for obtaining and
maintaining in place all insurance policies and coverages required pursuant to
the provisions of Article 29 of this Charter. On and after the Delivery Date,
Owner shall also be required to obtain and maintain in place all insurance
policies and coverages required pursuant to Article 29, but Charterer shall
reimburse Owner, at documented cost, for the cost of Insurance Reimbursables in
connection with all insurance policies or coverages Owner purchases or obtains
after the Delivery Date pursuant to the provisions of Article 29 of this
Charter. Except as set forth below, in no event will Charterer reimburse Owner
for any of the following insurances:

 

                                                                               
                                                                               
                                                                               
                                                                                
                                                                               
                                                                               
                                                                               
                       (c)                                         .          

 

ARTICLE 10

MANNER OF PAYMENT/SHUTDOWN

 

10.1 Date and Manner; Accrued Hire Rate; Shutdown.

 

  (i) Payment of Hire Rate and Accrued Hire Rate. Charterer shall commence
paying Hire Rate and Accrued Hire Rate on the Hire Rate Payment Commencement
Date in the following manner:

 

  (a) Early Payment Commencement Date.

 

  (1) If, due to the Sole Fault of Charterer, the Ready for Hydrocarbons Date
does not occur on or prior to the sixtieth (60th) Day after the Full Hire Rate
Accrual Date, Charterer shall commence paying the Hire Rate and Accrued Hire
Rate on the Early Payment Commencement Date. Otherwise, Hire Rate and Accrued
Hire Rate shall commence being paid on the Delivery Date.

 

44



--------------------------------------------------------------------------------

  (2) If the Hire Rate Payment Commencement Date begins on the Early Payment
Commencement Date, Owner and Charterer shall calculate the number of Days during
each of the First Reduced Hire Rate Period and the Full Hire Rate Accrual Period
for the purpose of determining the number of Days for which the Accrued Hire
Rate is payable. Then, on the Hire Rate Payment Commencement Date, Owner shall
invoice, and Charterer shall pay within the time period provided in this
Charter, the following:

 

  (A) The per Day U.S. dollar amount of Daily Accrued Reduced Hire Rate
multiplied by the number of Days from the Early Payment Commencement Date to the
last Day of the calendar month in which the Early Payment Commencement Date
occurs;

 

  (B) The per Day U.S. dollar amount of the Daily Accrued Full Hire Rate
multiplied by the number of Days from the Early Payment Commencement Date to the
last Day of the calendar month in which the Early Payment Commencement Date
occurs; and

 

  (C) All daily Hire Rate which shall be payable in advance by Charterer from
the Early Payment Commencement Date to the last Day of the calendar month during
which the Early Payment Commencement Date occurs.

 

  (3) Subject to the provisions of Clause 10.1(i)(b) below, on the first (1st)
Business Day of each calendar month following the Early Payment Commencement
Date, the Owner shall invoice Charterer, and Charterer shall pay, within the
time period provided in this Charter, the following:

 

  (A) The per Day U.S. dollar amount of all Daily Accrued Reduced Hire Rate,
which remains unpaid on such Day, multiplied by the number of Days which will
occur in such calendar month.

 

  (B) The per Day U.S. dollar amount of all Daily Accrued Full Hire Rate, which
remains unpaid on such Day, multiplied by the number of Days which will occur in
such calendar month.

 

  (C) All daily Hire Rate due in advance by Charterer for such calendar month.

 

45



--------------------------------------------------------------------------------

  (b) Pause in Payments. If the Hire Rate Payment Commencement Date occurs on
the Early Payment Commencement Date, on the Ready for Hydrocarbons Date,
Charterer shall cease paying all Accrued Hire Rate and shall, instead, once more
commence accruing Reduced Accrued Hire Rate for each Day during the Second
Reduced Hire Rate Period. Charterer shall thereafter only commence paying Hire
Rate once more on the Delivery Date.

 

  (c) Delivery Date Payments.

 

  (1) On the Delivery Date, Charterer shall commence paying (or if the Early
Payment Commencement Date has occurred, shall recommence paying, if applicable)
full Hire Rate and all unpaid Accrued Hire Rate retroactively with effect from
the Successful Run Commencement Date. Thereafter, Charterer shall, subject to
the Downtime and Shutdown and the provisions of Clause 10.1(ii) of this Charter,
continue to pay the full Hire Rate, monthly in advance, throughout the remainder
of the Term. On the Delivery Date, Owner shall invoice, and Charterer shall pay,
within the time period set forth in this Charter, on a per Day basis the
following:

 

  (A) The U.S. dollar amount obtained by multiplying (I) the sum of (x) Daily
Accrued Reduced Hire Rate which accrued on a Day by Day basis during both the
First Reduced Hire Rate Period (if any daily amounts for such period remain
unpaid), and the Second Reduced Hire Rate Period plus (y) Daily Accrued Full
Hire Rate (if any such daily amounts for such period remain unpaid), by (II) the
number of Days from the Delivery Date to the last Day of the calendar month in
which the Delivery Date occurs; and

 

  (B) All daily Hire Rate due in advance by Charterer for such immediately
following calendar month.

 

  (d) Post-Delivery Date Payments. Thereafter, Charterer shall continue to pay
each month (A) on a Day by Day basis all Accrued Hire Rate which remains unpaid
until the total amount of such all Accrued Hire Rate has been paid in full and
(B) all Hire Rate due on a monthly basis for the rest of the Term.

 

  (e) Invoicing. On or prior to the first (1st) Business Day of each month
following the Hire Rate Payment Commencement Date, Owner shall deliver to
Charterer an invoice for all Hire Rate due in advance for such month. Charterer
shall, unless otherwise provided in this Charter, pay all of Owner’s invoices
for Hire Rate (at the applicable rate) on or prior to the tenth (10th) Day of
each month, provided that if Owner’s invoice is not received by Charterer on or
before the first (1st) Business Day of any month,

 

46



--------------------------------------------------------------------------------

then Charterer shall make payment within ten (10) Days after its receipt of such
invoice. For all other payments and reimbursables, if any, due by Charterer to
Owner under this Charter, Owner shall at the end of each month prepare and send
to Charterer an invoice for the amounts payable (or credits due to Downtime
reduction or Shutdown) by Charterer for such month. Charterer shall make payment
with regard to all such other payments, in arrears, within ten (10) Days after
receipt of the appropriate invoice (subject to Clause 10.1(ii), (iii) and (iv)
below). Charterer shall have the right to withhold from payments to be made to
Owner all amounts that it in good faith disputes, provided that Charterer, no
later than five (5) Days prior to withholding any amounts due to Owner, shall
notify Owner that it is disputing an invoice and shall give detailed reasons for
its dispute. Prior to Owner submitting its first invoice for payment hereunder,
Owner shall furnish documentary evidence to Charterer that Owner is duly
authorized by Bank Negara Malaysia in Kuala Lumpur to accept payment in U.S.
dollars. All payments hereunder shall be made in immediately available freely
transferable U.S. dollars, without discount, setoff or deduction of any kind,
except as expressly permitted by this Charter, by inter-bank transfer, free of
bank charges, to such bank or financial institution as Owner shall designate, in
writing, for credit to the account of Owner.

 

  (f) Incomplete Gas Compression Testing. Notwithstanding anything to the
contrary contained in this Clause 10.1 or elsewhere in this Charter, if Owner
has not successfully completed Gas Compression Testing and achieved the Gas
Compression Run Time, pursuant to the provisions of Clause 3.1(vii), on or
before the last Day of the Gas Compression Testing Period, the Downtime and
Shutdown provisions of Clause 9.2 shall immediately apply.

 

  (g) No Duplicate Payments. Notwithstanding any other provision of this Clause
10.1 or any other provision of this Charter to the contrary, in no event shall
the payment provisions of this Clause 10.1 (or the payment provisions of any
other Clause of this Charter) require or obligate Charterer to pay to Owner
duplicate payments of Accrued Hire Rate, Hire Rate or any other amounts due
Owner by Charterer hereunder.

 

  (ii) Downtime and Shutdown Adjustments. All adjustments or deductions due to
Downtime, Shutdown or other causes as provided for in Clause 9.2 or elsewhere in
this Charter shall be charged or credited by Owner to Charterer on the invoice
for the first (1st) month which occurs following the month in which the Downtime
or Shutdown occurred. All such invoices shall state, in reasonable detail, the
cause and duration of all such Downtime or Shutdown. Charterer may offset
against any Hire Rate due, any and all (a) liquidated damages due under Clause
3.5(ii), subject to the provisions of Clause 3.5(iii), (b) disputed compensation
amounts (provided it complies with the 5-Day notice provision in Clause
10.1(i)(e) above), (c)

 

47



--------------------------------------------------------------------------------

Downtime, Shutdown or Force Majeure deductions, and (d) amounts, if any, due by
Owner to Charterer under the terms of this Charter and not paid by Owner to
Charterer within thirty (30) Days after their due date, unless such reduced
amounts in (c) and (d) above of this sub-clause (ii) are already reflected as a
discount on Owner’s invoices.

 

  (iii) Payments in U.S. Dollars; Conversion. The Hire Rate and all other
payments due under this Charter are stated in US dollars and in the event that
Owner is not authorized to accept U.S. dollars, or Charterer cannot for any
period of time make any such payment in U.S. dollars (by Government intervention
or law, rule or regulation or order of any court or tribunal of competent
jurisdiction), then payment shall be made in Malaysia Ringgits. For the purpose
of converting U.S. dollars to enable payment to be made in Malaysia Ringgit,
during the Primary Term the rate of exchange to be used shall be the average of
the selling and buying rates of Telegraphic Transfer published in the opening of
business rate sheet by Malayan Banking Berhad Kuala Lumpur on the due date for
payment. If such Day falls on a Day where the rate is not available, the rate
quoted immediately before such Day shall be used. During any Secondary Term, the
exchange rate shall be the Malaysian Ringgit amount equal to the selling rate in
Malaysia of the U.S. Dollar, as published in said business rate sheet on the due
date, discounted by the lesser of (a) the average of the difference between the
buying and selling rates at the date of exchange, or (b) the average of the
difference between the buying and selling rates on December 1, 2004 as reported
by Bank Negara.

 

                    Excess Shutdown; Reduced Hire Rate.                         
                                                                               
                                                    

 

10.2 Payment Period. Except as otherwise provided herein, the Hire Rate shall
become payable as of the Delivery Date and cease to be payable as of the
Demobilization Date or date of termination, as applicable, pursuant to the
express provisions of this Charter, or as otherwise provided herein. Any Hire
Rate paid in advance by Charterer representing compensation for a period beyond
the Demobilization Date or date of termination shall be refunded by Owner within
thirty (30) Days after the Demobilization Date or effective date of termination,
as applicable.

 

10.3 Late Payments. Without prejudice to Owner’s rights under Clause 17.4, if
Charterer fails to make payment of any undisputed amount owing within thirty
(30)

 

48



--------------------------------------------------------------------------------

Days of Charterer’s receipt of an invoice, then all money due to Owner shall
accrue interest, at the Agreed Interest Rate, from the due date of payment to
the date of receipt by Owner. If Charterer fails to pay any such undisputed
amount by the end of such thirty (30) Day period, Owner may give Charterer
thirty (30) Days written notice to pay such undisputed amount. If Charterer
still fails to pay same within such further thirty (30) Day period, Owner shall
thereafter have the right terminate this Charter pursuant to the provisions of
Clause 17.4(i) and pursue any remedies to which it is entitled under applicable
law or under the provisions of this Charter.

 

10.4 No Waiver as to Payments. Payment by Charterer shall not prejudice its
rights in the future to dispute any part of any invoice including any invoice
previously paid. In the event of a dispute over any part of an invoice,
Charterer shall nevertheless pay the undisputed portion and shall not delay
payment of any such undisputed portion of the invoice.

 

10.5 Invoice Disputes. Any unresolved dispute concerning an amount contained
within an invoice shall be resolved between the Parties as set out in Article
31. Following resolution of the dispute or issuance of an arbitration award, any
amount agreed or found to be payable by one Party to the other Party shall be
paid within ten (10) Days after the date of such resolution or award (unless
such award otherwise provides), together with interest at the Agreed Interest
Rate calculated for the period between the final date of payment and the date
the amount was initially due for payment; provided, however, if any delay is the
justifiable result of the Party concerned failing to provide material
information, interest will be payable from thirty (30) Days following receipt of
such information.

 

10.6 Invoice Contents. All invoices submitted by Owner shall:

 

  (i) refer to this Charter and if applicable, quote Charterer’s purchase order
number (which Charterer will furnish to Owner);

 

  (ii) be submitted with sufficient documentation to support such invoices and
permit verification by Charterer; and

 

  (iii) be submitted to and received by Charterer for the purposes of this
Charter at Charterer’s nominated address in Article 30 (or such other place as
may be agreed for this purpose in writing).

 

10.7 Change of Owner Bank Account. Should Owner wish to change any bank or other
financial institution to which payment is to be made, at least thirty (30) Days
prior written notice shall be given to Charterer of the new bank or financial
institution and account details where such payment is to be made.

 

ARTICLE 11

LIENS

 

11.1 No Liens. Except for Permitted Encumbrances and Charterer’s lien for any
unperformed Owner obligations as provided below, subject to the Lender’s rights
in the QEL referenced in Clause 4.9, neither Charterer nor Owner shall have the
right, power or authority to create, incur, or permit to be imposed upon the
FPSO any Encumbrance whatsoever.

 

49



--------------------------------------------------------------------------------

11.2 Liens Arising by Operation of Law. Certain liens or Encumbrances may attach
to the FPSO from time to time by operation of law. If any action is taken to
enforce any Encumbrance on the FPSO (whether a Permitted Encumbrance or not),
Owner shall immediately notify Charterer thereof and take such steps as are
necessary to prevent any such action from adversely affecting Charterer’s rights
under this Charter. In the event that: (i) without the prior written consent of
Charterer, Owner grants or suffers to exist a mortgage or other form of
consensual security interest in respect of the FPSO other than a Permitted
Encumbrance, or (ii) if an Encumbrance arising by operation of law attaches to
the FPSO and Owner fails to remove such lien or Encumbrance within the time
period set forth in Clause 17.3(v), then in addition to any other rights
Charterer may have under this Charter, Charterer may terminate this Charter
pursuant to the provisions of Clause 17.3(v) provided the termination conditions
in such Clause 17.3(v) are met, whereupon: (a) Owner shall immediately reimburse
Charterer for any sums paid and not earned and any other sums to which Charterer
is entitled under this Charter; and (b) Charterer shall not be obligated to pay
the Early Termination Payment.

 

11.3 Charterer’s Quiet Enjoyment. Owner shall promptly comply with the terms and
conditions of all Permitted Encumbrances and in no event shall Owner permit the
existence of any such Permitted Encumbrance or its compliance with the
conditions thereof to interfere with or in any way delay the timely performance
of Owner’s obligations under this Charter. Except as may be otherwise agreed in
the QEL between Owner, Lender and Charterer, and subject to the provisions of
Article 4.9 herein, the existence of any Permitted Encumbrance shall in no way
limit or restrict Charterer’s rights or obligations under this Charter and the
holder or owner of any such Permitted Encumbrance shall be subject to
Charterer’s rights under this Charter.

 

ARTICLE 12

HEALTH, SAFETY AND ENVIRONMENTAL OBLIGATIONS

 

12.1 Environmental Laws. Owner represents that it is fully capable of performing
the Services in compliance with all applicable Malaysian and other applicable
federal, state, and local safety, health and environmental laws, guidelines and
regulations and good maritime operating practice and procedures as well as
international protocols and treaties binding upon the FPSO or Owner in the
performance of the Services and Owner shall also comply with the HSE policies
and rules set forth in Appendix M.

 

12.2 Safety Laws. With respect to the Services, Owner is responsible for
providing and maintaining a safe and healthy work environment at the FPSO for
Owner Group Personnel, Charterer Group Personnel and all Third Parties. All such
people at the FPSO are required to comply with Owner’s efforts to provide and
maintain a safe and healthy work environment.

 

12.3 Helicopters/Supply Boats. The Master may, in connection with the
performance of the Services, regulate the landing and taking off of helicopters
and handling of supply boats, shuttle tankers, launches and small boats employed
by the Charterer whilst alongside the FPSO and may defer offloading during the
FPSO Commissioning if the Master sees fit, in each case for safety purposes.

 

50



--------------------------------------------------------------------------------

ARTICLE 13

TAXES/DUTIES

 

13.1 Taxes and Duties.

 

  (i) Malaysian Tax Laws. This Charter has been entered into under the current
tax laws and regulations of Malaysia, including, but not limited to, turnover
and sales taxes, taxes on or deductible from payments, consumption taxes, value
added taxes, business taxes and customs duties, the Malaysian Income Tax Act
1967, as amended, and taxes on gains or net income.

 

  (ii) Required Withholdings. Subject to the provisions of Clauses 13.1(iii),
(iv) and (vi) hereof, Charterer shall be authorized to withhold taxes from the
payments made under this Charter in accordance with the laws, regulations and/or
directives in force in Malaysia and all other appropriate jurisdictions from
time to time.

 

  (iii) Hire Rate Exclusive of Taxes. Hire Rate and other payments described in
this Charter made by Charterer to Owner are exclusive of any Malaysia income,
corporate, withholding, value-added, goods and services taxes, and other tax of
a similar nature or effect chargeable in Malaysia. Charterer shall assume full
and exclusive liability for payment of all such taxes and, subject to the
provisions of Clauses 13.1(iv) and 13.8, Charterer hereby agrees to save,
defend, indemnify and hold harmless Owner from and against any such taxes..

 

  (iv) No Withholding Taxes Due to Owner’s Residency Status. On condition that
Owner submits to Charterer a letter from its external auditor, or tax consultant
or legal counsel stating that Owner is a resident in Malaysia under clause 7 or
8 of the Income Tax Act 1967, no Malaysian withholding tax shall be deducted or
paid in respect of any sums payable to Owner under this Charter.

 

  (v) Owner Discharge of Encumbrances. Owner shall promptly discharge any lien
or Encumbrance arising by operation of law that attaches to the FPSO and shall
save, defend, indemnify, and hold harmless Charterer from any claims,
liabilities, losses, or damages suffered or incurred by Charterer in relation to
such liens or Encumbrances.

             

 (vi)

      Hire Rate Gross Up for Required Withholdings.                            
                                                                               
                                                     

 

51



--------------------------------------------------------------------------------

                                                       

 

  (vii) Owner’s Reimbursement of Taxes. If Charterer pays any withholding or
other taxes or duties to any Malaysian authority on behalf of Owner under the
provisions of this Article 13 and Owner recovers any such taxes or duties which
Charterer has overpaid, or Owner is not required to pay as a result of an
exemption, preferential tax treatment or otherwise, Owner shall, on demand by
Charterer, repay to Charterer all such taxes or duties paid by Charterer and
refunded to Owner. If Owner is required to pay any taxes to any Malaysian
authority for which it claims Charterer is responsible under the provisions of
this Article 13, Owner shall provide evidence to Charterer of all such taxes
paid to and official tax receipts from the relevant taxing authority.

 

13.2 Statutory Exemptions. If Owner claims to be exempted from any statutory
withholding tax or deduction, it shall inform Charterer in writing and promptly
provide any necessary documentation to support such exemptions, including a
certificate of exemption or preferential tax treatment from the relevant taxing
authority.

 

13.3 Charterer’s Tax Indemnity. If any Claim or demand for payment of taxes in
Malaysia related to this Charter is made on Owner, which is not required by law
or by this Charter, then Charterer shall save, indemnify, defend, protect and
hold harmless Owner Group with regard to such Claim or demand.

 

13.4 Owner’s Tax Indemnities. Except as otherwise provided in this Charter,
while performing the Services, Owner shall be responsible for, shall pay at its
own expense when due and payable, and shall save, indemnify, defend, protect and
hold harmless Charterer Group in respect of, all taxes and duties payable by
Owner or any member of the Owner Group in Malaysia or any other country in
relation to the Owner’s general corporate or other business taxes on its
earnings and profits (other than the Hire Rate or other compensation due to
Owner under this Charter) and with respect to the Services (whether performed by
Owner or any of its Affiliates or the Subcontractors of either), including
without limitation with respect to Owner Property:

 

  (i) Sales, Excise, Use Taxes, Etc. All sales, excise, storage, consumption and
use taxes, licenses, permit and registration fees, income, profit, excess
profit, franchise, and personal property taxes; and

 

  (ii) Employment Taxes. All employment taxes and contributions imposed or that
may be imposed by law, trade union contracts, or regulations with respect to or
measured by the compensation (wages, salaries or other) paid to employees of
Owner including, without limitation, taxes and contribution for unemployment and
compensation insurance, old age benefits, welfare funds, pensions and annuities,
and disability insurance and similar items;

 

52



--------------------------------------------------------------------------------

  (iii) Customs Duties. Subject to the provisions of Clause 13.6(iii), all
Duties applicable on the import into and export from Malaysia of Owner Property,
Owner’s goods, equipment and materials for the FPSO and its related equipment in
connection with the FPSO Work and Services prior to the Delivery Date (but not
afterwards), including items imported in Charterer’s name and which are on the
prevailing “Master List of Materials and Equipment for Upstream Petroleum
Operations Exempted from Customs Duties and Sales Taxes” (referred to below as
the “Master Exemption List” ; and

 

  (iv) Owner’s Failure to Comply with Exemptions. Any tax liability in excess of
the maximum set forth in Clause 13.1(vi) above and any taxes on Hire Rate or
other compensation due Owner under this Charter for which Charterer becomes
liable due to any loss of exemption or preferential treatment in relation to any
Customs Duties or taxes due to Owner’s failure to comply with any requirements
associated with such exemptions or preferential treatment.

 

13.5 Certain Malaysian Tax and Customs Duties Requirements. In relation to the
importation of Owner’s equipment and materials into Malaysia for purposes of
performing the Services hereunder:

 

  (i) Imported Goods. Any goods, equipment or materials imported overland into
Malaysia for performance of the Services shall be delivered under bond to the
Supply Base.

 

  (ii) Master Exemption List. If Owner’s goods, equipment or materials which
fall within the Master Exemption List are to be imported in the name of
Charterer by a route other than via the Supply Base, Owner shall be required to
move such equipment under bond to the Supply Base. Owner shall obtain
Charterer’s prior written approval and shall provide sufficient notice to
Charterer for customs clearance.

 

  (iii) Goods to be Imported Under Owner’s Name. Importation of such goods,
equipment and materials shall be made in the name of Owner if Owner has a
warehouse at the Supply Base; otherwise, such imports shall be made in the name
of Charterer.

 

  (iv) Temporary Imports. If any of Owner’s goods, equipment or materials which
are not listed on the Master Exemption List will not be consumed in the
performance of the Services, but will be utilized for a period of less than six
(6) months, Owner shall import such goods, equipment or materials on the basis
of temporary import for re-export; and Charterer shall, if requested, provide
reasonable help to enable Owner to obtain such exemption, at Owner’s expense.

 

  (v) Import/Export Documentation. Owner shall be responsible for the
preparation of all documents required by governmental authorities in connection
with the import and export of Owner Property and Owner’s goods, equipment and
materials and other products for which it is responsible under the provisions of
this Charter to and from Malaysia. Charterer agrees to use reasonable efforts to
assist Owner with respect to the documents and approvals required by Owner under
this sub-clause (v).

 

53



--------------------------------------------------------------------------------

  (vi) Responsibility for Owner Property. Owner shall be responsible for its
Owner Property and Owner’s goods, equipment and materials imported into Malaysia
while such items are in Owner’s custody. Owner shall defend, indemnify, and hold
harmless Charterer Group from and against any Claims, demands and causes of
action which may arise as a result of damage to, shortages, or overages in
inventory of such equipment.

 

  (vii) Removal of Owner’s Goods and Equipment. Upon termination of this
Charter, Owner shall take immediate steps to remove such Owner’s goods,
equipment and materials from Malaysia (unless such goods, equipment or materials
have been used, lawfully abandoned or consumed in the performance of the
Services or lawfully transferred to Charterer). Unless Charterer agrees
otherwise in writing, Owner shall comply with all reasonable and lawful
directions and procedures as required by Charterer to cause such equipment to be
removed as aforesaid as expeditiously as possible.

 

  (viii) Sale of Owner’s Goods - Notice to Charterer. If any of Owner Property
and Owner’s goods, equipment or materials listed in the Master Exemption List
and imported in Charterer’s name into Malaysia are to be sold, transferred,
disposed of or otherwise dealt with prior to their removal from Malaysia, Owner
shall give reasonable notice to Charterer of its intention and such action shall
only be taken after written consent from Charterer. Charterer shall attempt to
obtain the necessary approvals from the relevant governmental authorities for
such action.

 

  (ix) Owner’s Tax Indemnity. Owner shall save, indemnify, defend, protect and
hold harmless Charterer Group from and against any and all taxes, duties,
surcharges, fines, or penalties of whatsoever nature for which Charterer shall
be or become liable as a result of Owner’s failure to comply with the reasonable
and lawful directions and procedural requirements notified to it by Charterer
with respect to the removal from Malaysia of Owner Property and Owner’s goods,
equipment or materials imported in Charterer’s Name, or as a result of Owner’s
unauthorized act in selling, transferring, or disposing of such items prior to
their removal from Malaysia, or as a result of Owner’s failure to furnish proper
and accurate information for the import into Malaysia of such goods, equipment
and materials.

 

13.6 Charterer’s Tax Indemnities. Charterer shall be responsible for, shall pay
at its own expense when due and payable, and shall save, defend, indemnify,
protect and hold harmless Owner Group in respect of, all taxes and duties
payable by Charterer or any member of Charterer Group in Malaysia or any other
country in relation to Charterer’s performance of any of its obligations under
this Charter, or (to the extent permitted by this Charter) its assigning or
conferring the benefits of this Charter or the Services performed hereunder on
any Person, including without limitation with respect to Charterer Property:

 

54



--------------------------------------------------------------------------------

  (i) Sales, Use Taxes, Etc. All sales, excise, storage, consumption and use
taxes, licenses, permit and registration fees, income, profit, excess profit,
franchise, and personal property taxes assessed against Charterer’s Property;

 

  (ii) Employment Taxes. All employment taxes and contributions imposed or that
may be imposed by law, trade union contracts, or regulations with respect to or
measured by the compensation (wages, salaries or other) paid to employees of
Charterer including, without limitation, taxes and contribution for unemployment
and compensation insurance, old age benefits, welfare funds, pensions and
annuities, and disability insurance and similar items; and

 

  (iii) Customs Duties.

 

  (a) Charter Supplied Items. All Customs Duties which apply in Malaysia to the
import into or export from Malaysia of Charterer Supplied Items.

              

13.6.1

 

Export Duties on Owner Property, Goods, Equipment, Etc.    

                                                                                
                

 

13.7 Other Tax Indemnities.

 

  (i) Parties’ Cross Indemnities. Each of the Parties shall save, indemnify,
defend, protect and hold harmless the other and its respective Group against all
Claims, demands and causes of action based on any failure by the first party to
make timely payment of any taxes or duties for which it is liable or to comply
with applicable reporting, return, or other procedural requirements with respect
to their payment. This indemnity shall include, without limitation, all
penalties, awards and judgments, court and arbitration costs, attorneys’ fees,
and other reasonable expenses associated with such Claims, demands, and causes
of action.

 

  (ii) Notices of Non-Payment, Etc. Each Party shall give prompt notice to the
other of all matters pertaining to non-payment, payment under protest,

 

55



--------------------------------------------------------------------------------

claims of immunity, or exemption from any taxes or duties, to the extent that
such action or omission could impact on the tax position of the other Party.

 

13.8 Tax Savings. Notwithstanding any provision to the contrary contained in
this Article 13 or elsewhere in this Charter, Owner shall use Best Efforts to
obtain preferential tax free treatment or exemptions under Labuan law for its
operations under this Charter, within one hundred-twenty (120) Days after the
Contract Date. In addition, Owner shall use Best Efforts to ensure that any
permitted assignee of Owner’s rights, benefits and obligations under this
Charter also obtains such Labuan preferential tax free treatment or exemptions.
Owner agrees that any and all savings, exemptions or incentives obtained by
Owner with respect to income or corporate taxes or duties, imposts or other
taxes of any kind (including but not limited to those set forth in Clause
13.1(i)) from or with respect to any applicable taxing jurisdiction or authority
as a result of Owner’s, the Charterer’s and/or any co-venturer’s structuring,
whether or not involving Subcontractors and/or Contractor, of the ownership or
chartering of the FPSO or the performance of the Services shall be refunded to
Charterer to the extent Owner has been compensated by Charterer for such
amounts.

 

ARTICLE 14

CONFLICTS OF INTEREST; FEES; GOVERNMENT PAYMENTS

 

14.1 Commissions/Fees. No member of Owner Group shall pay any commissions or
fees or grant any rebates or other remuneration or gratuity to any member of
Charterer Group. No member of Owner Group shall grant any secret rebates, one to
the other, nor pay any commissions or fees to the employees or officers of the
other.

 

14.2 Corrupt Payments. Owner warrants that neither it nor any other member of
Owner Group has made, will make, or will permit to be made, with respect to the
Services or other matters provided for under this Charter, any offer, payment,
promise to pay or authorization of the payment of any money, or any offer or
gift, or give or promise to give or authorize the giving of anything of value,
directly or indirectly, to or for the use or benefit of any official or employee
of the Government or to or for the use or benefit of any Malaysian or other
Government political party, official, governmental department, agency or
instrumentality thereof or any Government controlled entity or candidate for the
purpose of: (i) influencing an official act or decision of that Person; (ii)
inducing that Person to do or omit to do any act in violation of his, her or its
lawful duty; or (iii) inducing that Person to use his, her or its influence
within the Government to affect any Government decision or secure any improper
advantage. Owner further warrants that neither it nor any member of Owner Group
has made or will make any such offer, payment, gift, promise or authorization to
or for the use or benefit of any other Person if Owner or any other member of
Owner Group knows, has a firm belief, or is aware that there is a high
probability that the other Person would use such offer, payment, gift, promise
or authorization for any of the purposes described in the preceding sentence.
The foregoing warranties do not apply to any facilitating or expediting payment
to secure the performance of routine Government action. Routine Government
action, for purposes of this Clause 14.2, shall not include, among other things,
Government action regarding the terms, award, amendment, or continuation of this
Charter. Owner shall respond promptly, and in reasonable detail, to any notice
from Charterer or its auditors pertaining to the above stated warranty and
representation and shall furnish documentary support for such response upon
request from Charterer.

 

56



--------------------------------------------------------------------------------

14.3 Article 14 Claims. Owner shall and hereby agrees to save, indemnify,
defend, protect and hold harmless Charterer Group from and against all Claims in
connection with the warranties and agreements contained in this Article 14.

 

                                                                                
                                                                                
                                                                              
                                                                                
                                                                              
                                                                                
                                                                              
                                                                                
                                                                              
                                                                                
                                                                              
                                                                              

 

57



--------------------------------------------------------------------------------

                                                                               
                                                                               
                                                                               
                                                                               
  .        

 

ARTICLE 16

PARTY REPRESENTATIVES

 

16.1 Owner Representative. Owner shall nominate by notice in writing to
Charterer one of Owner’s Personnel as Owner Representative for the purpose of
monitoring the performance of Charterer’s obligations under this Charter.

 

16.2 Charterer Representative. Charterer shall nominate by notice in writing to
Owner one of its Personnel as Charterer Representative for the purpose of
monitoring the performance of Owner’s obligations under this Charter.

 

ARTICLE 17

TERMINATION

 

17.1 Termination by Charterer.

 

  (i) Before the Delivery Date. Charterer may terminate this Charter at any time
prior to the Delivery Date by giving Owner no less than ninety (90) Days prior
written notice of termination.

 

  (ii) After the Delivery Date. Charterer may, by written notice to Owner,
terminate this Charter at any time after the Delivery Date and before the
expiration of the Primary Term or any Secondary Term; provided, if this Charter
is in the Primary Term, Charterer shall give Owner at least six (6) months prior
written notice and if this Charter is in a Secondary Term, Charterer shall give
Owner at least three (3) months prior notice. If either of such events occurs,
the termination date of this Charter shall be the Day six (6) months (if in the
Primary Term) or three (3) months (if in the Secondary Term), as the case may
be, after the Day on which Owner receives Charterer’s notice of termination.

 

17.2 Early Termination Payment and Expenses. A termination of this Charter by
Charterer under Clause 17.1, 17.9 (if such termination would qualify for an
Early Termination Payment under the provisions of the last sentence of this
Clause 17.2),

 

58



--------------------------------------------------------------------------------

Clause 18.3(ii)(a) (but only if such termination is for drydocking or Offsite
Repair Work for reasons under Clause 18.3(i)(b)), Clause 26.3, or Clause 35.2 or
by Owner under Clause 17.4 or Clause 26.4 shall be subject to the applicable
Early Termination Payment but in no other case shall an Early Termination
Payment be due to Owner by Charterer. In addition, to the Early Termination
Payment, Charterer shall pay Owner’s Demobilization Costs in accordance with the
provisions of Clause 25.2, except that Charterer shall only pay Owner’s
Demobilization Costs under Clause 17.1(i) if the FPSO has left the Owner’s
conversion yard or other shore-side location (where the FPSO Work was being
carried out) for the FPSO Site, or is actually on location at the FPSO Site,
after the Sailaway Date. The Parties also agree that, in connection with any
termination under Clause 17.9, Charterer shall be required to pay an Early
Termination Payment and/or Demobilization Costs if such termination of the FPSO
Operating and Maintenance Agreement is for reasons which under the provisions of
this Charter would require Charterer to pay an Early Termination Payment and/or
Demobilization Costs (provided that Charterer shall never be required to make
duplicate payments of such amounts).

 

17.3 Charterer’s Other General Termination Rights. In the event:

 

  (i) Owner’s Breach. Owner is in breach of any of its material obligations
under this Charter and fails to resolve such breach to Charterer’s satisfaction
pursuant to the procedures and within the time limits set forth in Clause 17.6;

 

  (ii) Owner’s Insolvency. Owner suspends payment of its debts or is unable to
pay its debts as they become due, a petition is filed or an order is made or
entered (and is not stayed within thirty (30) Days of service thereof) or a
resolution is passed or an involuntary petition is filed for the winding up,
receivership, bankruptcy or reorganization of Owner, or Owner makes an
assignment for benefit of all or substantially all of its creditors, or a
receiver or administrator is appointed to all or substantially all of its
assets;

 

  (iii) Owner’s FPSO Title Failure. Except as otherwise expressly permitted in
this Charter, Owner ceases to own the whole (100% or, if under British registry
or equivalent, 64/64th) of the FPSO (unless the FPSO is assigned to a Lender for
financing purposes) or fifty percent (50%) or more of the voting shares or stock
of Owner is sold or voting control or control of the board of directors of Owner
is transferred to any other Person;

 

  (iv) Insurance Lapse. Any insurance required of Owner under this Charter is
not obtained or lapses (provided, however, that, in the case of any insurance
renewal, if Owner demonstrates to Charterer’s reasonable satisfaction prior to
any such renewal that insurance coverages in any specified amount or for any
specified risk listed in Article 29 is not available in the marketplace or from
Owner’s P&I Club at the time of any renewal and Charterer and Owner agree in
writing to alternative amounts or coverages prior to any such renewal, then
Owner shall not be in breach under this Clause 17.3(iv), as long as no agreed
insurance lapses or ceases to be in effect at any time);

 

59



--------------------------------------------------------------------------------

  (v) Encumbrances which Interfere with Charterer’s Operations. Owner permits or
suffers to exist any Encumbrance or other consensual or non-consensual security
interest in respect of the FPSO (other than a Permitted Encumbrance) and such
encumbrance or other security interest interferes with Charterer’s operations at
the FPSO Site or its other operations in the Kikeh Field and such Encumbrance or
other security interest has not been removed by Owner within forty (40) Days
after written notice requesting its removal has been given by Charterer to
Owner.

 

  (vii) Owner’s Corporate Status. The corporate status of Owner terminates;

 

  (viii) False Representations. Any representation or warranty of Owner under
this Charter:

 

  (a) shall prove to be untrue, false or materially misleading when made or for
the time covered; and

 

  (b) as a consequence shall materially and adversely affect Charterer’s rights
or benefits under this Charter; and

 

  (c) which Owner has failed to remedy to Charterer’s satisfaction within thirty
(30) Days after written notice from Charterer;

 

  (ix) Certain Changes without Charterer’s Consent. Without Charterer’s prior
written consent or as otherwise specifically provided in this Charter:

 

  (a) the FPSO shall cease to be registered under the laws of the Flag State;

 

  (b) the Classification Society shall remove the FPSO classification;

 

  (c) the FPSO shall be arrested as a consequence of any Claim or event other
than a Claim arising by, through or under Charterer and is not released from
such arrest within twenty (20) Days after being arrested; and

 

  (d) Owner shall make any assignment prohibited by Clause 24.3 of Owner’s
rights or obligations under this Charter;

 

  (x) Owner Guarantor Events. The Owner Guarantor:

 

  (a) suspends payment of its all or substantially all of debts or is generally
unable to pay its debts in the ordinary course of its business;

 

  (b) passes a resolution, commences proceedings or has proceedings commenced
against it (which are not stayed within twenty-one (21) Days of service thereof
on the Owner Guarantor) in the nature of bankruptcy or reorganization resulting
from insolvency or for its liquidation or for the appointment of a receiver,
trustee in bankruptcy or liquidator of its undertaking or assets; or

 

60



--------------------------------------------------------------------------------

  (c) enters into any composition or scheme or arrangement with its creditors;

 

  (xi) Owner Guarantee Failure. The Owner Guarantee ceases to be in full force
and effect before the expiry of its agreed term (as agreed in writing by
Charterer) (unless, within ten (10) Business Days thereafter, a replacement
Owner Guarantee, by an entity and a form satisfactory to Charterer, is executed
and delivered to Charterer in substitution for the original Owner Guarantee);

 

  (xii) Excessive Shutdown. Unless otherwise mutually agreed in writing by the
Parties, Shutdown occurs and continues for a period of ninety (90) consecutive
Days at any time during this Term plus any unused hours of Annual Maintenance
Allowance, as set forth in Clause 9.2(xii), for the year or years in which such
ninety (90) consecutive Days of Shutdown occurred, in which event Charterer
shall not be required to pay any Early Termination Payment, unless otherwise
agreed in writing by the Parties; or

 

then:

 

Charterer, in addition to any other rights it might have under this Charter,
shall have the right to immediately terminate this Charter on demand by giving
Owner fourteen (14) Days written notice, at which time the Charter shall
terminate without further obligation on either Party, except for those
provisions (other than payment provisions, unless otherwise expressly provided
in this Charter) which expressly survive termination pursuant to the provisions
of this Charter.

 

17.4 Owner’s Termination Rights. In the event:

 

  (i) Charterer’s Payment Failure. Charterer shall, for any reason, fail to make
any Hire Rate payment due under this Charter (other than disputed amounts) and
such default continues after receipt by Charterer of Owner’s ultimate written
demand for payment given pursuant to the provisions of Clause 10.3;

 

  (ii) Charterer’s Breach. Charterer is in breach of any other of its material
obligations under this Charter; and such failure or breach continues for a
period of thirty (30) Days after written notice has been received by Charterer
and such breach or failure has not been remedied by Charterer within such thirty
(30) Day period;

 

  (iii) Charterer’s Insolvency. Charterer generally suspends payment of its
debts or is unable to pay its debts as they become due, a petition is filed or
an order is made or entered (and is not stayed within thirty (30) Days of
service thereof) or a resolution is passed or an involuntary petition is filed
for the winding up, receivership, bankruptcy or reorganization of Charterer, or
Charterer makes an assignment for benefit of all or substantially all of its
creditors, or a receiver or administrator is appointed to all or substantially
all of its assets; or

 

61



--------------------------------------------------------------------------------

  (iv) Charterer Guarantor and Guarantee. (a) Charterer Guarantor suffers or
initiates any of the events outlined in Clause 17.3(x) above with respect to
Charterer Guarantor or its operations, or (b) the Charterer Guarantee ceases to
be in full force and effect and is not replaced with a Charterer Guarantee
satisfactory to Owner within the time period set forth in Clause 17.3(xi);

 

then, Owner may at its option terminate this Charter (a) in the case of Clause
17.4(i), upon seven (7) Days, (b) in the case of Clauses 17.4(ii) and (iii),
upon sixty (60) Days and (c) in the case of Clause 17.4(iv), upon fourteen (14)
Days prior written notice to Charterer. If this Charter is terminated as set
forth above, Charterer shall remain liable for all amounts owing or earned and
unpaid to the date of termination pursuant to the provisions of Article 9
(whether or not invoiced) and shall be required to pay the Early Termination
Payment and Owner’s Demobilization Costs.

 

17.5 Parties’ Other Termination or Cancellation Rights. The Parties acknowledge
that other cancellation and termination rights are set forth elsewhere in this
Charter, including, but not limited to, the following additional Articles or
Clauses of this Charter (provided, however, that this list is not intended to be
exclusive):

 

  (i) Clause 3.5(iv) (Late Ready for Risers Date);

 

  (ii) Clause 3.5(v) (Cancellation in anticipation of late Ready for Risers
Date);

 

  (iii) Clause 15.4 (Closing of sale of FPSO);

 

  (iv) Clause 17.9 (FPSO Operating and Maintenance Agreement termination);

 

  (v) Clause 18.3(ii) (Excessive Drydocking);

 

  (vi) Article 20 (Requisition or seizure);

 

  (vii) Article 21 (Total or constructive total loss);

 

  (viii) Clause 26.4 (Force Majeure); and

 

  (ix) Clause 35.2(iii) (Risk Zone insurance failure).

 

17.6 Owner’s Material Breach - Procedures. In the event of Owner’s material
breach under Clause 17.3(i) above, Charterer shall notify Owner in writing to
cure such breach. Owner shall then use Best Efforts to cure the breach within
thirty (30) Days after it receives such written notice from Charterer. If it
fails to either (i) cure such breach or (ii) demonstrate to Charterer’s
reasonable satisfaction, by delivering a detailed written proposal to Charterer,
that it will be able to cure such breach within a reasonable period of time,
Charterer may terminate this Charter by giving Owner a further fifteen (15) Days
written notice, upon the expiration of which notice, the Charter shall
terminate.

 

17.7 Termination without Prejudice. Termination of this Charter by either Party
shall be without prejudice to the Parties’ rights under this Charter accrued up
to the applicable termination date. Where an express termination provision has
been provided for in this Charter, no other termination rights at law or
otherwise shall apply.

 

62



--------------------------------------------------------------------------------

17.8 Specific Performance. Owner acknowledges and agrees that damages for
Owner’s breach of contract would be difficult or impossible to ascertain in the
event of either:

 

  (i) Owner’s intentional and unauthorized or unjustified withdrawal from the
FPSO Work or its intentional and unjustified cessation of all of the FPSO Work
prior to the Delivery Date; or

 

  (ii) Owner’s intentional and unauthorized relocation and use of the FPSO or
intentional and unauthorized cessation of the Services at the FPSO Site for the
convenience of any of Owner Group or the benefit of any client other than
Charterer or its permitted assigns after the Delivery Date and prior to the end
of the Term.

 

In such events, the Parties agree that Charterer would have no clear and
adequate remedy at law for such breach and that as a remedy for such Owner’s
breach, Charterer has the right (exercisable in its sole discretion) to demand
and obtain specific performance of this Charter for the resumption of FPSO Work
or Services or return of the FPSO to the FPSO Site, as applicable, with respect
to Owner’s above-referenced breaches. The provisions of this Clause 17.8 shall
be without prejudice to and subject to the Lender’s rights under the provisions
of the QEL. For the avoidance of doubt, it is agreed that any cessation of FPSO
Work or Services which is due to Force Majeure or default by Charterer or any
member of Charterer Group will not entitle Charterer to any rights under this
Clause 17.8.

 

17.9 FPSO Operating and Maintenance Agreement. If the FPSO Operating and
Maintenance Agreement terminates for any reason, this Charter shall terminate
provided that, in such event, the Early Termination Payment and Demobilization
Costs shall be payable to the extent same are due under the provisions of Clause
17.2 of this Charter.

 

ARTICLE 18

MAINTENANCE, REPAIRS AND DRYDOCKING

 

18.1 Obligations. Charterer shall contract for Contractor to maintain the FPSO’s
continuous machinery survey cycle and the annual class inspections of the FPSO’s
hull and other parts of the FPSO required by the Classification Society. Subject
to the provisions of Clause 21.4, Charterer shall cause Contractor to maintain
and repair the FPSO throughout the Term, and require Contractor at all times to
maintain, repair and preserve the FPSO in good condition, working order and
repair, ordinary wear and tear excepted, so that the FPSO shall be tight,
staunch, strong and well and sufficiently tackled, appareled, furnished,
equipped so that the FPSO remains in good operating condition.

 

18.2 Other Repairs, Inspections, FPSO Classification Certificates, Etc. From and
after the Delivery Date and thereafter throughout the Term, Charterer shall
require Contractor to cause the FPSO to be maintained so as to comply with its
FPSO Classification and be generally maintained, inspected and repaired (subject
to the

 

63



--------------------------------------------------------------------------------

          

provisions of Clause 21.4), as necessary,  

                                                

 

18.3 Drydocking Due to Owner Breach, Etc.

 

                   

(i)

        Unauthorized Drydocking. If,        after the Delivery Date, a
drydocking of the FPSO           or repair work on the FPSO which requires
removal of the FPSO from the FPSO Site must take place (“Offsite          
Repair Work”), the following provisions shall apply, concerning Hire Rate and
drydocking and repair costs and expenses:

 

  (a) Owner/Contractor Breach; Classification Society or Government Requirement.
If any such drydocking or Offsite Repair Work is required due to (I) breach or
failure of any of the obligations, representations or warranties of either of
Owner under the Charter or Contractor under the FPSO Operating and Maintenance
Agreement, (II) requirement or recommendation of the Classification Society, or
(III) requirement or order of any Government body or authority (which, in the
case of both sub-clauses (II) and (III) of this Clause 18.3(i)(a), is not due to
any event contemplated in Clauses 18.3(i)(b) or 18.3(i)(c) below), then subject
to any remaining unused Annual Maintenance Allowance (during which Hire Rate is
payable), Hire Rate shall cease to be payable to Owner from the time of
commencement of the Shutdown Period, as such Shutdown Period commencement may be
extended by any such unused Annual Maintenance Allowance.

 

  (b) Charterer’s Primary Fault. If any such drydocking or Offsite Repair Work
is required for any reason primarily caused by a breach of this Charter by any
of Charterer Group, Charterer shall continue to pay the full Hire Rate during
any such drydocking or Offsite Repair Work.

 

  (c) Force Majeure Event. If any such drydocking or Offsite Repair Work is
required due to any Force Majeure event, without any such drydocking or Offsite
Repair Work being primarily caused by the existence of any pre-existing defects
in or outstanding repairs needed to the FPSO or its equipment (as determined by
an independent surveyor acceptable to both Owner and Charterer) in breach of
Charterer’s obligations and warranties under this Charter or Contractor’s duties
and obligations under the FPSO Operating and Maintenance Agreement, Charterer
shall pay the Force Majeure rates set forth in Clause 26.2 until the FPSO has
been returned to the FPSO Site and Full Flow Rates have resumed.

 

64



--------------------------------------------------------------------------------

  (d) Costs and Expenses.

 

  (1) In the case of any unscheduled drydocking or Offsite Repair Work all costs
and expenses related to such unscheduled drydocking or Offsite Repair Work
(collectively, “FPSO Drydocking Costs”) shall be paid and borne by the Parties
in the manner set forth in sub-clause (d)(2) below. The FPSO Drydocking Costs
include: the costs and expenses of (A) shutting down all systems on the FPSO and
disconnecting the FPSO from the Riser Facilities and unhooking the FPSO and its
turret from the Mooring System at the FPSO Site, (B) transporting the FPSO from
the FPSO Site and subsequently returning it to the FPSO Site from the drydocking
or repair location, (C) the drydocking, upgrades and repairs, capital
improvements or maintenance required and (D) all costs and expenses of returning
the FPSO to the FPSO Site and having it reclassified by the Classification
Society and of reconnecting the FPSO and its turret to the Mooring System and
Riser Facilities at the FPSO Site after such drydocking or Offsite Repair Work.

 

  (2) All FPSO Drydocking Costs in sub-clause (d)(1) shall be borne and paid as
follows: (A) by Owner, in the case of any event under either Clause 18.3(i)(a)
or Clause 18.3(i)(c) above; and (B) by Charterer in the case of an event under
Clause 18.3(i)(b) above.

 

  (ii) Excessive Drydocking - Charterer Cancellation Rights; Charterer’s Costs.

 

  (a) Drydocking Due to Owner Breach or Charterer’s Fault. After the FPSO has
been in drydock or Offsite Repair Work is being performed, due to the reasons
described in Clause 18.3(i)(a) or Clause 18.3(i)(b) above, for one hundred
eighty (180) Days or more, Charterer shall have the right, upon giving three (3)
Days prior written notice at any time after such one hundred-eightieth (180th)
Day to terminate this Charter. Upon any such termination, Owner shall, without
receiving any component of Hire Rate (except as otherwise provided in Clause
18.3(iv) below), perform or cause to be performed and shall bear and pay all
costs, risks and expenses of: (I) recovery of the Mooring System, (II) the
release or discharge of Contractor or Subcontractor Personnel, and (III) towing
and anchor handling vessel charges, import or export fees or duties and surveys
of the FPSO; provided, however, that in the case of a termination by Charterer
in any case where the drydocking or Offsite Repair Work was primarily due to
reasons set forth in Clause 18.3(i)(b), Charterer shall pay Owner an Early
Termination Payment plus any FPSO Drydocking Costs for work performed prior to
the effective date of Charterer’s termination (but not subsequent to such date).

 

65



--------------------------------------------------------------------------------

  (b) Drydocking Due to Force Majeure Event. If the unscheduled drydocking or
Offsite Repair Work was due to reasons set out in Clause 18.3(i)(c) above,
Owner’s and Charterer’s termination rights and time periods pertaining to such
termination rights set forth in Clauses 26.3 and 26.4 of this Charter shall
apply.

 

  (c) Charterer’s Costs and Expenses. Owner shall not be liable for any of
Charterer Group’s costs and expenses during any period after Shutdown under this
Clause 18.3 except to the extent that Owner or Contractor uses the services of
Charterer Group in undertaking Contractor’s responsibilities and obligations
described in this Clause 18.3.

 

  (iii) No Hire Rate until Completion of Post Drydocking FPSO Commissioning.

 

  (a) No Hire Rate until FPSO Back at the FPSO Site. If the FPSO leaves the
drydock or such off-FPSO Site facility where work on the FPSO was performed for
reasons set forth in Clause 18.3(i)(a) above, and Charterer has not terminated
this Charter, Owner shall not receive any Hire Rate again until the FPSO: (I)
has arrived on the FPSO Site in compliance with the Specifications, (II) is
fully and safely moored in accordance with Attachment A of the FPSO Operating
and Maintenance Agreement in a position in accordance with such Attachment A and
no further actions are required by Contractor to connect the FPSO to the Riser
Facilities, (III) is classified with the FPSO Classification as required
hereunder, and (IV) successfully re-performs the FPSO Commissioning (and all of
the above is certified by the Classification Society confirming that the FPSO
meets the requirements of (I), (II), (III) and (IV) above in this sub-clause
(iii)). Furthermore, in the case of reasons under Clause 18.3(i)(a), the period
of time commencing at the time Contractor recommences Crude Oil processing
operations until the time when Full Flow Rates are resumed shall be considered
Downtime for Hire Rate purposes.

 

  (b) Hire Rate in Other Cases. If drydocking or Offsite Repair Work is
necessary due to reasons in Clause 18.3(i)(b) above, Hire Rate shall continue to
be paid. If such drydocking or Offsite Repair Work was necessary for reasons in
Clause 18.3(i)(c) above, Charterer shall continue to pay the Force Majeure rate
set out in Clause 26.2 until all events in (I), (II), (III) and (IV) above of
sub-clause 18.3(iii)(a) have been completed and Full Flow Rates have been
resumed.

 

  (iv) Charterer’s Termination Payments for Termination under Clause18.3(ii). In
the event Charterer terminates this Charter pursuant to its termination rights
in Clauses 18.3(ii)(a) and 18.3(ii)(b) above, the following termination payment
provisions shall apply:

 

66



--------------------------------------------------------------------------------

  (a) In the case of termination where drydocking or Offsite Repair Work was due
to events in Clause 18.3(i)(a) above, Charterer shall not be required to pay any
Early Termination Payment or Demobilization Costs.

 

  (b) In the case of termination where drydocking or Offsite Repair Work was due
to events in Clause 18.3(i)(b) above, Charterer shall pay the Early Termination
Payment and Demobilization Costs.

 

  (c) In the case of termination where drydocking or Offsite Repair Work was due
to events in Clause 18.3(i)(c) above, Charterer shall pay the Early Termination
Payment (but not the Demobilization Costs) required by Clause 26.3.

 

18.4 [Intentionally Left Blank.]

 

18.5 FPSO Operating and Maintenance Agreement Owner acknowledges that Charterer
shall cause the Contractor under the FPSO Operating and Maintenance Agreement to
carry out and perform all of the maintenance and repair obligations contained in
Clauses 18.1 and 18.2 and elsewhere in this Charter. Owner agrees that defaults,
breaches or failures of Contractor under the provisions of the FPSO Operating
and Maintenance Agreement shall not reduce, eliminate or affect in any way
Owner’s obligations or warranties under this Charter. Any such default, breach
or failure of or by Contractor under the provisions of the FPSO Operating and
Maintenance Agreement shall be considered to be a default, breach or failure of
Owner under this Charter.

 

ARTICLE 19

REPLACEMENT EQUIPMENT OR MACHINERY

 

19.1 Equipment Replacement. If any equipment or machinery or component part
thereof of either the FPSO or the Additional Equipment is damaged, defective or
breaks at any time prior to the Delivery Date and such equipment, machinery or
component part must be replaced, the capital costs of any replacement thereof
shall be borne by (i) the Owner, if same is a part of the FPSO (excluding
Additional Equipment), and (ii) by the Charterer, if same is a part of the
Additional Equipment.

 

19.2 FPSO Assistance. In the event that at any time during the Term,

 

  (i) as an agreed alternative to FPSO drydocking or Offsite Repair Work for
which Owner would otherwise be responsible under Clause 18.3(i)(a), the FPSO
must be assisted at the FPSO Site by another vessel of any kind in order for the
FPSO to remain at the FPSO Site conducting Commercial Operations; or

 

  (ii) the FPSO is assisted at the FPSO Site by another FPSO, at Owner’s sole
option, in order for the FPSO the FPSO to remain at the FPSO Site conducting
Commercial Operations;

 

Charterer shall not be required to pay any costs or expenses of the assisting
vessel by way of either an increased Hire Rate or by any other means. Nor shall
Charterer be required to pay any costs or expenses of transporting such
assisting vessel to the

 

67



--------------------------------------------------------------------------------

FPSO Site, mooring it or securing it to the FPSO or the Mooring System or for
any other costs of operation while such assisting vessel is on and operating at
the FPSO Site, except for the normal Hire Rate agreed to in this Charter. This
Clause does not create any obligation on the part of Owner to provide a
replacement FPSO.

 

ARTICLE 20

REQUISITION OR SEIZURE

 

20.1 Government Action. In the event that the FPSO or title to the FPSO should
be requisitioned for use or seized by the Government or any governmental
authority on any basis (or the FPSO should be seized by any Person or
governmental authority under circumstances which are equivalent to requisition
of use or title), Charterer shall continue to pay full Hire Rate for a period
not exceeding sixty (60) Days after such requisition or seizure. If such
requisition or seizure continues for a period longer than sixty (60) Days, all
Hire Rate and other payments due under this Charter shall cease as of the
sixty-first (61st) Day (except for any Hire Rate or other compensation due Owner
under this Charter which has accrued but remains unpaid) and this Charter shall
terminate without any notice from Charterer to Owner and without payment of any
Early Termination payment or Demobilization Costs by Charterer. Should Owner
either receive any compensation from the Government or other governmental
authority or any insurance proceeds with respect to such requisition or seizure,
Owner shall promptly reimburse Charterer for all Hire Rates and other
compensation, if any, paid by Charterer to Owner after the date of such
requisition or seizure. Any such reimbursement due by Owner to Charterer shall
constitute a debt of Owner to Charterer until same is paid in full.

 

20.2 Indemnification.

 

                                                                              
    

 

      

(ii)

                                                                      .

 

68



--------------------------------------------------------------------------------

ARTICLE 21

ACTUAL OR CONSTRUCTIVE TOTAL LOSS

 

21.1 Total Loss Termination. In the event of actual or constructive total loss
of the FPSO occurring for any reason whatsoever at any time during the Term,
this Charter shall be deemed terminated as of, but Charterer shall continue to
pay full Hire Rate due under this Charter for a period of sixty (60) Days after,
the date of said loss (or if the time of such loss is uncertain, then such loss
shall be deemed to have occurred on the date the FPSO was last heard from). On
the sixty-first (61st) Day after such loss, all Hire Rate and other compensation
due under this Charter shall cease without any notice from Charterer to Owner.
After such Loss, Owner shall file and use Best Efforts to pursue all insurance
claims it might have pursuant to any insurances it has on the FPSO to protect
against such total loss. Should Owner receive any insurance proceeds for the
loss of the FPSO, Owner shall promptly reimburse Charterer the amount of all
Hire Rate and other payments, if any, made by Charterer to Owner after the date
of such loss. Any amounts owing by Owner to Charterer under this Clause 21.1
shall constitute a debt of Owner to Charterer until same is paid in full. In the
case of any termination under this Clause 21.1, the Early Termination Payment
and Demobilization Costs shall not be payable. No other payments shall be due
from Charterer other than accrued but unpaid Hire Rate up to the sixtieth (60th)
Day after such loss.

 

21.2 Removal of Wreck and/or Debris. In the event that prior to the Delivery
Date, during the Term or following termination of this Charter the FPSO suffers
an actual total or partial loss or becomes a total or constructive total loss
(as defined in the terms and provisions of the insurance policies covering the
FPSO) or the FPSO is damaged, Owner shall be responsible for causing the removal
of its wreck or debris if, and to the extent that, it is required to do so by
applicable laws.

 

21.3 Mitigation of Exposure; Reimbursement. Owner will use its Best Efforts to
mitigate the exposure of Charterer in the event of an actual or constructive
total loss of the FPSO under this Article 21. Owner will reimburse to Charterer
all amounts it owes to Charterer under this Charter, if any, in the event of
such loss within fifteen (15) Days after Owner receives payment from
underwriters (under its insurance coverage described in Article 29) of the
insured value of the FPSO or any other amount in connection with the
constructive or total loss of the FPSO.

 

21.4 Repairs. Notwithstanding any other provision to the contrary contained in
this Charter (including but not limited to Charterer’s general obligations to
repair and maintain the FPSO), if any repairs to the FPSO are required as a
result of casualty loss or other insurance covered loss, such repairs shall be
handled in the manner set forth in this Clause 21.4. In the event of damage
resulting in less than a total or constructive total loss of the FPSO, Owner
shall immediately consult with Charterer and if the FPSO is repairable in the
reasonable opinion of Charterer and its surveyors, Owner shall proceed with the
repair of the FPSO. Owner shall use its Best Efforts to ensure that repair work
is carried out in an expeditious manner.

 

69



--------------------------------------------------------------------------------

ARTICLE 22

AUDIT

 

Owner shall maintain books and records relating to this Charter, the FPSO Work
and the Services in accordance with generally accepted accounting principles of
the appropriate jurisdiction applied on a consistent basis with all prior
periods and shall retain such books and records for a period of not less than
two (2) years after termination of this Charter. Charterer and its Personnel
shall have access at all reasonable times to the books and records maintained by
Owner relating to any reimbursable costs (including, but not limited to,
Insurance Reimbursables, and Owner’s upfront start-up costs under Clause
9.3(i)(b), upfront budgeted estimated costs under Clause 9.3(i)(c)), Early
Termination Payment calculations for any termination prior to the Delivery Date,
Demobilization Costs, and taxes, duties and other similar charges provided for
in this Charter and the FPSO’s operations and shall have the right to audit such
books and records at any reasonable time or times during the Term and during
such additional two (2) year period for the purpose of determining the
correctness of the charges made to Charterer and of compliance with this
Charter. For the purposes of such audit, Charterer shall have the right to
examine, in Owner’s offices, during business hours and for a reasonable length
of time, books, records, accounts, correspondence, instructions, specifications,
plans, drawings, receipts and memoranda insofar as they are pertinent to those
audit rights or for verifying invoices and shall be entitled to copies (free of
charge) of all such data, documentation and supporting information. Owner shall
reconcile its books and records in accordance with the results of any such
audit, and Charterer or Owner, as the case may be, shall promptly pay any
adjustments necessary to give effect to such reconciliation. This Article 22
shall survive termination of this Charter for any cause.

 

ARTICLE 23

VARIATIONS

 

23.1 Generally

 

  (i) Variations in the Services or variations to the Specifications shall only
be made in accordance with the provisions of this Article 23.

 

  (ii) Without limiting the foregoing and for illustrative purposes only, the
following would be regarded as a variation in the Services or the
Specifications, without prejudice to the provisions in this Article regarding
variation proposals and Variation Orders:

 

  (a) the FPSO receives Crude Oil having characteristics different from those
set forth in the Specifications which thereby affects the operability of the
FPSO or necessitates re-engineering or equipment modifications; provided, that
such change in Crude Oil is not caused or contributed to by Owner Group;

 

  (b) instructions are issued by Charterer which would result in a change to the
Specifications;

 

  (c) any change in applicable law, including any treaty, decree, regulation, or
Classification Society requirement occurring after the Contract Date which has
an adverse impact on either Party in connection with its performance of this
Charter; or

 

70



--------------------------------------------------------------------------------

  (d) information or data for which Charterer is responsible under the Charter
is found to be inaccurate, inadequate, incomplete or materially differs from the
actual conditions at the FPSO Site, thereby giving rise to delay or cost
consequences.

 

  (iii) Without limiting the foregoing and for illustrative purposes only the
following would not be regarded as a variation in the Services or the
Specifications:

 

  (a) activities or resources to the extent necessitated, in whole or in part,
by the act, error, negligence or omission of Owner Group; or

 

  (b) activities or resources to the extent necessitated, in whole or in part,
by Owner Group’s failure to comply with any provision of this Charter.

 

23.2 Charterer’s Request for Variation. Charterer may, at its sole discretion,
at any time, and from time to time, request in writing a variation to the
Services, the FPSO Work or to the Specifications and Owner shall (subject to
this Article 23) implement said variation and said variation shall not in any
way be construed as invalidating this Charter or any ancillary document, but
shall form part of the Services. However, Owner shall not be obligated to
proceed with any variation which would entail changes to the FPSO or the
Services or the Specifications that are in Owner’s reasonable opinion, outside
the general intent of this Charter, or would, in Owner’s reasonable opinion,
render the FPSO unsafe as determined by the Classification Society.

 

23.3 Variation Proposal Procedures. If Owner receives any document, request or
instruction from Charterer or an event (other than as specified in Clause
23.1(iii)) occurs, any of which Owner considers would constitute a variation to
the Services, the FPSO Work or the Specifications, it shall as soon as is
reasonably practical advise Charterer in writing as to the circumstances or
happening of said occurrence. In that case, or if Charterer requests a
variation, with reasons therefor, under Clause 23.2, Owner shall issue a written
variation proposal to Charterer providing:

 

  (i) a detailed technical narrative description of that which Owner considers
constitutes the variation with a full and precise list of impacts and
interfaces;

 

  (ii) a detailed calculation as to increase or decrease in compensation or Hire
Rate payable to Owner required for performing the proposed variation; and

 

  (iii) a detailed calculation utilizing the procedure set out in this Article
23 as to any anticipated impact upon the Schedule due to the proposed variation
(together, when relevant, with any previously uncalculated cumulative impact of
earlier variations).

 

23.4 Owner’s Variation Proposal; Variation Order. On receipt of a written
variation proposal from Owner, Charterer may accept or reject it in its
reasonable discretion. If Charterer reasonably determines that a Variation
Proposal constitutes a variation in the Services and accepts the variation
proposal, Owner shall issue a

 

71



--------------------------------------------------------------------------------

Variation Order for signature by both Parties incorporating the terms of the
variation proposal. A Variation Order when so signed shall be binding on both
Parties, Owner shall execute the change as provided by such Variation Order, and
the subject matter of and Charterer’s performance under the Variation Order
shall be governed by the provisions of this Charter.

 

23.5 Increase in Compensation. Any Variation Order under this Charter that
causes an increase in the compensation payable to Owner shall include such
increase payable in accordance with any of the following, as Owner and Charterer
may in writing agree:

 

 

                                                                               
                                                                                
                                      

 

23.6 Variation Order Costs. The basis for the costs referred to in Clause 23.5
includes all costs directly arising from performance of the applicable Variation
Order; that is, Subcontractor costs, materials’ costs, financing costs and
Owner’s reasonable overhead costs. If the Variation Order is performed by Owner
Personnel, then the cost referred to in Clause 23.5 above shall be limited to
the actual additional wage costs incurred by Owner and actual additional travel
accommodation and subsistence charges directly arising from such Variation
Order. Owner shall, in accordance with Clause 23.3(ii), have presented Charterer
with a detailed calculation that will be the budgetary cost basis of the
applicable Variation Order.

 

23.7 Implementation of Variation Order. Owner shall not commence implementation
of a variation with respect to the Specifications (other than in the instance of
an emergency as determined in Owner’s reasonable discretion to be notified
immediately to Charterer in writing) until it has received a Variation Order
signed by Charterer Representative in respect of such variation to the
Specifications.

 

23.8 Written Authorization. Owner shall not invoice and Charterer will not be
obliged to pay any compensation in respect of any variation which has not been
authorized by Charterer by means of a written Variation Order signed by
Charterer.

 

23.9 Alteration and Installation of Additional Equipment. Charterer shall, prior
to the Delivery Date, have the right to issue proposals for alterations to or
installation of additional equipment on the FPSO, with the consent of Owner
which consent shall

 

72



--------------------------------------------------------------------------------

not be unreasonably withheld. Owner may be invited by Charterer to tender for
such alteration or installation work and if Owner were awarded such work, Owner
and Charterer will enter into a separate written agreement to cover such
alteration or installation. If such work is awarded to a Third Party, such work
shall be performed in strict compliance with Owner’s safety standards and shall
be integrated into the systems onboard the FPSO in a manner reasonably requested
by Owner. If an alteration or installation of equipment on the FPSO increases
the costs or time of Owner’s performance of the Services, Owner shall have the
right to issue a Variation proposal under this Article 23 and the Parties shall
endeavor to mutually agree upon a Variation Order or amendment of this Charter
to cover such increased costs.

 

23.10 Charterer’s Right of Audit. Charterer is entitled to audit all payments
for Variation Orders under which compensation is payable in accordance with
Clause 23.5(iii). Charterer is entitled to perform such audit during and after
the Term. Charterer’s right to audit will terminate two (2) years after the end
of the Term.

 

23.11 Variation Order Procedures and Formats Charterer and Owner agree, promptly
after the Contract Date, to create and institute Variation Order procedures and
formats, which will be agreed to by the Parties.

 

ARTICLE 24

ASSIGNMENT AND SUBCONTRACTING

 

24.1 Assignment by Charterer. Charterer may not assign its rights and
obligations under this Charter to any other Person except:

 

  (i) to an Affiliate of Charterer (in respect of which, at the time of the
assignment, there is no intention or expectation that it will cease to be an
Affiliate) or to a Co-Venturer;

 

  (ii) to any party other than an Affiliate of Charterer or Co-Venturer with the
prior written consent of Owner, which shall not be unreasonably withheld or
unduly delayed, or

 

  (iii) in accordance with the assignment of purchase right and Option
provisions in Article 15 above.

 

Any assignment referred to in this Clause 24.1 shall be subject to the further
condition that the assignee shall perform all the obligations of Charterer under
this Charter from the effective date of the assignment and that such assignee
shall execute the QEL agreeing to perform Charterer’s obligations thereunder.
Further, Charterer shall provide and keep in effect the Charterer Guarantee or
shall cause equivalent security to be furnished with respect to the assignee’s
obligations hereunder.

 

Notwithstanding any provision to the contrary contained in this Charter, no
prior consent shall be required in the event of a corporate merger or
consolidation or sale of stock or other conveyance where the principal effect of
such transaction is the change of control or corporate merger or consolidation
of the ultimate owner of either Party with or into another entity, provided
that: (a) the resulting entity is of the same or better credit rating than the
Charterer, as determined by Standard & Poor’s Rating Services or by Moody’s
Investors Services immediately after such merger or

 

73



--------------------------------------------------------------------------------

consolidation, and such entity agrees to obtain and provide a guaranty in a
substantially similar format to that provided by Charterer; and (b) the
resulting entity enters into an identical QEL with the Owner’s Lenders.

 

24.2 Charterer’s Obligations Upon Assignment. Except with respect to an
assignment to an Affiliate, with effect from the effective date of an assignment
pursuant to Clause 24.1, Charterer shall be relieved from directly performing
its obligations under this Charter but no such assignment shall relieve
Charterer from any liability of Charterer prior to the effective date of such
assignment or any liability of Charterer Guarantor under the Charterer
Guarantee.

 

24.3 Assignment by Owner. Except as otherwise provided below, Owner shall have
no right to assign this Charter, provided, Owner may assign the right to receive
compensation and other payments, if any, due to Owner by Charterer under this
Charter, and Owner shall, as hereinafter provided, have the right to assign this
Charter to an Affiliate.

 

24.4 Transfer of the FPSO; Assignment to Affiliate of Owner. Except as provided
for in Clause 24.3, Owner shall have no right to transfer the FPSO, or assign
its rights or obligations under this Charter or the Building Contract; except
that Owner may transfer the FPSO and assign all of its rights and obligations
hereunder (including those associated with the Services) or the Building
Contract to an Affiliate if the provisions of Clause 4.7 and Clause 8.2(i)(j)
continue to be satisfied pursuant to their terms and the provisions of Clauses
24.3 and 24.5 are satisfied Any such transfer and assignment shall not relieve
Owner or Owner Guarantor of its obligations hereunder or under the Owner
Guarantee, respectively, except as may be otherwise provided in the Novation
Agreement.

 

24.5 Novation Agreement. In the event Owner elects to assign all of its rights,
title and obligations under this Charter, the FPSO or the Building Contract to
an acceptable Affiliate or other permitted transferee, Charterer, Owner and such
Owner Affiliate or other permitted transferee shall enter into a Novation
Agreement (the form of which is appended hereto as Attachment L), which Novation
Agreement shall, with respect to the FPSO, this Charter and the rights and
obligations to be assigned, set forth the Parties rights and obligations
hereunder with respect to such assignment but Owner shall, if a substitute or
equivalent guarantee acceptable in writing by Charterer is not provided on
behalf of Owner under the Novation Agreement, guarantee performance by any
permitted assignee of all of Owner’s obligations under this Charter, which
obligations shall continue to be supported by the Owner Guarantee, which shall
remain in full force and effect.

 

24.6 Owner’s Subcontract Rights. Owner shall have the right to subcontract its
obligations in respect of parts of the Services and its obligations to reputable
Subcontractors, and Owner shall, as of the Contract Date, and thereafter during
the performance of the Services, provide to Charterer a current list of all
Subcontractors. Any such subcontract shall not:

 

(i) relieve Owner or Owner Guarantor of any of the obligations or liabilities
under this Charter;

 

74



--------------------------------------------------------------------------------

  (ii) remove Owner’s responsibility for the acts or omissions of any assignee
or Subcontractor or other members of Owner Group; nor

 

  (iii) require Charterer to pay any compensation whatsoever other than that
payable in accordance with this Charter.

 

24.7 Charterer’s Right to Review Subcontracts. At Charterer’s request, Owner
shall submit for Charterer’s review copies of

individual subcontracts that Owner proposes to enter into for the performance of the Services provided that,

                   

all price information shall be redacted from any such subcontract.

 

24.8 Breach of Charter by Subcontractor or Contractor. No subcontract or breach
or default of or by any Subcontractor or other member of Owner Group shall
relieve Owner from any obligation under this Charter, and Owner shall be
responsible for any act, neglect, or omission of any Subcontractor or other
member of Owner Group as though such act, neglect, or omission were that of
Owner under the provisions of this Charter.

 

24.9 Charterer’s Sub-Charter Rights. Charterer may, without limitation, except
as otherwise provided in Clause 24.1, sub-charter the FPSO but Charterer shall
remain responsible for the continued performance of the obligations of Charterer
hereunder.

 

ARTICLE 25

REDELIVERY OF FPSO

 

25.1 Redelivery. The FPSO shall, as soon as practical (and in any event within
ninety (90) Days) following the expiration or termination of this Charter
(unless terminated by reason of the occurrence of total loss or a constructive
total loss, requisition or as otherwise provided in Article 20 or Article 21),
or unless otherwise instructed by Charterer, be demobilized by Owner. Subject to
Clause 25.2 hereof, on termination of this Charter for any reason whatsoever,
unless the Option shall have been exercised as contemplated in Article 15
hereof, Owner hereby agrees to accept redelivery of the FPSO on an “AS-IS,
WHERE-IS, WITH ALL FAULTS” BASIS, WITHOUT ANY WARRANTIES, WHETHER EXPRESS OR
IMPLIED, IN REGARD TO ITS CONDITION OR OPERABILITY.

 

25.2 Demobilization Costs. On termination of this Charter, unless it is a
cancellation under Clause 3.5, or a termination by Charterer pursuant to Clause
17.3 or Clause 18.3(ii)(a) (for reasons in either Clause 18.3(i)(a) or Clause
18.3(i)(c)), Article 20 or Article 21, Charterer shall (subject to the
provisions of Clause 17.2 (concerning Clause 17.1(i) terminations)) reimburse
Owner for the costs of safely disconnecting the FPSO from the Riser Facilities
and pay to Owner the Demobilization Costs as set forth in Appendix B, Part A.

 

25.3 Crude Oil and Processed Oil. Any residual Crude Oil or Processed Oil not
offloaded by Charterer at the end of the Term or Extended Term shall be retained
on board by Owner and Owner shall, at Charterer’s cost, remove the Crude Oil and
Processed Oil and store same safely for Charterer at an accessible storage
location nearby the FPSO location.

 

75



--------------------------------------------------------------------------------

25.4 Charterer Supplied Items. In the event of termination as contemplated in
Clauses 17.1, 17.3, 17.4, 18.3, 26.3 and 35.2,

Charterer may, in its sole discretion, either: (i) transfer to Owner, for 

        all of the right, title and interest which

Charterer may enjoy in and to the Charterer Supplied Items (WHICH OWNER SHALL
ACCEPT ON AN “AS-IS, WHERE-IS” BASIS, WITHOUT ANY WARRANTIES, WHETHER EXPRESS OR
IMPLIED, IN REGARD TO THEIR CONDITION OR OPERABILITY); or (ii) require Owner
(and Owner hereby agrees, upon written request from Charterer) to transport the
FPSO from the FPSO Site to an onshore base designated by Charterer and
disconnect and remove such Charterer Supplied Items from the FPSO. The costs
under option (ii) above shall be reimbursed by Charterer to Owner and shall
include but shall not be limited to (a) all lifting expenses and reasonable
costs, without mark-up, of delivering such Charterer Supplied Items to
Charterer, (b) all transportation costs necessary in order to deliver such
Charterer Supplied Items to a nearby onshore base in Malaysia or Singapore
designated by Charterer, and (c) loss of hire by Owner which shall be
compensated by Charterer paying the Hire Rate from the time the FPSO departs the
FPSO Site and for each Day thereafter until the Charterer Supplied Items have
been delivered to Charterer, provided, that Owner shall use its Best Efforts to
timely complete such works to minimize the liability of Charterer.
Notwithstanding the foregoing, the Charterer shall owe no compensation to Owner
under sub-clause (c) above in the event this Charter is terminated pursuant to
Clauses 17.3, 18.3(i)(a) or 18.3(ii)(a) for reasons described in Clause
18.3(i)(a).

 

ARTICLE 26

FORCE MAJEURE

 

26.1 Force Majeure. Subject to the provisions of Clause 26.2, neither Party
shall be liable for any failure to perform any of its obligations under this
Charter (except for, in the case of Charterer, Charterer’s obligation to pay the
Hire Rate, reduced Hire Rate set forth in Clause 26.2 below and any other
payments due Owner by Charterer under this Charter, and, in the case of Owner,
any payments or reduced Hire Rate amounts owed or to be credited by Owner to
Charterer) or for any delay in performing any such obligations to the extent
that such failure arises due to an event of Force Majeure. To the extent that a
Party is delayed in performing or unable to perform its obligations under this
Charter due to an event of Force Majeure, such inability shall not be deemed a
breach of this Charter; provided, however, such Force Majeure shall not relieve
that Party of liability in the event of its failure to use due diligence to
remedy the situation and remove the Force Majeure in an adequate manner and with
all reasonable dispatch, nor shall such event of Force Majeure relieve a Party
of liability unless it gives written notice of the full particulars of the same
to the other Party as soon as reasonably possible after the occurrence relied
on, and like notice shall be given upon termination of such Force Majeure
conditions. Both Parties shall use their Best Efforts to reduce unnecessary
costs associated with any event of Force Majeure.

 

26.2 Hire Rate During Force Majeure. Notwithstanding any other provisions to the
contrary contained in this Charter, during any event of Force Majeure occurring
after the Ready for Commissioning Date and during the Term, the Hire Rate shall
continue to accrue and, following the Delivery Date, shall be paid to Owner at
the rates and for the periods set forth below:

                                                                               
                                                                               
                                                                               
                                                                               
                                                                              
                                                            

 

76



--------------------------------------------------------------------------------

If any Force Majeure occurs during the period when any reduced Hire Rate is in
effect under the terms of this Charter (other than this Clause 26.2), the
percentages payable in the above table shall be deemed to be expressed as a
percentage of such reduced Hire Rate. Owner shall reimburse to Charterer such
amounts (whether at full Hire Rate or any reduced Hire Rate) paid by Charterer
to Owner under this Clause 26.2 within thirty (30) Days after Owner receives
payment from underwriters with respect to such amounts, if underwriters make
such payment. Owner agrees that for any Force Majeure period it will file and
use Best Efforts to obtain insurance recoveries from its underwriters or
protection and indemnity club for all insured losses due to such Force Majeure
event.

 

26.3 Charterer’s Force Majeure Termination Right. If any condition of Force
Majeure continues for a period of ninety (90) consecutive Days, Charterer shall
have the right to terminate this Charter at any time after such ninetieth (90th)
Day on thirty (30) Days prior written notice to Owner. A termination of this
Charter under the provisions of this Clause 26.3 shall be subject to payment by
Charterer of the U.S. dollar amount obtained by multiplying the applicable Early
Termination Payment by a factor of 0.95. In addition, Charterer shall pay to
Owner all reasonable FPSO Demobilization Costs.

 

26.4 Owner’s Force Majeure Termination Right. If any condition of Force Majeure
continues for a period of two hundred-forty (240) consecutive Days and Charterer
has not terminated the Charter hereunder, Owner may request in writing that the

percentage of Hire Rate payable to Owner be increased from its then current 

    

    
Hire Rate with effect from the two hundred and forty-first (241st) Day of such

Force Majeure event onwards. Charterer shall reply in writing within seven (7)
Days after receipt of such notice from Owner either accepting or rejecting such
increased Hire Rate request. In the event Charterer rejects such request or
fails to respond to such request within seven (7) Days after receipt of the
request, Owner may terminate this Charter upon giving ten (10) Days’ prior
written notice of termination to Charterer, and Charterer shall be required to
pay Owner the Early Termination Payment

and Owner’s Demobilization Costs. In the event Charterer accepts Owner’s request, Charterer shall pay Owner 
    

    
the Hire Rate from the two hundred and forty first (241st) Day of such Force Majeure onwards until the Force Majeure

event ceases; provided, however, that Owner may at any time after three hundred
(300) consecutive Days of such Force Majeure elect to terminate this Charter by
notice in writing to Charterer and shall be entitled to be paid the Early
Termination Payment and Owner’s Demobilization Costs.

 

77



--------------------------------------------------------------------------------

ARTICLE 27

PATENT INDEMNIFICATION

 

27.1 Owner’s Indemnification Obligation. Owner shall save, indemnify, defend,
protect and hold harmless Charterer Group from any Claims suffered or incurred
by Charterer Group based on a claim that the FPSO, or any design or technology
with respect thereto, or any item of equipment or part thereof furnished
hereunder by Owner Group (including all Owner Property) or their use by
Charterer infringes any intellectual property rights or patents of any Third
Party. Charterer shall notify Owner promptly in writing for the defense of same.
Owner shall pay all damages and costs awarded therein against Charterer and in
addition shall reimburse Charterer for its legal costs and expenses incurred in
connection with such claim. In case the FPSO, or any design or technology with
respect thereto, or any item of equipment or any part thereof or their use by
Charterer is held in such suit to constitute infringement or if Charterer is
restrained by any court order from keeping or using the same, Owner shall, at
its own expense, either procure for Charterer the right to continue using the
FPSO or said design, technology or equipment in the same manner as before, or
replace the same with non-infringing components or equipment, or modify it so it
becomes non-infringing, in both cases without diminishing the efficiency or
effectiveness of the FPSO or other equipment.

 

27.2 Charterer’s Indemnification Obligation. Charterer shall save, indemnify,
defend, protect and hold harmless Owner Group from any Claims suffered or
incurred by Owner Group based on a claim that any item of Charterer Property or
any design or technology with respect thereto or part thereof furnished by
Charterer Group infringes any intellectual property rights or patents of any
Third Party. Owner shall notify Charterer promptly in writing for the defense of
same. Charterer shall pay all damages and costs awarded therein against Owner
and in addition shall reimburse Owner for its legal costs and expenses incurred
in connection with such claim.

 

27.3 Intellectual Property Ownership and License. All intellectual property made
discovered or developed solely by Owner prior to, in course of, or by reason of,
the performance of the FPSO Work or the other Services for Charterer required by
the terms of this Charter shall be the property and copyright of Owner and is to
be considered to be confidential information of Owner (to which Article 32 will
apply). Owner shall grant and does hereby grant to Charterer and the
Co-Venturers a worldwide, non-assignable, non-exclusive, royalty free,
irrevocable and perpetual license to use such intellectual property for any of
its operations under this Charter.

 

27.4 Improper Use. Notwithstanding the foregoing, neither Owner nor Charterer
shall have any liability to the other for any indemnification and hold harmless
provisions hereunder with respect to any infringement claim based on use of the
product or equipment in question either (i) with other equipment, products or
software not within the Specifications; or (ii) in any manner inconsistent with
the terms of this Charter.

 

78



--------------------------------------------------------------------------------

ARTICLE 28

INDEMNITIES AND LIABILITIES

 

                                                                              
                                                                              
                                                                              
                                                                              
                                                                              
                                                                              
                                                                              
                                                                              
                                                                               
                                                                                
                                                                              
                                                                              
                                                                              
                                                                              
                                                                              
                                                                              
                                                                              
                                                                               
                                                                                
                                                                              
                                                                              
                                                                              
                                                                              
                                                                              
                                                                              
                                                                              
                                                                               
                                                                                
                                                                              
         

 

79



--------------------------------------------------------------------------------

                                                                              
                                                                              
                                                                              
                                                                               
                                                                                
                                                                              
                                                                               
                                                                                
                                                                              
                                                                               
                                                                                
                                                                              
                                                                              
                                                                               
                                                                                
                                                                              
                                                                               
                                                                                
                                                                              
                                                                               
                                                                                
                                                                              
                                                                              
                                                                               
                                                                                
                                                                              
                                                                               
                                                                                
                                                                              
                                                                               
                                                

 

 

80



--------------------------------------------------------------------------------

                                                                                
                                                                              
                                                                              
                                                                              
                                                                              
                                                                              
                                                                                
                                                                              
                                                                              
                                                                              
                                                                              
                                                                              
                                                                              
                                                                                
                                                                              
                                                                              
                                                                              
                                                                              
                                                                              
                                                                              
                                                                                
                                  

 

81



--------------------------------------------------------------------------------

                                                                              
                                                                              
                                                                              
                                                                              
                                                                              
                                                                              
                                                                              
                                                                              
                                                                               
                                                                                
                                                                              
                                                                              
                                                                              
                                                                              
                                                                              
                                                                              
                                                                              
                                                                               
                                                                                
                                                                              
                                                                              
                                                                              
                                                                              
                                                                              
                                                                              
                                                                              
                                                                               
 

 

82



--------------------------------------------------------------------------------

                                                                              
                                                                              
                                                                              
                                                                              
                                                                              
                                                                              
                                                                              
                                                                              
                                                                               
                                                                                
                                                                              
                                                                              
                                                                              
                                                                              
                                                                              
                                                                              
                                                                              
                                                                               
                                                                                
                                                                              
                                                                              
                                                                              
                                                                              
                                                                              
                                                                              
                                                                              
                                                                               
                                                                                
                                                                              
                                                   

 

 

83



--------------------------------------------------------------------------------

                                                                               
                                                                              
                                                                               
                                                                                
                                                                              
                                                                               
                                                                              
                                                                                
                                                                               
                                                                              
                                                                               
                                                                                
                                                                              
                                                                               
                                                                               
                                                                               
                                                                               
                                                                              
                                                                                
                                                                               
                                                                              
                                                                               
                                                                                
                                                                              
                                                                               
                                                                              
                                                                                
                                                                               
                                                                              
                                                                               
                                                                                
      

 

84



--------------------------------------------------------------------------------

                                         

 

                           

 

ARTICLE 29

INSURANCES

 

29.1 General. Without limiting any of its obligations and responsibilities under
this Charter, including without limitation Article 28, with effect from the
Contract Date (unless otherwise specifically provided in this Article 29), Owner
shall obtain and maintain, or cause to be obtained and maintained, in full force
and effect, insurance with a financially sound and reputable insurance company
or companies and a protection and indemnity club acceptable to Charterer on
terms and conditions and with policy limits that are customary for owners and
operators of an FPSO in similar circumstances and as provided hereafter, and
shall comply with all requirements of the national, local and/or other
governmental authority(ies) and/or appropriate and/or regulatory authority(ies)
where the FPSO Work and the other Services are to be performed and the FPSO Site
is located. All such insurance shall be primary and noncontributory and shall be
exclusive of any existing valid and collectible insurance carried by Charterer
Group for those risks and liabilities expressly assumed by Owner under this
Charter. Reasonable deductibles are acceptable and shall be for the account of
the responsible Party in accordance with this Charter unless otherwise provided
in the FPSO Operating and Maintenance Agreement. Owner shall be entitled to
assign all or any of its rights under the insurances to be obtained and
maintained by Owner, by way of security, to Owner’s Lenders, provided that
pursuant to the provisions of the QEL, Lender honors (i) Charterer’s rights
under this Charter to receive a reimbursement of insurances in certain
situations as per Clause 29.6 and (ii) Owner’s obligations to repair the FPSO in
the event of any loss or damage to the FPSO or its equipment, provided in each
case Charterer continues to pay required Hire Rate under the terms of this
Charter.

 

85



--------------------------------------------------------------------------------

29.2 Policy Provisions with Respect to all Policies and Coverages.

 

  (i) 30-Day Notice Provisions. All of the policies required to be obtained by
Owner shall contain thirty (30) Day notice provisions for material change or
cancellation to be provided to Charterer by insurers (or, if insurers will not
provide direct notice, such notice will be provided to Charterer by Owner),
except in respect of war and terrorism coverage where customary notice of
cancellation provisions shall apply, and such policies shall have adequate
territorial and navigation limits for the location of the FPSO Work and the
other Services, including, without limitation, off-shore operations at the FPSO
Site.

 

  (ii) Certificates of Insurance. Within twenty (20) days of the Contract Date,
Owner shall furnish to Charterer certificates of insurance coverage for the
insurance the Owner is obligated to provide under this Article 29 (except for
those insurances Owner is not required to obtain until a later date pursuant to
the terms of this Article 29 which shall be provided by Owner at such times),
signed by an authorized representative of the broker or insurers evidencing the
coverages, limits, endorsements and extensions required under this Charter.
Commencement or performance of FPSO Work or Services without delivering such
certificate of insurance shall not constitute a waiver of Owner’s obligation to
provide the required insurance. Charterer shall have the right to withhold
payment of Owner’s invoices for any payments under this Charter until receipt of
such certificates. Renewal certificates shall be obtained by Owner as and when
necessary and forwarded to Charterer as soon as they are available, but in any
event within fourteen (14) Days prior to each renewal date. Owner shall furnish
the Charterer from time to time on request, and in any event at least annually,
with copies of all insurance policies, cover notes and other documents
evidencing the creation and renewal of the insurance required under this
Charter.

 

  (iii) Contractor’s or Subcontractor’s Insurance. Owner shall ensure that any
Subcontractor engaged by Owner or Contractor procures and maintains insurance
consistent with but not overlapping with the insurance provided in this Article
29 (having regard to the nature of the work performed by Builder, Contractor or
any such Subcontractor), together with such other insurance as may be required
by law. Any deficiencies in the coverage or limits of their Subcontractors’
insurance and any and all deductibles shall be the sole responsibility of Owner.

 

  (iv) Minimum Requirements. The limits specified in Clauses 29.3 and 29.4 are
minimum requirements and shall not be construed as being a limitation of either
liability or indemnity or as constituting acceptance by Charterer of
responsibility for financial or other liabilities or indemnities in excess of
such limits.

 

  (v) Charterer’s Rights on Owner’s Failure to Provide Insurance. If Owner fails
or refuses to obtain any insurance required under this Article 29 or to provide
Charterer with written evidence of insurance when required, Charterer shall have
the right but not the obligation, to procure this insurance at Owner’s expense
(to the extent of additional insurance costs thereby arising), and any amounts
paid by Charterer for this purpose shall immediately become due and payable by
Owner to Charterer.

 

86



--------------------------------------------------------------------------------

  (vi) Notice of Claims. Owner shall notify Charterer immediately upon receipt
of any notice of claims, incidents or demands or of any situation which may give
rise to such claims or demands being made under the insurance required under
this Article 29. Written notice shall be given as soon as possible and not later
than five (5) calendar Days after the Owner becomes aware of the occurrence of
any accident. For serious accidents (including but not limited to death or
serious injuries) notice shall be given immediately after the Owner becomes
aware of the occurrence of any such accident and shall be confirmed in writing
by Owner.

 

  (vii) Assistance by Each Party. Each Party shall give to the other all
reasonable assistance that may be required for the preparation and negotiation
of insurance claims.

 

  (viii) Prevention of Loss or Damage. Owner shall at all times take all
necessary precautions to prevent loss or damage to the work performed in
connection with the FPSO Work, the other Services and this Charter, the FPSO, or
any part thereof, the Additional Equipment and other Charterer Property and
Owner shall not do anything or permit any of its Subcontractors and Contractor
and Contractor Group to do anything whether on or off the FPSO Site which would
or might render void or voidable any policy of insurance required under this
Article 29.

 

  29.3 Insurances and Coverages

 

  (i) “Construction All-Risk” Policy. At all times after the Contract Date and
during refurbishment and conversion of the FPSO and installation, hook up,
testing, mobilizing, commissioning and until the Delivery Date, Owner shall
purchase and maintain, at its sole unreimbursable cost and expense “Construction
All-Risk” insurance for full replacement value against all risks of physical
loss or damage to the FPSO and Additional Equipment, including equipment,
materials and structures supplied to or provided by Owner or Charterer, whether
at the Builder’s on-shore yard or facility, in transit and/or at the FPSO Site,
and which are to be incorporated into the FPSO, except construction tools,
equipment and other property belonging to or rented by Owner or Contractor or
their Subcontractors. Such Construction All Risk Policy shall include trip and
tow and transportation insurance covering the FPSO (including Additional
Equipment) and other property referenced above.

 

  (ii) Other Required Coverages Prior to Ready for Hydrocarbons Date. Prior to
the Ready for Hydrocarbons Date, all relevant insurance required of Owner (and,
where applicable, its Subcontractors including Builder and its Subcontractors)
under this Charter shall be endorsed specifically to include the following:

 

 

           

 

87



--------------------------------------------------------------------------------

                                                                                
                                                                              
                                                                              
                                                                              
                                                                              
                                                                              
                                                                                
                                                                       

 

  (iii) Other Required Coverages After Ready Hydrocarbons Date. After the Ready
for Hydrocarbons Date, all relevant insurance required of Owner (and, where
applicable, its Subcontractors and Contractor and its Subcontractors) under this
Charter shall also be endorsed to include the coverages in Clause 29.3(ii) above
and shall also include, if necessary in the circumstances, towers liability
coverage when towing of the FPSO is required and coverage for anchor handling
operations to the extent same are being performed by Owner, Contractor or
Charterer and their Subcontractors.

 

  (iv) Additional Insured/Joint Entrant Provisions. All insurance required of
Owner and its Subcontractors under this Charter shall also contain endorsements
that insurers will have no rights of recovery or subrogation against Charterer
in respect of claims which are the responsibility of Owner under this Charter.
In addition, prior to the Ready for Hydrocarbons Date, Charterer shall be named
as an additional insured (except with respect to protection and indemnity club
coverage) and after the Ready for Hydrocarbons Date, with respect to Charterer
interest in such insurance, Charterer shall be named as an additional insured
and shall be entered as a joint entrant with respect to all protection and
indemnity club coverage. Such Owner’s agreement to name Charterer as additional
insured prior to the Ready for Hydrocarbons Date is made subject to the
following conditions: (a) Charterer shall have the benefit of being named as
additional insured (only with respect to claims, demands, suits and actions,
resulting from activities and operations connected with this Charter; and (b)
the naming of Charterer as an additional insured is not intended to and shall
not derogate from the division of risk and indemnity agreements described in
this Charter. Other than in respect of pollution after the Ready for
Hydrocarbons Date, Charterer shall not be entitled to assert a claim against
Owner’s P&I Club insurance and other insurances with respect to liabilities and
losses assumed by Charterer or as to which Charterer indemnifies Owner under
Article 28.

 

88



--------------------------------------------------------------------------------

  (v) Marine Hull and Machinery Coverage. Marine Hull and Machinery Insurance
and on all vessels and marine craft (whether navigable or not) and equipment,
including but not limited to hull and machinery owned, leased, chartered or
hired by Owner, for no less than the replacement value of such vessels and
marine craft insurance providing coverage against losses or damage by such
perils and risks on “new for old” conditions, including war, strikes and
confiscation cover. Marine Hull and Machinery Insurance coverage on the FPSO and
Additional Equipment—shall commence on and from the Contract Date. Such
insurance shall also provide coverage for any testing, commissioning and related
activities before the Delivery Date, to the extent not provided under clause
29.3 (i).

 

  (vi) P&I Coverage.

 

(a)

   From the Contract Date. Protection and Indemnity Insurance for the FPSO
(including Additional Equipment)      and all other Owner owned, non-owned or
hired waterborne craft/vessels including but not limited to crew (including
Charterer’s Personnel on board or associated with the FPSO Work, the Services
and FPSO operations who have been approved by insurers, unless Charterer is
named as a joint entrant), Third Party liability, pollution, wreck, collision,
towers liability, anchor handling liability and contractual liability arising
from or in connection with the FPSO Work and other Services under this Charter
performed up to the Ready for Hydrocarbons Date to the standard scope and limits
of P&I cover and in the case of the FPSO cover for an      FPSO entry up        
 

 

(b)    From the Ready for Hydrocarbons Date. On and after the Ready for
Hydrocarbons Date, with respect to such Protection and Indemnity Insurance and
other insurance coverage in Clause 29.3(vi)(a) above, Owner’s     
pollution insurance coverage in respect of such liability shall be          per
occurrence,      (such amount is referred to as “Pollution Limit”). Owner’s
right to limit pollution liability by statute, convention, law or regulation
shall be as set forth in Clause 28.3(i).

 

  (vii) General Liability and Umbrella Coverage.

 

(a)    From Contract Date to Ready for Hydrocarbons Date. General Liability/
Excess Liability on a per accident basis against claims for Third Party property
damage (including loss of use arising therefrom) and personal injury (including
bodily injury or death) relating to the FPSO, and as may be required and to the
levels required by statute or similar regulation in countries where any such
Services are to be performed, shall be obtained by      Owner,          with
respect to Third      Party bodily injury and/or property damage (except to the
extent this is satisfied by the Protection and Indemnity Insurance in which case
this limit does not apply).

 

89



--------------------------------------------------------------------------------

 

(b)

     From the Ready for Hydrocarbons Date. On and after the Ready for
Hydrocarbons Date, such General        Liability/ Excess Liability coverage in
Clause 29.3(vii)(a) above and in this Clause 29.3(vii)(b) shall cover     
  Charterer (to the extent of Owner and Contractor’s responsibility under this
Charter and the FPSO Operating        and Maintenance Agreement), Owner,
Contractor, and Owner and Contractor’s relevant Affiliates on an     
  occurrence and per accident basis for the same third party property damage and
personal injury or death as        required in said Clause 29.3(vii)(a)      

 

  (c) Additional General Liability Coverages. Such insurance in sub-clauses (a)
and (b) above of this Clause 29.3(vii) shall include coverage for: contractual
liability; broad form property damage; independent contractors; products
liability and completed operations liability; severability of interest; in rem;
and personal injury; shall be subject to watercraft exclusion, provided that
watercraft are not excluded under Owner’s P&I coverage.

 

29.4 Other Required Insurance Provisions, Limits and Coverages. All insurance
required of Owner under this Charter shall include the following with limits not
less than and coverage not inferior to those specified below, all acceptable to
Charterer:

 

  (i) Workers’ Compensation/Employer’s Liability. Workers’ Compensation and
Employer’s Liability Insurance (including but not limited to maritime liability
coverage) or similar statutory social insurance as required by applicable law at
the FPSO Site and all other sites where the Services will be performed or P & I
coverage (in respect of employer’s liabilities to crew) providing coverage for
all Owner’s employees and agents engaged in accomplishing the Services. Owner
shall ensure that its Subcontractors and Contractor and its Subcontractors
maintain insurance for such purpose in respect of their employees. Such
insurance shall be endorsed so that claims formulated by Owner Group’s Personnel
against Charterer are treated as claims against Owner and covered by such
insurance. Such insurance may, with respect to, the FPSO crew be substituted by
cover under Protection and Indemnity Insurance. All such insurance shall be
endorsed so that claims by Owner Group’s Personnel against Charterer are treated
as claims against Owner and covered by Owner’s insurance.

 

  (ii) Automobile Coverage. At all times during the Term, Automobile Liability
Insurance covering all owned, hired, leased, rented and non-owned automobiles
and automotive equipment, used by Owner Group (including Contractor Group) in
connection with the execution of the FPSO Work and other Services, as may be
required and to the levels required by statute or similar regulation in
countries where such Services are to be performed.

 

  (iii) Removal of Debris Coverage. From and after the Sailaway Date, there
shall be included under the Protection and Indemnity Insurance or the

 

90



--------------------------------------------------------------------------------

         
Marine Hull and Machinery Insurance or other insurance, a separate limit of     
  of voluntary removal

of debris coverage, which shall apply if Charterer reasonably determines that
the wreck or debris from the FPSO interferes with Charterer’s current or
expected operations or wreck or debris from the FPSO subjects Charterer to
potential liability or damage.

 

  (iv) Other Insurance. Any other insurance which may be required by applicable
law.

 

29.5 Insurances under the FPSO Operating and Maintenance Agreement; No
Duplication. From and after the Delivery Date, Owner shall purchase and maintain
all insurances on the FPSO and Additional Equipment required by this Charter.
All Protection and Indemnity Insurance coverage taken out in Owner’s name with
its P&I Club shall name Charterer, in its capacity as an FPSO charterer, and
Contractor as joint entrants in such P&I Club with respect to the FPSO and its
operations in accordance with the standard scope and limits of P&I cover for an
FPSO In addition, with respect to all other insurances, Contractor and Charterer
shall be named as additional insureds and in the case of Contractor, loss payee.
Charterer shall reimburse Owner for all insurance costs under this Article 29
arising after the Delivery Date; provided that Owner shall not be entitled to
such reimbursement to the extent Contractor has been reimbursed under the FPSO
Operating and Maintenance Agreement for such insurance coverage.

 

29.6 Insurance Proceeds. In the event of requisition or seizure (under Article
20) or an actual or constructive total loss (under Article 21) of the FPSO,
Owner shall be entitled to that portion of the insurance proceeds applicable to
the FPSO as more fully described in the Specifications. Subject always to
lender’s rights to receive assigned insurance proceeds in accordance with Clause
29.1, Owner shall pay to Charterer any insurance amounts due and owing to
Charterer (including but not limited to Additional Equipment) if any, under this
Charter within fifteen (15) Days after Owner receives payment from insurers
(under its insurance coverage described in this Article 29) as a result of the
risks referred to in this Article, if its insurers make such payment.

 

ARTICLE 30

NOTICES

 

All notices and certificates sent by either Party to the other shall be in
writing and shall be by personal or courier delivery or registered letter,
return receipt requested, or by facsimile.

 

If such notice is to Owner, it shall be sent to:

 

   

Malaysia International Shipping Corporation Berhad        

       

Level 28, Menara Dayabumi,

       

Jalan Sultan Hishamuddin

       

50050 Kuala Lumpur

                                   

 

91



--------------------------------------------------------------------------------

                                                          With copy to:        
                                       

 

If such notice is to Charterer, it shall be sent to:

 

    Murphy Sabah Oil Co., Ltd.                
Level 26, Tower 2, Petronas Twin Towers                 Kuala Lumpur City
Centre, 50088                 Kuala Lumpur, Malaysia                            
               

 

Any notices provided for herein shall be deemed to have been given or delivered,
unless otherwise expressly provided herein, at the time of receipt when
delivered in person or by courier at the specified address of the other Party,
as shown by personal messenger’s or courier’s delivery or tracking receipt. Time
of receipt in this context shall be construed to be the following normal
Business Day at the location of the recipient if received after normal working
hours in this location. Notices sent by registered letter shall be deemed
delivered on the (3rd) Business Day after the registered letter’s post mark.
Notices sent by facsimile shall be deemed received at the time of receipt in a
legible form if sent by facsimile addressed to the recipient at the facsimile
number at which it is to receive facsimiles. Time of receipt in this context
shall be construed to be the following normal Business Day at the location of
the recipient if received after the normal business hours in such location.
Either Party may change its address or facsimile number for receiving notices by
giving not less than fourteen (14) Days prior notice in writing to the other
Party of such change.

 

ARTICLE 31

APPLICABLE LAW AND ARBITRATION

 

31.1 Governing Law. This Charter and all Appendices shall be governed, construed
and interpreted exclusively by the laws of Malaysia applying the general
principles of international law, excluding any choice of law or conflicts of law
rules that would require the application of the laws (other than the general
principles of international law) of another jurisdiction.

 

31.2 Dispute Resolution.

 

  (i) Uncitral Rules; Administering Authority. Subject to Clause 31.3 and Clause
31.4, any dispute, controversy or Claim arising out of or in relation to or in
connection with this Charter and all Appendices, including without limitation
any dispute as to the construction, validity, interpretation, enforceability,
performance, expiry, termination or breach of this Charter whether based on
contract, tort or equity, shall be exclusively and finally settled by
arbitration without the right to appeal in accordance with the UNCITRAL
ARBITRATION RULES currently in force as of the date of this Charter and with
this Article 31 the appointing and administering authority shall be the
Malaysian Regional Centre of Arbitration (“RCA”). Any Party may submit such a
dispute, controversy or claim to arbitration by notice to the other Party.

 

92



--------------------------------------------------------------------------------

  (ii) Number of Arbitrations. The arbitration shall be heard and determined by
three (3) arbitrators. Each side shall appoint an arbitrator of its choice
within fifteen (15) Days of the submission of a notice of arbitration. The
Party-appointed arbitrators shall in turn appoint a presiding arbitrator of the
tribunal within thirty (30) Days following the appointment of both
Party-appointed arbitrators. If the Party-appointed arbitrators cannot reach
agreement on a presiding arbitrator of the tribunal or one Party refuses to
appoint its Party-appointed arbitrator within said thirty (30) Day period, the
appointing authority for the implementation of such procedure shall be the RCA,
who shall appoint an independent arbitrator who does not have any financial
interest in the dispute, controversy or claim. All decisions and awards by the
arbitration tribunal shall be made by majority vote.

 

  (iii) Venue and Procedures. Unless otherwise expressly agreed in writing by
the Parties to the arbitration proceedings:

 

  (a) The arbitration proceedings shall be held in Kuala Lumpur, Malaysia;

 

  (b) The arbitration proceedings shall be conducted in the English language and
the arbitrator(s) shall be fluent in the English language;

 

  (c) The arbitrator(s) shall be and remain at all times wholly independent and
impartial;

 

  (d) The arbitration proceedings shall be conducted under the UNCITRAL Rules,
as amended from time to time (the “Uncitral Rules”), which Rules are deemed to
be incorporated by reference into this Article 31;

 

  (e) Any procedural issues not determined under the UNCITRAL Rules shall be
determined by the applicable laws of England, other than those laws which would
refer the matter to another jurisdiction;

 

  (f) The costs of the arbitration proceedings (including attorneys’ fees and
costs) shall be borne in the manner determined by the arbitrators;

 

  (g) The decision of a majority of the arbitrators shall be: (i) reduced to
writing; (ii) final and binding without the right of appeal; (iii) the sole and
exclusive remedy regarding any Claims or other claims, counterclaims, issues or
accountings presented to the arbitrators; and (iv) promptly paid in United
States dollars free of any deduction or offset;

 

  (h) Any costs or fees incident to enforcing the award, shall to the maximum
extent permitted by law be charged against the Party resisting such enforcement;

 

93



--------------------------------------------------------------------------------

  (i) Except as provided in Clause 28.5, no special, incidental, indirect,
consequential, exemplary or punitive damages (including loss of profit, loss of
production, etc.) shall be allowed;

 

  (j) The award shall include interest from the date determined by the
arbitration award, and from the date of the award until paid in full, at the
Agreed Interest Rate;

 

  (k) Judgment upon the award may be entered in any court having jurisdiction
over the Person or the assets of the Party owing the judgment or application may
be made to such court for a judicial acceptance of the award and an order of
enforcement, as the case may be;

 

  (l) The arbitration shall proceed in the absence of a Party who, after due
documented and verified notice, fails to answer or appear. An award shall not be
made solely on the default of a Party, but the arbitrator(s) shall require the
Party who is present to submit such evidence as the arbitrator(s) may determine
is reasonably required to make an award; and

 

  (m) If the Parties or others who are bound to this or another similar
agreement initiate multiple arbitration proceedings, the subject matters of
which are related by common questions of law or fact and which should result in
conflicting awards or obligations, then the Parties hereby agree that all such
proceedings shall be consolidated into a single arbitral proceeding.

 

31.3 Small Disputes. For disputes where the total amount claimed by either Party
does not exceed one hundred thousand United States dollars (U.S. $100,000) and
in the case of any other dispute where the Parties so agree in writing, the
arbitration shall be conducted in accordance with the Small Claims Procedure of
the London Maritime Arbitration Association.

 

31.4 [Intentionally Blank].

 

31.5 Arbitration Provisions Survive. Article 31 shall survive termination of
this Charter for any cause.

 

ARTICLE 32

CONFIDENTIAL INFORMATION

 

32.1 Confidential Data.

 

  (i) Owner’s Confidentiality Obligations. Owner acknowledges that all
commercial and technical information or data and any other information and data
reasonably understood to be of a confidential nature (whether written, verbal or
in electronic form) obtained by Owner Group, or disclosed to Owner Group in the
performance of this Charter from Charterer or Charterer Group and/or the
Government is confidential information. Owner warrants that Owner Group shall
hold such

 

94



--------------------------------------------------------------------------------

confidential information strictly confidential and shall not disclose such
confidential information to anyone without the prior written consent of
Charterer. Moreover, Owner warrants that Owner Group shall not in any manner use
such confidential information in a manner injurious to Charterer or detrimental
to the achievement of Charterer’s objectives. Subject to Clause 27.3, all data,
logs, charts, drawings, tracings, documents, calculations, computer printouts
and items of a similar nature, produced or developed from Charterer confidential
information in connection with this Charter shall be Charterer’s property, and
shall be furnished to Charterer at any time at Charterer’s written request and
not later than redelivery of the FPSO; and Charterer shall thereafter have the
unrestricted right to use such items. The above confidentiality obligation shall
not apply to confidential information that is provided or disclosed by Owner to:

 

  (a) an Affiliate, provided such Affiliate agrees in writing to be bound by the
provisions of this Article 31;

 

  (b) the extent such confidential information is required to be furnished in
compliance with any applicable laws, or pursuant to any legal proceedings or
because of any order of any court or arbitration tribunal binding upon Owner
(but with prior notice to Charterer);

 

  (c) to outside professional consultants or contractors of Owner provided that
they agree in writing to keep the confidential information confidential and
agrees in writing not to disclose the same or use it for any purpose other than
that for which it was disclosed;

 

  (d) a bank or other financial institution to the extent appropriate to Owner’s
financing arrangements provided that such bank or financial institution agrees
in writing to keep the confidential information confidential and agrees in
writing not to disclose the same or use it for any purpose other than that for
which it was disclosed;

 

  (e) the extent confidential information must be disclosed pursuant to any
rules or requirements of any government or stock exchange having jurisdiction
over Owner, or its Affiliates; or

 

  (f) the extent that any data or information which, through no fault of Owner
Group becomes a part of the public domain.

 

  (ii) Charterer’s Confidentiality Obligations. Charterer agrees to similarly
hold and keep confidential all data and information owned by Owner and Owner
Group pursuant to Clause 27.3. The rights and obligations of Owner set out in
Clause 32.1(i) with respect to all Charterer confidential information shall
likewise be deemed to apply to Charterer with respect to such Owner confidential
information as if incorporated, mutatis mutandis, in this Clause 32.1(ii) for
the benefit of Owner Group.

 

95



--------------------------------------------------------------------------------

32.2 Press Releases; Announcements. Owner shall ensure that no member of Owner
Group makes any press release or public announcement or publishes any
information relating to this Charter without the prior written authorization
from Charterer; provided, however, Owner shall not be prohibited from making any
press release or public announcement if necessary to comply with the applicable
laws, rules or requirements of any government or stock exchange having
jurisdiction over Owner, or its Affiliates.

 

32.3 Confidentiality Provisions Survival. Article 32 shall survive termination
of this Charter.

 

ARTICLE 33

ENTIRE AGREEMENT

 

This Charter together with its Appendices represents the entire understanding,
and constitutes the whole agreement, in relation to its subject matter and
supersedes any previous agreement or understanding between the Parties (whether
oral or written) with respect to the matters set forth in this Charter. In the
event of any conflict between the provisions of this Charter with the terms or
provisions of any Appendix, the terms and provisions of this Charter shall
prevail and control.

 

Whenever the same obligations are required to be performed under the provisions
of both this Charter and the FPSO Operating and Maintenance Agreement,
performance of such obligation under either the Charter or the FPSO Operating
and Maintenance Agreement shall constitute a performance of the required
obligation; provided, however, that it shall never be an excuse for failure to
perform such obligation under either such agreement that either Owner or
Contractor was waiting for the other Party to perform under one or both such
agreements. Any such failure to perform shall constitute a breach by the Party
required to perform such obligations under the provisions of the respective
agreement.

 

ARTICLE 34

SURVIVAL

 

The provision in certain Articles and Clauses that such Articles or Clauses
shall survive termination of this Charter shall not affect and shall be without
prejudice to the validity of all other Articles or Clauses in the event of a
dispute after termination of this Charter.

 

ARTICLE 35

RISK ZONE

 

35.1 Dangerous Location. Unless the prior written consent of Owner is obtained,
the FPSO shall not be required to continue to or remain in any place (including
the Field or the FPSO Site if applicable) nor be used for any service which will
cause the FPSO to be within an area which is dangerous or hazardous to the FPSO,
its Master or crew on board the FPSO, as reasonably determined by Owner or
Master, (“Risk Zone”), due to any actual or threatened act of war, hostilities,
warlike operations, acts of piracy or of hostility or malicious damage against
the FPSO or its cargo by any Person whatsoever, revolution, civil war or civil
commotion.

 

96



--------------------------------------------------------------------------------

35.2 Risk Zone Procedures. If the FPSO is in, or brought in or ordered within
any Risk Zone (even though it may already be at the Operating Area):

 

  (i) Risk Zone Insurances. Owner may insure its interest in the FPSO for such
terms as it deems fit up to its open market value against any of the risks
likely to be involved, and Owner shall provide written notice to Charterer of
the amount of any increase in insurance premiums and the period of time such
premiums are payable (including the correspondence from the underwriters), and
Charterer shall, within five (5) Days of receipt notify Owner whether Charterer
will at its sole option, elect to either: (a) pay on demand any additional or
increase in the insurance premiums (and for the period of time), paid by Owner;
or (b) terminate this Charter, with no further obligations to Owner, except for
payment of the Early Termination Payment and subject to Charterer’s rights and
obligations under Article 25;

 

  (ii) Removal of the FPSO. If Owner so requests, the FPSO will endeavor to
leave the Risk Zone and proceed to a safe place;

 

  (iii) Failure to Obtain Risk Zone Insurances. If, notwithstanding paragraph
(i) above, Owner is unable to maintain insurance coverage (or such insurance is
only obtainable with materially reduced coverage) in consequence of such risks,
Charterer must allow the FPSO to move to a safe place and Charterer shall have
the right to terminate this Charter on notice to Owner, with no further
compensation payable to Owner except for any payments required under Article 26
(Force Majeure), including, but not limited to, Clause 26.3; and

 

  (iv) Hire Rate While FPSO is in Risk Zone. Notwithstanding, the provisions
concerning Downtime and Shutdown contained elsewhere in the Charter, the Hire
Rate shall continue to be payable during the FPSO’s presence in the Risk Zone
and any transportation to a safe location, until termination of this Charter
pursuant to the applicable provisions of this Charter.

 

ARTICLE 36

ENGLISH LANGUAGE AND INTERPRETATION

 

36.1 Communications. The English language shall be used throughout in
communications, reports, correspondence and other documentation as transmitted
between the Parties.

 

36.2 Headings. The topical headings used in this Charter are for convenience
only and shall not be construed as having any substantive significance or as
indicating that all of the provisions of this Charter relating to any topic are
to be found in any particular Article.

 

36.3 Singular; Plural. Reference to the singular includes a reference to the
plural and vice versa.

 

36.4 Gender. Reference to any gender includes a reference to all other genders.

 

97



--------------------------------------------------------------------------------

ARTICLE 37

SUCCESSORS AND ASSIGNS

 

Subject to Article 24, this Charter shall inure to the benefit of and be binding
upon the permitted successors and assigns of the Parties. The change of control,
merger, reorganization, sale of stock or assets or other transaction affecting
ownership, control or structure of Charterer and its Affiliates, whether by
operation of law or otherwise, shall have no effect on this Charter or the
enforceability hereof.

 

ARTICLE 38

WAIVER; CUMULATIVE REMEDIES

 

38.1 No Waiver. It is hereby expressly stated and agreed that no actions taken
by or on behalf of Charterer in checking, verifying, reviewing, consenting to,
approving, testing or inspecting the FPSO or any part thereof (hereinafter
referred to as “Charterer Actions”) at any time shall in any way whatsoever have
the effect or be construed as having the effect of waiving or modifying the
duties, responsibilities, obligations or liabilities of Owner Group to properly
perform its obligations in accordance with the requirements of this Charter, or
at law, and Owner shall not be entitled nor shall it seek to rely on Charterer
Actions to excuse, mitigate or defend any failure(s) in performance on its part
arising under this Charter or at law.

 

38.2 Waiver in Writing. Without prejudice to the provisions of Clause 38.1, none
of the provisions in this Charter shall be considered as waived by either Party
unless a waiver is given in writing by such Party. No such waiver shall be a
waiver of any past or future default, breach or modification of any of the other
provisions of this Charter unless expressly set forth in such written waiver.

 

38.3 Powers Cumulative. Without prejudice to Clause 31.2, and except to the
extent otherwise expressly provided in this Charterer, all rights, powers and
remedies provided hereunder are cumulative and not exclusive of any rights,
powers or remedies provided by law or otherwise.

 

ARTICLE 39

PARTIAL INVALIDITY

 

The illegality, invalidity or unenforceability of a provision of this Charter
under any law shall not affect the legality, validity or enforceability of that
provision under another law or the legality, validity or enforceability of
another provision or the remainder of this Charter. Whenever a provision is held
to be invalid or unenforceable, the Parties shall negotiate in good faith to
adopt a replacement provision to carry out the Parties’ original intention to
the extent permitted by applicable law.

 

ARTICLE 40

MODIFICATIONS

 

There shall be no modification of this Charter except by written consent of both
Parties.

 

98



--------------------------------------------------------------------------------

ARTICLE 41

EXECUTION BY FACSIMILE AND/OR COUNTERPARTS

 

41.1 Facsimile Signatures. The Parties agree that the signature of a Party to
this Charter transmitted by facsimile machine shall be accepted as an original
signature. A Party shall promptly furnish an original signature page of this
Charter if requested by another Party.

 

41.2 Counterparts. The Parties further agree that this Charter may be executed
in several original counterparts, and each such counterpart shall be deemed an
original agreement for all purposes; provided no Party shall be bound to this
Charter unless and until all Parties have executed a counterpart.

 

ARTICLE 42

RIGHTS OF THIRD PARTIES

 

This Charter is in no way intended to, and does not, confer or grant any rights
to any named or unnamed Third Parties, and any such rights granted to Third
Parties under applicable law are hereby excluded except for (i) indemnity,
defense and hold harmless rights specifically extended to Owner Group or
Charterer Group under the provisions of this Charter and (ii) that Charterer
shall have the benefit of all Subcontractor warranties and indemnities given to
Owner or otherwise in connection with the FPSO and the Services. No provisions
of this Charter may be enforced by any Person not a signatory to this Charter
unless such Person has signed a Novation Agreement agreeing to be bound by the
provisions hereof or has taken an assignment and assumed the obligations of
either Party hereunder pursuant to the provisions of Article 24.

 

ARTICLE 43

CROSS REFERENCES

 

Owner hereby acknowledges and confirms that it has received a copy of the
Operating and Maintenance Agreement.

 

ARTICLE 44

MISCELLANEOUS

 

44.1 General Provisions. This Charter shall be construed without regard to the
identity of the person who drafted the various provisions hereof. Each provision
of this Charter shall be construed as though both Parties participated equally
in its drafting. Consequently, the Parties acknowledge and agree that any rule
of construction that a document is to be construed against the drafting Party
shall not be applicable to this Charter. The word “includes” and its derivatives
means “includes, but is not limited to” and corresponding derivative
expressions.

 

44.2 General Survival. In order that the Parties may fully exercise their rights
and perform their obligations arising under this Charter, such provisions of
this Charter as are necessary to ensure such exercise or performance shall
survive the completion or termination of this Charter for any cause whatsoever.

 

99



--------------------------------------------------------------------------------

44.3 Host Country Requirements. In addition to the terms, conditions and
obligations contained within this Charter (inclusive of the Appendices), the
following shall, in connection with the performance of the FPSO Work and the
other Services to be performed hereunder, apply:

 

  (i) Local Employment and Training. Owner shall and shall cause Owner Group to
make all reasonable efforts to employ and train citizens of Malaysia in
connection with the Services. Owner may employ citizens, lawful permanent
residents or other lawful temporary residents, if, in its reasonable opinion,
and not contested by the appropriate ministry, no Malaysian citizens can be
found with sufficient skill and technical qualifications. Owner shall promptly
provide to Charterer upon Charterer’s written request details on the personnel
employed and their residence when employed.

 

  (ii) Buy Malaysian Provisions. In the performance of the Services, Owner shall
and shall cause Owner Group to give preference to goods and services that are
produced in Malaysia or rendered by the citizens, lawful permanent residents or
other lawful temporary residents of Malaysia, provided such goods and services
are offered at equally advantageous conditions with regard to quality, price and
immediate availability in quantities and to the specifications required.

 

  (iii) Good Relations with Government Authorities. Owner shall and shall cause
Owner Group to make positive efforts to maintain good relations with the public
and the Government authorities of Malaysia during the whole course of
performance of Services under this Charter.

 

  (iv) Transfer of Technology. In the procurement of facilities, supplies, and
services required for the Services, Owner shall use its Best Efforts to observe
the following:

 

  (a) the enhancement of effective local (especially Bumiputra) participation in
the Services and FPSO Work; and

 

  (b) the transfer of technology to local (especially Bumiputra) firms and
companies with the objective of developing local technical and managerial
capabilities; and

 

  (c) the need to minimize outflow of foreign exchange.

 

  (v) Malaysian Priority. In pursuance of the provisions of sub-clause (iv)
above, Owner shall, unless otherwise approved in writing by Charterer, use Best
Efforts to comply with the following:

 

  (a) give priority to locally-manufactured goods in the procurement of
facilities, goods, materials, supplies, and services;

 

  (b) give priority to Malaysian suppliers or manufacturers for facilities,
goods, materials, and supplies; and

 

100



--------------------------------------------------------------------------------

  (c) give priority to services and research facilities, professional or
otherwise, which are rendered by Malaysians or firms or companies incorporated
or licensed in Malaysia,

 

in all cases provided that such goods or services are competitive in terms of
price, quality availability, terms and conditions of supply or service and
reliability.

 

44.4 Waiver of Sovereign Immunity. Each Party hereby agrees that all of the
transactions contemplated by this Charter shall constitute commercial
activities. To the extent that either Party may be entitled in any jurisdiction
whatsoever to claim for itself or any of its agencies, instrumentalities,
properties or assets, immunity, whether characterized as sovereign or a similar
type of immunity or as arising from an act of state or sovereignty, from suit,
execution, set-off, attachment or other legal process of any nature whatsoever,
it hereby expressly and irrevocably waives such immunity and hereby agrees not
to claim or permit to be claimed on its behalf or on behalf of any of its
agencies or instrumentalities any such immunity. Without limiting the generality
of the foregoing, the Parties hereby expressly waive any right to claim
sovereign or similar immunity under the laws of Malaysia, or any similar law in
any other jurisdiction in the world.

 

44.5 FTL.

 

In the event Owner’s Affiliate is a contractor or subcontractor for the supply
of the Fluid Transfer Line and related services, then, notwithstanding anything
to the contrary in this Charter, any act or omission by such Owner’s Affiliates
or its subcontractors (“FTL Affiliate”) under such agreement shall not be
considered an act, omission, or breach of Owner or Owner Group under this
Charter; provided always that Owner shall not be entitled to rely upon this
Clause in circumstances where the FTL Affiliate in performing its scope of work
has acted improperly or in bad faith to disrupt or interrupt the FPSO Work or
Services under the Charter.

 

[Signatures on following page.]

 

101



--------------------------------------------------------------------------------

EXECUTED by the Parties in two originals by their respective duly authorized
officers,

 

OWNER:               CHARTERER:            

MALAYSIA INTERNATIONAL

SHIPPING CORPORATION BERHAD

      MURPHY SABAH OIL CO., LTD.             By:  

 

--------------------------------------------------------------------------------

      By:  

 

--------------------------------------------------------------------------------

                                                                               
                                            Witness:                   Witness:
            By:  

 

--------------------------------------------------------------------------------

      By:  

 

--------------------------------------------------------------------------------

                                                                               
                                                           

 

102



--------------------------------------------------------------------------------

        LIST OF APPENDICES                                                      
                                                                               
                                                                               
                                                                               
                                                                               
                                                                               
                                                                               
                                                                 

 

103